Exhibit 10.1
EXECUTION COPY

Amendment No. 7 to Receivables Purchase Agreement
 


 
AMENDMENT AGREEMENT (this “Amendment”) dated as of October 1, 2010 among Lexmark
Receivables Corporation (the “Seller”), Gotham Funding Corporation (“Gotham”),
as an Investor, Fifth Third Bank (“Fifth Third”), as an Investor Agent and a
Bank, The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch (“BTM”) (formerly
known as The Bank of Tokyo-Mitsubishi Ltd., New York Branch), as Program Agent,
an Investor Agent and a Bank, and Lexmark International, Inc. (“Lexmark”), as
Collection Agent and Originator.
 
Preliminary Statements.
 
(1)            The Seller, Gotham, BTM and Lexmark are parties to an Amended and
Restated Receivables Purchase Agreement dated as of October 8, 2004 (as amended,
restated, modified or supplemented from time to time, the “Agreement”;
capitalized terms not otherwise defined herein shall have the meanings
attributed to them in the Agreement) pursuant to which, and subject to and upon
the terms and conditions of which, the Seller has sold and may in the future
sell Receivable Interests to the Investors and/or the Banks thereunder prior to
the occurrence of the Facility Termination Date or the Commitment Termination
Date, as applicable.
 
(2)           Pursuant to a Group Assignment effective as of the date hereof,
Fifth Third has become a party to the Agreement as a Bank and an Investor Agent.
 
(3)           The parties hereto desire to make certain amendments to the
Agreement and certain documents related thereto.
 
NOW, THEREFORE, the parties agree as follows:
 
SECTION 1.  Amendments.  Upon the effectiveness of this Amendment, the Agreement
is hereby amended to incorporate the changes shown on the marked pages attached
hereto as Annex A.  After giving effect to such amendments set forth on Annex A,
the Agreement (exclusive of the schedules and annexes thereto) shall read in
full as set forth on Annex B attached hereto.
 
SECTION 2.  Effectiveness.  This Amendment shall become effective  at such time
that:
         
       (i)      executed counterparts of this Amendment have been delivered by
each party hereto to each other party hereto;

              (ii)      the Program Agent shall have received duly executed
copies of an amended and restated Fee Agreement in form and substance
satisfactory to the Program Agent and the Investor Agents and dated as of the
date hereof (the “A&R Fee Agreement”);
      
              (iii)      the Investor Agents shall have received payment of the
Upfront Fee (as defined in the A&R Fee Agreement); and
      
              (iv)      the Program Agent shall have received certificates of
the secretary or assistant secretary of the Seller and Lexmark as to the
organizational documents, incumbency and resolutions or other evidence of
authorization of the transactions contemplated by this Amendment, each in form
and substance satisfactory to the Program Agent.
 

 
 

--------------------------------------------------------------------------------

 

 
SECTION 3.     Representations and Warranties.  The Seller makes each of the
representations and warranties contained in Section  4.01 of the Agreement
(after giving effect to this Amendment).
 
 
SECTION 4.   Confirmation of Agreement.  Each reference in the Agreement to
“this Agreement” or “the Agreement” shall mean the Agreement as amended by this
Amendment, and as hereafter amended or restated.  Except as herein expressly
amended, the Agreement is ratified and confirmed in all respects and shall
remain in full force and effect in accordance with its terms.


SECTION 5.  GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO
THE CONFLICT OF LAWS PRINCIPLES THEREOF).
 
SECTION 6.  Execution in Counterparts.  This Amendment  may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same agreement.  Delivery
of an executed counterpart of a signature page to this Amendment by facsimile or
by electronic mail in portable document format (.pdf)  shall be effective as
delivery of a manually executed counterpart of this Amendment.




[Remainder of page intentionally blank]



  2
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
 


 
LEXMARK RECEIVABLES CORPORATION
 
By: /s/ Bruce J. Frost                                                   
                                                                
Name: Bruce J. Frost
Title: Treasurer
 
LEXMARK INTERNATIONAL, INC.
 
By: /s/ Bruce J. Frost                                                   
                                                                
Name: Bruce J. Frost
Title: Treasurer
 
 
 
 
[Amendment No. 7 to Receivables Purchase Agreement]

 
 
 

--------------------------------------------------------------------------------

 



 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as Program Agent
 
By: /s/ Aditya
Reddy                                                                                                                   
Name: Aditya Reddy
Title: Senior Vice President
 


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as an Investor Agent
 
By: /s/ Aditya Reddy                                                    
                                                                
Name: Aditya Reddy
Title: Senior Vice President
 


 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as a Bank
 
By: /s/ Victor Pierzchalski                                              
                                                      
Name: Victor Pierzchalski
Title: Authorized Signatory
 


 
GOTHAM FUNDING CORPORATION,
as an Investor
 
By: /s/ Frank B. Bilotta                                                     
                                                                
Name: Frank B. Bilotta
Title: President
 
 
 
 
[Amendment No. 7 to Receivables Purchase Agreement]

 
 
 

--------------------------------------------------------------------------------

 



 
FIFTH THIRD BANK
as an Investor Agent and a Bank
 
By: /s/ Andrew D. Jones                                             
                                                                
Name: Andrew D. Jones
Title: Vice President
 


[Amendment No. 7 to Receivables Purchase Agreement]

 
 
 

--------------------------------------------------------------------------------

 

ANNEX A
 
CHANGED PAGES TO
AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
 


 
SEE ATTACHED.
 
 
 
[Amendment No. 7 to Receivables Purchase Agreement]

 
 
 

--------------------------------------------------------------------------------

 

 
[CONFORMED COPY
OCTOBER 2, 2009] INCORPORATING AMENDMENTS NOS. 1-7
TO THE EXTENT EFFECTIVE AS OF OCTOBER 1, 2010


 
AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
 
Dated as of October 8, 2004
 
Among
 
LEXMARK RECEIVABLES CORPORATION
 
as the Seller
 
and
 
CIESCO, LLC
and
GOTHAM FUNDING CORPORATION
 
as the InvestorsInvestor
 
and
 
CITIBANK, N.A.
and
THE BANK OF TOKYO – -MITSUBISHI UFJ, LTD.,
NEW YORK BRANCH
and
FIFTH THIRD BANK
 
as Banks
 
and
 
CITICORP NORTH AMERICA, INC.THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
NEW YORK BRANCH
 
as the Program Agent
 
and
 
CITICORP NORTH AMERICA, INC.
and
THE BANK OF TOKYO – -MITSUBISHI UFJ, LTD.,
NEW YORK BRANCH
and
FIFTH THIRD BANK
 
as Investor Agents

 
 

--------------------------------------------------------------------------------

 



                                                                                 
TABLE OF CONTENTS
                                                                                                                                                                              
 Page
PRELIMINARY STATEMENTS………………………………………........................………………………...1
 
ARTICLE I DEFINITIONS………………………………………………………………...........................……..21
SECTION 1.01                                Certain Defined
Terms…………………………………………...21
SECTION 1.02                                Other
Terms…………………………………………………..…...27
 
ARTICLE II AMOUNTS AND TERMS OF THE
PURCHASES……………………………............................27
SECTION 2.01                                Purchase
Facility………………………………………………..…27
SECTION 2.02                                Making
Purchases………………………………………………...28
SECTION 2.03                                Receivable Interest
Computation………………………………...29
SECTION 2.04                                Settlement
Procedures  ………………………………………...…30
SECTION
2.05                                Fees……………………………………………………….......……3435
SECTION 2.06                                Payments and Computations,
Etc……………………………......35
SECTION 2.07                                Dividing or Combining Receivable
Interests…………………….35
SECTION 2.08                                Increased
Costs………………………………………………....…..36
SECTION 2.09                                Additional Yield on Receivable
Interests Bearing a
Eurodollar Rate……………………………………………...............…. 3637
SECTION
2.10                                Taxes…………………………………………………………….........37
SECTION 2.11                                Security
Interest……………………………….....………………….38
SECTION 2.12                                Sharing of
Payments……………………………......………………..39
SECTION 2.13                                Repurchase
Option…………………………………........……………39
 
ARTICLE III CONDITIONS OF
PURCHASES……………………………………….................................………..40
SECTION 3.01                                Conditions Precedent to Initial
Purchase…………………....……...40
SECTION 3.02                                Conditions Precedent to All
Purchases and Reinvestments.……...41
 
ARTICLE IV REPRESENTATIONS AND
WARRANTIES………………………………..................................…..42
SECTION 4.01                                Representations and Warranties of
the Seller………………….......42
SECTION 4.02                                Representations and Warranties of
the Collection Agent………...45
 
ARTICLE V
COVENANTS……………………………………………………………….....................................……..46
SECTION 5.01                                Covenants of the
Seller…………………………………………...........46
SECTION 5.02                                Covenant of the Seller and the
Originator…………........…………….52
 
ARTICLE VI ADMINISTRATION AND COLLECTION OF POOL
RECEIVABLES......................................…......53
SECTION 6.01                                Designation of Collection
Agent………………………………............53
SECTION 6.02                                Duties of Collection
Agent…………………………………….............53
SECTION 6.03                                Certain Rights of the
Agents………………………….........………....55
SECTION 6.04                                Rights and
Remedies………………………………………….........…..56
SECTION 6.05                                Further Actions Evidencing
Purchases…………………………........56
SECTION 6.06                                Covenants of the Collection Agent
and the Originator…....……..5657
SECTION 6.07                                Indemnities by the Collection
Agent…………………………........….57
SECTION 6.08                                Cash Collateral
Account……………………………………..........……58

 
i 

--------------------------------------------------------------------------------

 

ARTICLE VII EVENTS OF
TERMINATION…………………………………………...........................................…….5859
SECTION 7.01                                Events of
Termination …...............………………………………………5859
 
ARTICLE VIII THE PROGRAM
AGENT…………………………………………...........................................…………...62
SECTION 8.01                                Authorization and
Action……………………………………….................62
SECTION 8.02                                Program Agent’s Reliance,
Etc…………………………...............………..62
SECTION 8.03                                BTM and
Affiliates…………………………………………….................…63
SECTION 8.04                                Indemnification of Program
Agent…………………................……………63
SECTION 8.05                                Delegation of
Duties………………………………………….......................63
SECTION 8.06                                Action or Inaction by Program
Agent....................................……………6364
SECTION 8.07                                Notice of Events of
Termination…………………………..................……6364
SECTION 8.08                                Non-Reliance on Program Agent and
Other Parties……………..................64
SECTION 8.09                                Successor Program
Agent……………………………………...................…..64
SECTION 8.10                                Reports and
Notices…………………………………........................………...6465
 
ARTICLE IX THE INVESTOR
AGENTS……………………………………….................................................………….…...65
SECTION 9.01                                Authorization and
Action……………………………………............................65
SECTION 9.02                                Investor Agent’s Reliance,
Etc……………………………......................……..65
SECTION 9.03                                Investor Agent and
Affiliates………………………………......................…….66
SECTION 9.04                                Indemnification of Investor
Agents……………………………........................66
SECTION 9.05                                Delegation of
Duties………………………………………….........................…..66
SECTION 9.06                                Action or Inaction by Investor
Agent………………….....................…………66
SECTION 9.07                                Notice of Events of
Termination…………………...................................………6667
SECTION 9.08                                Non-Reliance on Investor Agent and
Other Parties…………….......................67
SECTION 9.09                                Successor Investor
Agent………………………………………..........................67
SECTION 9.10                                Reliance on Investor
Agent………………………...........................……………6768
 
ARTICLE X
INDEMNIFICATION……………………………………………………....................................................………..68
SECTION 10.01                                Indemnities by the
Seller…………………………………........................……...68
 
ARTICLE XI
MISCELLANEOUS…………………………………………………….....................................................………...70
SECTION 11.01                                Amendments,
Etc……………………………………………........................…...70
SECTION 11.02                                Notices,
Etc………………………………………….........................……………70
SECTION
11.03                                Assignability……………………………………………............................……..70
SECTION 11.04                                Costs, Expenses and
Taxes………………………………….......................……72
SECTION 11.05                                No
Proceedings……………………………………………............................…..7273
SECTION
11.06                                Confidentiality………………………………………………................................73
SECTION 11.07                                GOVERNING
LAW………………………………............................…………7374
SECTION 11.08                                Execution in
Counterparts……….......................………………………………..74
SECTION 11.09                                Survival of
Termination………………………….........................……………….74
SECTION 11.10                                Consent to
Jurisdiction…………………………………………...........................74
SECTION 11.11                                WAIVER OF JURY
TRIAL…………………………......................................7475

ii 
 

--------------------------------------------------------------------------------

 
 

AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
 
Dated as of October 8, 2004
 
LEXMARK RECEIVABLES CORPORATION, a Delaware corporation (the “Seller”), CIESCO,
LLC, a New York limited liability company, as an Investor (as defined herein),
GOTHAM FUNDING CORPORATION, a Delaware corporation, as an Investor, CITIBANK,
N.A., as a Bank (as defined herein), THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW
YORK BRANCH, as a Bank (as defined herein) and an Investor Agent (as defined
herein), CITICORP NORTH AMERICA, INC., a Delaware corporation (“CNAI”)FIFTH
THIRD BANK, as a Bank and an Investor Agent, THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD., NEW YORK BRANCH, as program agent (the “Program Agent”) for the Investors
and the Banks and as an Investor Agent, and LEXMARK INTERNATIONAL, INC., a
Delaware corporation, as Collection Agent and Originator, agree as follows:
 
PRELIMINARY STATEMENTS.
 
(1)           Seller has acquired, and may continue to acquire, Receivables from
the Originator (as hereinafter defined), either by purchase or by contribution
to the capital of the Seller, as determined from time to time by the Seller and
the Originator.  The Seller is prepared to sell undivided fractional ownership
interests (referred to herein as “Receivable Interests”) in the Receivables (as
such term is defined herein).
 
(2)           The Seller, CNAI, the Originator, CIESCOGotham and CitibankBTM (as
such terms are hereinafter defined) are parties to a certain  an Amended and
Restated Receivables Purchase Agreement dated as of October 22, 2001,8, 2004, as
heretofore amended (as so amended, the “Original Agreement”), pursuant to which,
on the terms and subject to the conditions set forth therein, CIESCOGotham may,
in its sole discretion, purchase Receivable Interests and CitibankBTM is
prepared to purchase such Receivable Interests.
 
(3)           Gotham (as hereinafter defined) intends to, from time to time,
purchase Receivable Interests (as hereinafter defined) and BTM (as hereinafter
defined) is prepared to purchase such Receivable Interests, in each case on the
terms set forth herein.
 
(4)           The parties hereto wish to amend and restate in its entirety the
Original Agreement to reflect, among other things, the purchase of Receivable
Interests by Gotham and BTM and further amendments thereto agreed upon by the
parties.Pursuant to a Group Assignment, Fifth Third Bank has become a party to
the Original Agreement as a Bank and an Investor Agent.
 
NOW, THEREFORE, the parties hereto agree that the Original Agreement is amended
and restated in its entirety as follows:
 

 
 

--------------------------------------------------------------------------------

 

ARTICLE I
 
DEFINITIONS
 
SECTION 1.01                                Certain Defined Terms.  As used in
this Agreement, the following terms shall have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):
 
“Additional Group” means each Eligible Investor, its Eligible Related Banks and
its Investor Agent that becomes a party to this Agreement by entering into a
Group Assignment or, if there is no Investor with respect to a Group, each
Eligible Related Bank with respect to such Group and its Investor Agent, that
becomes a party to this Agreement by entering into a Group Assignment.
 
“Adjusted Eurodollar Rate” means, for any Fixed Period, an interest rate per
annum equal to the rate per annum obtained by dividing (i) the Eurodollar Rate
for such Fixed Period by (ii) a percentage equal to 100% minus the Eurodollar
Rate Reserve Percentage for such Fixed Period.
 
“Adverse Claim” means a lien, security interest or other charge or encumbrance,
or any other type of preferential arrangement.
 
“Affected Person” has the meaning specified in Section 2.08(a).
 
“Affiliate”  means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or is a director or officer of such Person.
 
“Affiliated Obligor” means any Obligor that is an Affiliate of another Obligor.
 
“Agent” means any of the Program Agent or any Investor Agent and “Agents” means,
collectively, the Program Agent and the Investor Agents.
 
“Allocation Percentage” means, at any time, the sum of the Receivable Interest
percentages at such time, based on the information in the most recent Daily
Report.
 
“Alternate Base Rate” means, on any date, a fluctuating rate of interest per
annum equal to the higher of:
 
(a)           the rate of interest most recently announced by The Bank of
Tokyo-Mitsubishi UFJ, Ltd. in New York, New York as its Prime Rate; or
 
(b)           the Federal Funds Rate most recently determined by BTM, plus
1.00%.
 

 
2 

--------------------------------------------------------------------------------

 

The Alternate Base Rate is not necessarily intended to be the lowest rate of
interest determined by The Bank of Tokyo-Mitsubishi UFJ, Ltd. or BTM in
connection with extensions of credit.
 
“Applicable Margin” means, at any time, a rate per annum equal to the greater of
(1) the sum of (x) the rate appearing under the caption “Eurocurrency Spread”
for the then applicable Index Debt Rating in the definition of “Applicable Rate”
in the Credit Facility plus (y) 0.25% and (2) 2.50%.
 
“Asset Purchase Agreement” means (a) in the case of any Bank other than BTM, the
asset purchase agreement entered into by such Bank concurrently with the
Assignment and Acceptance pursuant to which it became party to this Agreement
and (b) in the case of BTMwhich is a member of a Group which includes an
Investor, the secondary market agreement, asset purchase agreement or other
similar liquidity agreement entered into by such Bank for the benefit of its
respective Investor, to the extent relating to the sale or transfer of interests
in Receivable Interests, in each case as amended or modified from time to time.
 
“Assignee Rate” for any Fixed Period for any Receivable Interest means an
interest rate per annum equal to the Eurodollar Rate for such Fixed Period plus
(if such Receivable Interest is not held by Fifth Third) the Applicable Margin
at such time plus the Eurodollar Rate for such Fixed Period; provided, however,
that in case of:
 
(i)           any Fixed Period on or prior to the first day of which an
Investor  or Bank shall have notified the Program Agent and each Investor Agent
that the introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or any central bank or other governmental
authority asserts that it is unlawful, for such Investor or Bank to fund such
Receivable Interest at the Assignee Rate set forth above (and such Investor or
Bank shall not have subsequently notified the Program Agent and each Investor
Agent that such circumstances no longer exist),
 
(ii)           other than with respect to a Fixed Period for the Fifth Third
Group, any Fixed Period of one to (and including) 29 days (it being understood
and agreed that this clause (ii) shall not be applicable to a Fixed Period for
which Yield is to be computed by reference to the Eurodollar Rate that is
intended to have a one-month duration but due solely to LIBOR interest period
convention the duration thereof will be less than 30 days),
 
(iii)           other than with respect to any Group with respect to which there
is no Investor, any Fixed Period as to which the Program Agent and each Investor
Agent does not receive notice, by no later than 12:00 noon (New York City time)
on the third Business Day preceding the first day of such Fixed Period, that the
related Receivable Interest will not be funded by the Investor in its Group
through the issuance of commercial paper or
 

3 
 

--------------------------------------------------------------------------------

 

(iv)           any Fixed Period for a Receivable Interest the Capital of which
allocated to the Investors or the Banks is less than $500,000,
 
the “Assignee Rate” for such Fixed Period shall be an interest rate per annum
equal to the Alternate Base Rate in effect from time to time during such Fixed
Period; provided further that the Agents and the Seller may agree in writing
from time to time upon a different “Assignee Rate”.
 
“Assignment and Acceptance” means (i) an assignment and acceptance agreement
entered into by a Bank, an Eligible Assignee, such Bank’s Investor Agent and the
Program Agent, pursuant to which such Eligible Assignee may become a party to
this Agreement, in substantially the form of Annex D hereto or (ii) a Group
Assignment.
 
“Bank Commitment” of any Bank means, (a) [Intentionally Omitted]with respect to
Fifth Third, $25,000,000 or such amount as reduced or increased by any
Assignment and Acceptance entered into among Fifth Third, another Bank, the
Investor Agent for Fifth Third and the Program Agent, (b) with respect to BTM,
$100,000,000 or such amount as reduced or increased by any Assignment and
Acceptance entered into among BTM, another Bank, the Investor Agent for BTM and
the Program Agent or (c) with respect to a Bank (other than BTM) that has
entered into an Assignment and Acceptance, the amount set forth therein as such
Bank’s Bank Commitment, in each case as such amount may be reduced or increased
by an Assignment and Acceptance entered into among such Bank, an Eligible
Assignee, the Investor Agent for such Bank and the Program Agent, and as may be
further reduced (or terminated) pursuant to the next sentence.  Any reduction
(or termination) of the Purchase Limit pursuant to the terms of this Agreement
shall reduce ratably (or terminate) each Bank’s Bank Commitment; provided that
if the Investors (if any) and Banks in any Group (the “Departing Group”) shall
determine not to extend the Commitment Termination Date or shall approve an
extension of the Commitment Termination Date based on a reduced Investor
Purchase Limit and/or Bank Commitment, as applicable, for their Group, then, if
the Investors (if any) and the Banks in the other Groups shall nonetheless
determine to extend the Commitment Termination Date, effective from such
Commitment Termination Date, the Bank Commitment of each Bank in the Departing
Group shall be terminated or reduced (ratably, or as otherwise mutually agreed
by such Banks).  Upon such termination or reduction, the Banks in the other
Groups shall have the option of increasing their Bank Commitment by up to the
full amount of such termination or reduction (the “Bank Commitment Increase
Option”).  If, within 30 days of notice from the Departing Group that the
Departing Group intends to reduce or terminate its Bank Commitment, the Banks in
the other Groups choose not to exercise the Bank Commitment Increase Option in
full, the Seller shall be permitted to bring in other financial institutions as
Banks and Investors hereunder under the terms herein for the remaining Bank
Commitment amount.
 
“Bank Commitment Increase Option” has the meaning specified within the
definition of “Bank Commitment” in this Section 1.01.
 
“Banks” means BTM and each Eligible Assignee that shall become a party to this
Agreement pursuant to Section 11.03.
 

 
4 

--------------------------------------------------------------------------------

 

“BTM” means The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, a Japanese
banking corporation acting through its New York Branch.
 
“BTM Group” means Gotham, its Investor Agent and its Related Banks.
 
“Business Day” means any day on which (i) banks are not authorized or required
to close in New York City, and (ii) if this definition of “Business Day” is
utilized in connection with the Eurodollar Rate, dealings are carried out in the
London interbank market.
 
“Capital” of any Receivable Interest means the original amount paid to the
Seller for such Receivable Interest at the time of its purchase by an Investor
or a Bank pursuant to this Agreement, or such amount divided or combined in
accordance with Section 2.07, in each case reduced from time to time by
Collections distributed on account of such Capital pursuant to Section 2.04(d);
provided that if such Capital shall have been reduced by any distribution and
thereafter all or a portion of such distribution is rescinded or must otherwise
be returned for any reason, such Capital shall be increased by the amount of
such rescinded or returned distribution, as though it had not been made.
 
“Cash Collateral Account” has the meaning specified in Section 6.08.
 
“Cash Collateral Agreement” has the meaning specified in Section 6.08.
 
“Cash Collateral Bank” has the meaning specified in Section 6.08.
 
“Cash Control Triggering Event” means the occurrence of any of the following:
(i) (A) the Program Agent shall send a notice of an Event of Termination or (B)
an Event of Termination under Section 7.01(g) shall occur, (ii) an Incipient
Event of Termination shall occur pursuant to Section 7.01(c), (iii) there shall
occur (in the Program Agent’s and each Investor Agent’s reasonable judgment) a
material adverse change in collectibility of more than 20% of  the Receivables
in the Receivables Pool or (iv) a Level II Downgrade Event shall occur.
 
“CIESCO” means CIESCO, LLC and any successor or assign of CIESCO that is a
receivables investment company which in the ordinary course of its business
issues commercial paper or other securities to fund its acquisition and
maintenance of receivables.
 
“Citibank” means Citibank, N.A., a national banking association.
 
“CNAI” has the meaning specified in the introductory paragraph hereof.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Collection Agent” means at any time the Person then authorized pursuant to
Section 6.01 to administer and collect Pool Receivables.
 
“Collection Agent Default” means the occurrence of an Event of Termination
described in Sections 7.01(a), 7.01(c), 7.01(e) or 7.01(g), in each case with
respect to the Collection Agent.
 

 
5 

--------------------------------------------------------------------------------

 

“Collection Agent Fee” has the meaning specified in Section 2.05(a).
 
“Collection Delay Period” means 10 days.
 
“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds of such Receivable, including, without limitation, all cash
proceeds of Related Security with respect to such Receivable, and any Collection
of such Receivable deemed to have been received pursuant to Section 2.04.
 
“Commitment Termination Date” means the earliest of (a) October 1,
2010,September 30, 2011, unless, prior to such date (or the date so extended
pursuant to this clause), upon the Seller’s request, made not more than 90 nor
less than 45 days prior to the then Commitment Termination Date, each Investor
and, with respect to each such Investor, one or more of its Related Banks which,
immediately after giving effect to such extension would have Bank Commitments in
an aggregate amount equal to such Investor’s Investor Purchase Limit to be in
effect immediately after giving effect to such extension, shall in their sole
discretion consent and if there is no Investor with respect to any Group, each
Bank within such Group, which consent shall be given not more than 30 days prior
to the then Commitment Termination Date, to the extension of the Commitment
Termination Date to the date occurring not more than 364 days after the then
Commitment Termination Date; provided, however, that any failure of any Investor
or Bank to respond to the Seller’s request for such extension shall be deemed a
denial of such request by such Bank, (b) the Facility Termination Date (provided
that if the Facility Termination Date shall occur solely under clause (d) of
such defined term, the Commitment Termination Date shall occur only with respect
to the Investor and Banks for which such Facility Termination Date occurred
under clause (d)), (c) the date determined pursuant to Section 7.01, and (d) the
date the Purchase Limit reduces to zero pursuant to Section 2.01(b).
 
“Concentration Limit” at any time means (x) for any Group A Obligor, 20%, (y)
for any Group B Obligor, 10%, and (z) for any Group C Obligor 5%, or such other
higher percentage (“Special Concentration Limit”) for such Obligor or Obligor
Group designated by the Program Agent and each Investor Agent in a writing
delivered to the Seller (with a copy to each of the other Agents); provided that
in the case of an Obligor with any Affiliated Obligor, the Concentration Limit
shall be calculated as if such Obligor and such Affiliated Obligor are one
Obligor; provided further that the Program Agent and any Investor Agent may
reduce or cancel any Special Concentration Limit upon three Business Days’
notice to the Seller (with a copy to each of the other Agents).
 
“Consolidated EBITDA” has the meaning set forth in such definition in the Credit
Facility as in effect on the Second RPA Amendment Effective Date and any
additional defined terms used in such definition shall have their meanings as in
effect on the Second RPA Amendment Effective Date.
 
“Consolidated Interest Coverage Ratio” means, for any period, the ratio of (a)
Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.
 
“Consolidated Interest Expense” has the meaning set forth in such definition in
the Credit Facility as in effect on the Second RPA Amendment Effective Date and
any additional
 

 
6 

--------------------------------------------------------------------------------

 

amounts owed by it on the related Originator Receivable (whether such claim
arises out of the same or a related transaction or an unrelated transaction) or
(b) subject to any specific dispute, offset, counterclaim or defense whatsoever
(except the discharge in bankruptcy of the Obligor thereof); provided that
Diluted Receivables are calculated assuming that all chargebacks are resolved in
the Obligor’s favor and do not include contractual adjustments to the amount
payable by an Obligor that are eliminated from the Originator Receivables
balance sold to the Seller through a reduction in the purchase price for the
related Originator Receivable.
 
“Dilution Horizon Factor” means, as of any date, a ratio computed by dividing
(i) the aggregate original Outstanding Balance of all Originator Receivables
created by the Originator during the three most recently ended calendar months
by (ii) the Outstanding Balance of Originator Receivables (other than Defaulted
Receivables) as at the last day of the most recently ended calendar month.
 
“Dilution Percentage” means, as of any date, the product of (a) the sum of (i)
the product of (x) 1.5, multiplied by (y) the average of the Dilution Ratios for
each of the twelve most recently ended calendar months, plus (ii) the Dilution
Volatility Ratio as at the last day of the most recently ended calendar month,
multiplied by (b) the Dilution Horizon Factor as of such date.
 
“Dilution Ratio” means, as of any date, the ratio (expressed as a percentage)
computed for the most recently ended calendar month by dividing (i) the
aggregate amount of Originator Receivables which became Diluted Receivables
during such calendar month by (ii) the aggregate Outstanding Balance (in each
case, at the time of creation) of all Originator Receivables created during the
third calendar month immediately preceding such calendar month.
 
“Dilution Reserve” means, for any Receivable Interest on any date $0, unless (i)
a Dilution Reserve Trigger Event (but, (i) if no Level I Downgrade Event) shall
have occurred and be continuing in which case the “Dilution Reserve” for each
Receivable Interest on such date shall be, an amount equal to:
 
0.5 x ADR x NPRB
 
where:
 
ADR           =           the average Dilution Ratio for the twelve most
recently ended months.
 
NRPB           =           the Net Receivables Pool Balance at the time of
computation;
 
or (ii) if a Level I Downgrade Event shall have occurred and be continuing in
which case the “Dilution Reserve” for each Receivable Interest on such date
shall be, an amount equal to:
 

 
10 

--------------------------------------------------------------------------------

 

DP x NRPB
 
where:
 
DP           =           the Dilution Percentage for such Receivable Interest on
such date.
 
NRPB           =           the Net Receivables Pool Balance at the time of
computation.
 
“Dilution Reserve Trigger Event” means the Debt Rating of the Originator is
rated lower than BBB by S&P or lower than Baa2 by Moody’s but no Level I
Downgrade Event shall have occurred and be continuing.
 
“Dilution Volatility Ratio” means, as of any date, a ratio (expressed as a
percentage) equal to the product of (a) the highest of the Dilution Ratios
calculated for each of the twelve most recently ended calendar months minus the
average of the Dilution Ratios for each of the twelve most recently ended
calendar months, and (b) a ratio calculated by dividing the highest of the
Dilution Ratios calculated for each of the twelve most recently ended calendar
months by the average of the Dilution Ratios for each of the twelve most
recently ended calendar months.
 
“Downgraded Loss Horizon Factor” means, as of any date, a ratio computed by
dividing (i) the aggregate Outstanding Balance (in each case, at the time of
creation) of all Originator Receivables created by the Originator during the
four most recently ended calendar months by (ii) the Outstanding Balance of
Originator Receivables (other than Defaulted Receivables) as at the last day of
the most recently ended calendar month.
 
“Downgraded Loss Percentage” means, as of any date, the greatest of (a) the
product of (i) two multiplied by (ii) the Downgraded Loss Horizon Factor as of
the last day of the most recently ended calendar month multiplied by (iii) the
highest of the Downgraded Loss Ratios for the twelve most recently ended
calendar months, (b) four times the Concentration Limit applicable to Group C
Obligors and (c) 20%.
 
“Downgraded Loss Ratio” means, as of any date, the average of the ratios (each
expressed as a percentage) for each of the three most recently ended calendar
months computed for each such month by dividing (a) the sum of the aggregate
Outstanding Balance of Originator Receivables which were 91-120 days past due
(or otherwise would have been classified during such month as Defaulted
Receivables in accordance with clauses (ii) or (iii) of the definition of
“Defaulted Receivables”) as at the last day of such month plus (without
duplication) write-offs (which are less than 91 days past due) during such
month, by (b) the aggregate Outstanding Balance (in each case, at the time of
creation) of Originator Receivables created during the  fourth preceding month.
 
“E-Mail Report” has the meaning specified in Section 6.02(g).
 

 
11 

--------------------------------------------------------------------------------

 

any Plan; (d) the incurrence by the Seller or any ERISA Affiliate of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Seller or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Seller or any ERISA Affiliate of any liability with respect to the withdrawal or
partial withdrawal form any Plan or Multiemployer Plan; or (g) the receipt by
the Seller or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Seller or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
 
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
 
“Eurodollar Rate” means, for any Fixed Period, (a) with respect to the BTM
Group, an interest rate per annum equal to the rate per annum at which deposits
in U.S. dollars are offered by the principal office of The Bank of Tokyo
Mitsubishi UFJ, Ltd. in London, England to prime banks in the London interbank
market at 11:00 A.M. (London Time) two Business Days before the first day of
such Fixed Period in an amount substantially equal to the Capital associated
with such Fixed Period on such first day and for a period equal to such Fixed
Period, (b) with respect to the Fifth Third Group, a fluctuating interest rate
per annum (which shall be determined on each day during such Fixed Period) equal
to the one-month Eurodollar Rate for U.S. dollar deposits as reported on Reuters
Screen LIBOR01 Page or any other page that may replace such page from time to
time for the purpose of displaying offered rates of leading banks for London
interbank deposits in United States dollars, as of 11:00 A.M. (London time) on
such day, or if such day is not a Business Day, then the immediately preceding
Business Day (or if not so reported, then as determined by the Investor Agent of
such Group from another recognized source for interbank quotation), in each
case, changing when and as such rate changes and calculated as and when such
rate changes for purposes of calculating Yield for such day during such Fixed
Period, as applicable, and (c) with respect to any other Group, such rate as
shall be agreed to in writing by the Seller, the Program Agent and the Investor
Agent with respect to such Group.
 
“Eurodollar Rate Reserve Percentage” of any Investor or Bank for any Fixed
Period in respect of which Yield is computed by reference to the Eurodollar Rate
means the reserve percentage applicable two Business Days before the first day
of such Fixed Period under regulations issued from time to time by the Board of
Governors of the Federal Reserve System (or any successor) (or if more than one
such percentage shall be applicable, the daily average of such percentages for
those days in such Fixed Period during which any such percentage shall be so
applicable) for determining the maximum reserve requirement (including, without
limitation, any emergency, supplemental or other marginal reserve requirement)
for such Investor or Bank with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities (or with respect to any other category of
liabilities that includes deposits by reference to which the interest rate on
Eurocurrency Liabilities is determined) having a term equal to such Fixed
Period.
 

 
14 

--------------------------------------------------------------------------------

 

“Event of Termination” has the meaning specified in Section 7.01.
 
“Excluded Receivables” means the indebtedness of (i) KeyTronicEMS Co., (ii) any
Obligor located outside of the fifty states of the United States and the
District of Columbia, but solely to the extent such indebtedness arises from
goods having a final destination or services rendered exclusively outside of the
fifty states of the United States and the District of Columbia, (iii) any
Obligor of the managed print services business of the Originator (formerly known
as Lexmark Solution Services) (but only with respect to such Obligor’s
indebtedness to the Lexmark Solution Services business) and (iv) any Obligor of
the managed print services  business of the Originator in connection with
Lexmark Financial Services, LLC (but only with respect to such Obligor’s
indebtedness to the Originator in connection with the managed print services
business), in each case resulting from the provision or sale of merchandise,
insurance or services by the Originator under a Contract.
 
“Facility Termination Date” means, unless extended, the earliest of (a) October
1, 2010September 30, 2011 or (b) the date determined pursuant to Section 7.01 or
(c) the date the Purchase Limit reduces to zero pursuant to Section 2.01(b) or
(d) the date the Asset Purchase Agreement of any Bank expires without being
renewed (provided that under this clause (d), the Facility Termination Date
shall occur solely with respect to the Investors and Banks in such Bank’s
Group).
 
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal (for each day during such period) to:
 
(a)           the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers, as published for such day (or, if such day is not a Business Day,
for the next preceding Business Day) by the Federal Reserve Bank of New York; or
 
(b)           if such rate is not so published for any day which is a Business
Day, the average of the quotations for such day on such transactions received by
BTM from three federal funds brokers of recognized standing selected by it.
 
“Fee Agreements” has the meaning specified in Section 2.05(b).
 
“Fees” has the meaning specified in Section 2.05(b).
 
“Fifth Third” means Fifth Third Bank.
 
“Fifth Third Group” means Fifth Third, its Investor Agent and each other Related
Bank in such Group.
 
“Fixed Period” means, with respect to any Receivable Interest:
 
(a)  in the case of any Fixed Period in respect of which Yield is computed by
reference to the Investor Rate, each successive period commencing on each CP
 

 
15 

--------------------------------------------------------------------------------

 

Fixed Period Date for such Receivable Interest and ending on the next succeeding
CP Fixed Period Date for such Receivable Interest; and
 
(b)  in the case of any Fixed Period in respect of which Yield is computed by
reference to the Assignee Rate (other than a Receivable Interest held by Fifth
Third), each successive period of from one to and including 29 days, or a period
of one, two or three months, as the Seller shall select and the Investor Agent
for the relevant Investor or Bank may approve on notice by the Seller received
by such Investor Agent (including notice by telephone, confirmed in writing) not
later than 11:00 A.M. (New York City time) on (A) the day which occurs three
Business Days before the first day of such Fixed Period (in the case of Fixed
Periods in respect of which Yield is computed by reference to the Eurodollar
Rate) or (B) the first day of such Fixed Period (in the case of Fixed Periods in
respect of which Yield is computed by reference to the Alternate Base Rate),
each such Fixed Period for such Receivable Interest to commence on the last day
of the immediately preceding Fixed Period for such Receivable Interest (or, if
there is no such Fixed Period, on the date of purchase of such Receivable
Interest), except that if such Investor Agent shall not have received such
notice, or such Investor Agent and the Seller shall not have so mutually agreed,
before 11:00 A.M. (New York City time) on such day, such Fixed Period shall be
one day; and
 
(c)  in the case of any Fixed Period in respect of a Receivable Interest held by
Fifth Third each successive period consisting initially of the period commencing
on the date of purchase of such Receivable Interest and ending on the last day
of the calendar month in which such purchase occurred, and thereafter each
period commencing on the last day of a calendar month and ending on the last day
of the next calendar month;
 
provided, however, that:
 
(i)  any Fixed Period (other than of one day) which would otherwise end on a day
which is not a Business Day shall be extended to the next succeeding Business
Day (provided, however, if Yield in respect of such Fixed Period is computed by
reference to the Eurodollar Rate (other than a Receivable Interest held by Fifth
Third), and such Fixed Period would otherwise end on a day which is not a
Business Day, and there is no subsequent Business Day in the same calendar month
as such day, such Fixed Period shall end on the next preceding Business Day);
 
(ii)  in the case of any Fixed Period of one day, (A) if such Fixed Period is
the initial Fixed Period for a Receivable Interest, such Fixed Period shall be
the day of the purchase of such Receivable Interest; (B) any subsequently
occurring Fixed Period which is one day shall, if the immediately preceding
Fixed Period is more than one day, be the last day of such immediately preceding
Fixed Period and, if the immediately preceding Fixed Period is one day, be the
day next following such immediately preceding Fixed Period; and (C) if such
Fixed Period occurs
 

 
16 

--------------------------------------------------------------------------------

 

on a day immediately preceding a day which is not a Business Day, such Fixed
Period shall be extended to the next succeeding Business Day; and
 
(iii)  in the case of any Fixed Period for any Receivable Interest which
commences before the Termination Date for such Receivable Interest and would
otherwise end on a date occurring after such Termination Date, such Fixed Period
shall end on such Termination Date and the duration of each Fixed Period which
commences on or after the Termination Date for such Receivable Interest shall be
of such duration (including, without limitation, one day) as shall be selected
by the Program Agent with the consent of the Investor Agents (or, if such
Termination Date occurs solely as a result of the occurrence of a Facility
Termination Date under clause (d) of the defined term Facility Termination Date
for less than all the Groups, as shall be selected by the Investor Agent for the
Investor and Banks for which such Facility Termination Date under clause (d) is
applicable) or, in the absence of any such selection, each period of thirty days
from the last day of the immediately preceding Fixed Period.
 
“Funds Transfer Letter” means a letter in substantially the form of Annex E
hereto executed and delivered by the Seller to the Program Agent and the
Investor Agents, as the same may be amended or restated in accordance with the
terms thereof.
 
“GAAP” means generally accepted accounting principles in the United States of
America.
 
“Gotham” means Gotham Funding Corporation, a Delaware corporation and any
successor or assign of Gotham which in the ordinary course of its business
issues commercial paper or other securities.
 
“Government Obligor” means an Obligor which is the federal government of the
United States of America or a subdivision or agency thereof.
 
“Group” means (a) with respect to Gotham, its Investor Agent, its Related Banks
and Gotham, and (b) with respect to each other Investor, its Investor Agent, its
Related Banks and such Investorthe BTM Group, (b) the Fifth Third Group and (c)
each other Investor and its Related Banks, or, if there is no Investor in a
Group, each Related Bank with respect to such Group, and in either case, the
Investor Agent for such Investors and/or Related Banks.
 
“Group Assignment” means an assignment and acceptance agreement entered into by
an Investor (if any), its Related Banks, its Investor Agent, an Eligible
Investor (if any), its Eligible Related Banks, its Investor Agent and the
Program Agent, pursuant to which such Eligible Investor (if any), Eligible
Related Banks and Investor Agent may become parties to this Agreement, in form
and substance satisfactory to the parties thereto and the Seller.
 
“Group A Obligor” means any Obligor whose (or if such Obligor is a subsidiary of
another Person, whose ultimate parent’s) unsecured short-term senior
non-credit-enhanced
 

 
17 

--------------------------------------------------------------------------------

 

debt, is rated no lower than A-1 by S&P and P-1 by Moody’s, if such rating
exists, or if such Obligor’s unsecured short-term senior non-credit-enhanced
debt is not rated by either S&P or Moody’s, such Obligor’s Debt Rating, if such
rating exists, is no lower than A by S&P and A2 by Moody’s; provided, that if
none of the foregoing ratings exist, such Obligor shall not be a “Group A
Obligor”.
 
“Group B Obligor” means any Obligor (i) which is not a Group A Obligor and (ii)
whose (or if such Obligor is a subsidiary of another Person, whose ultimate
parent’s) unsecured short-term senior non-credit-enhanced debt is rated no lower
than A-3 by S&P and P-3 by Moody’s, if such rating exists, or if such Obligor’s
unsecured short-term senior non-credit-enhanced debt is not rated by either S&P
or Moody’s, such Obligor’s Debt Rating is no lower than BBB- by S&P and Baa3 by
Moody’s; provided, that if none of the foregoing ratings exist, such Obligor
shall not be a “Group B Obligor”.
 
“Group C Obligor” means any Obligor which is not a Group A Obligor or a Group B
Obligor.
 
“Incipient Event of Termination” means an event that but for notice or lapse of
time or both would constitute an Event of Termination.
 
“Indemnified Party” has the meaning specified in Section 10.01.
 
“Insurance Agreement” means a credit insurance policy naming the Seller as the
insured that insures payment of Receivables (within certain credit limits) due
from certain specified Obligors.
 
“Insurance Provider” means, with respect to an Insurance Agreement, the
insurance company providing insurance thereunder.
 
“Insured Obligor” means each Obligor whose Receivables are insured pursuant to
an Insurance Agreement.
 
“Insured Receivable” means a Receivable due from an Insured Obligor.
 
“Insured Receivable Default” means, with respect to an Insured Receivable, an
event (such as non payment of such Receivable or bankruptcy of the Obligor
thereon) which entitles the Seller to submit a claim for loss under the
Insurance Agreement.
 
“Investor” means Gotham or an Eligible Investor that shall become a party to
this Agreement pursuant to Section 11.03 and all other owners by assignment or
otherwise of a Receivable Interest originally purchased by Gotham or such
Eligible Investor and, to the extent of the undivided interests so purchased,
shall include any participants.
 
“Investor Agent” means (a) with respect to Gotham and its Related Banks, BTM or
any successor investor agent designated by such parties, andthe BTM Group,
BTM,  (b) with respect to the Fifth Third Group, Fifth Third, and (c) with
respect to any other Investor and its Related BanksGroup, the Investor Agent
named in the related Group Assignment or, in each
 

 
18 

--------------------------------------------------------------------------------

 

case, any successor investor agent designated by such partiesthe Investors, if
any, and Related Banks within a Group.
 
“Investor Agent’s Account” means (a) with respect to Gotham and its Related
Banks, the special account (account number 310035147) of their Investor Agent
maintained at the office of BTM at 1251 Avenue of the Americas, New York, New
York, or such other account as such Investor Agent shall designate in writing to
the Seller, the Collection Agent and the Program Agent, and (b) with respect to
any other Investor and its Related Banks, the special account of their Investor
Agent maintained at the office of their Investor Agent identified in the related
Group Assignment, or such other account as such Investor Agent shall designate
in writing to the Seller, the Collection Agent and the Program Agent.
 
“Investor Purchase Limit” means (a) with respect to the Group which contains
Gotham and its Related Banks, $100,000,000, as such amount may be reduced or
increased pursuant to any Group Assignment entered into by such Group and (b)
with respect to any Additional Group, the amount set forth in the Group
Assignment pursuant to which such Group became party to this Agreement, as such
amount may be reduced or increased pursuant to any further Group Assignment
entered into by such Group.  Any reduction (or termination) of the Purchase
Limit pursuant to the terms of this Agreement shall reduce ratably (or
terminate) each Group’s Investor Purchase Limit; provided, that if any Departing
Group shall determine not to extend the Commitment Termination Date or shall
approve an extension of the Commitment Termination Date based on a reduced
Investor Purchase Limit for their Group, then, if the Investors and Banks in the
other Groups shall nonetheless determine to extend the Commitment Termination
Date, effective from such Commitment Termination Date, the Investor Purchase
Limit of the Departing Group shall be so terminated or reduced.  Upon such
termination or reduction, the Banks in the other Groups shall have the option of
increasing their Investor Purchase Limit by up to the full amount of such
termination or reduction (the “Investor Purchase Limit Increase Option”).  If,
within 30 days of notice from the Departing Group that the Departing Group
intends to reduce or terminate its Investor Purchase Limit, the Banks in the
other Groups choose not to exercise the Investor Purchase Limit Increase Option
in full, the Seller shall be permitted to bring in other financial institutions
as Banks and Investors hereunder under the terms herein for the remaining
Investor Purchase Limit amount.
 
“Investor Purchase Limit Increase Option” has the meaning specified within the
definition of “Investor Purchase Limit” in this Section 1.01.
 
“Investor Rate” means for any Fixed Period for any Receivable Interest:
 
(a)           with respect to any Investor other than Gotham, the rate set forth
in the related Group Assignment as such Investor’s “Investor Rate”;
 
(b)           with respect to Gotham, the per annum rate equivalent to the
weighted average of the per annum rates paid or payable by Gotham from time to
time as interest or otherwise (by means of interest rate hedges or otherwise) in
respect of the commercial paper issued by Gotham to fund or maintain the
Receivable Interest during the related Fixed Period, as determined by Gotham and
reported to the Seller and Investor Agent, which rates shall reflect and give
effect to the commissions of placement agents and dealers in respect of such
 

 
19 

--------------------------------------------------------------------------------

 



 
commercial paper, to the extent such commissions are allocated, in whole or in
part, to such commercial paper by Gotham; provided, however, that if any
component of such rate is a discount rate, in calculating the Investor Rate with
respect to Gotham, shall for such component use the rate resulting from
converting such discount rate to an interest bearing equivalent rate per annum.
 
“Level I Downgrade Event” means the Debt Rating of the Originator is rated lower
than BBB- by S&P or lower than Baa3 by Moody’s (and includes each Level II
Downgrade Event).
 
“Level II Downgrade Event” means the Debt Rating of the Originator is rated
lower than BB by S&P or lower than Ba2 by Moody’s.
 
“LIBOR” means the London Interbank Offered Rate.
 
 “Liquidation Day” means, for any Receivable Interest,(i) each day during a
Fixed Period for such Receivable Interest on which the conditions set forth in
Section 3.02 are not satisfied, and (ii) each day which occurs on or after the
Termination Date for such Receivable Interest.
 
“Liquidation Fee” means, for (i) any Fixed Period for which Yield is computed by
reference to the Investor Rate and a reduction of Capital is made for any reason
in any amount  on any day other than a Settlement Date or (ii) any Fixed Period
for which Yield is computed by reference to the Eurodollar Rate (other than a
Receivable Interest held by Fifth Third) and a reduction of Capital is made for
any reason on any day other than the last day of such Fixed Period, the amount,
if any, by which (A) the additional Yield (calculated without taking into
account any Liquidation Fee or any shortened duration of such Fixed Period
pursuant to clause (iii) of the definition thereof) which would have accrued
from the date of such repayment to the last day of such Fixed Period (or, in the
case of clause (i) above, the maturity of the underlying commercial paper
tranches) on the reductions of Capital of the Receivable Interest relating to
such Fixed Period had such reductions remained as Capital, exceeds (B) the
income, if any, received by the Investors or the Banks which hold such
Receivable Interest from the investment of the proceeds of such reductions of
Capital.
 
“Liquidation Period” means the period commencing on the day following the last
day of the Revolving Period and ending on the later of the Facility Termination
Date and the  date on which no Capital of or Yield on any Receivable Interest
shall be outstanding and all other amounts owed by the Seller to the Investors,
the Banks, the Investor Agents, the Program Agent and the Collection Agent shall
be paid in full.
 
“Lock-Box Account” means a post office box administered by a Lock-Box Bank or an
account maintained at a Lock-Box Bank, in each case for the purpose of receiving
Collections.
 
“Lock-Box Agreement” means an agreement, in substantially the form of Annex B.
 

 
20 

--------------------------------------------------------------------------------

 

“Lock-Box Bank” means any of the banks holding one or more Lock-Box Accounts.
 
“Loss Percentage” means, for any Receivable Interest on any date, the greatest
of (i) three times the Default Ratio as of the most recently ended calendar
month, (ii) four times the Concentration Limit applicable to Group C Obligors
and (iii) 20%.
 
“Loss Horizon Factor” means, as of any date, a ratio computed by dividing (i)
the aggregate Outstanding Balance (in each case, at the time of creation) of all
Originator Receivables created by the Originator during the four most recently
ended calendar months by (ii) the Outstanding Balance of Originator Receivables
(other than Defaulted Receivables) as at the last day of the most recently ended
calendar month.
 
“Loss Percentage” means, as of any date, the greatest of (a) the product of (i)
two multiplied by (ii) the Loss Horizon Factor as of the last day of the most
recently ended calendar month multiplied by (iii) the highest of the Downgraded
Loss Ratios for the twelve most recently ended calendar months, (b) four times
the Concentration Limit applicable to Group C Obligors and (c) 20%.
 
“Loss Ratio” means, as of any date, the average of the ratios (each expressed as
a percentage) for each of the three most recently ended calendar months computed
for each such month by dividing (a) the sum of the aggregate Outstanding Balance
of Originator Receivables which were 91-120 days past due (or otherwise would
have been classified during such month as Defaulted Receivables in accordance
with clauses (ii) or (iii) of the definition of “Defaulted Receivables”) as at
the last day of such month plus (without duplication) write-offs (which are less
than 91 days past due) during such month, by (b) the aggregate Outstanding
Balance (in each case, at the time of creation) of Originator Receivables
created during the fourth preceding month.
 
“Loss-to-Liquidation Ratio” means the ratio (expressed as a percentage) computed
as of the last day of each calendar month by dividing (i) the aggregate
Outstanding Balances (as of the last day of each of the three most recently
ended calendar months (including the calendar month then ending)) of all
Originator Receivables written off by the Originator or the Seller, or which
should have been written off by the Originator or the Seller in accordance with
the Credit and Collection Policy, during each such calendar month by (ii) the
aggregate amount of Collections of Originator Receivables actually received
during such three calendar month period.
 
“Loss Reserve” means, for any Receivable Interest on any date (i) on which no
Level I Downgrade Event shall have occurred and be continuing, an amount equal
to
 
LP x OBER
 
where:
 
LP           =           the Loss Percentage for such Receivable Interest on
such date.
 

 
21 

--------------------------------------------------------------------------------

 

OBER           =           the Outstanding Balance of Eligible Receivables
calculated at the close of business of the Collection Agent on such date; or
 
(ii)           following the occurrence and during the continuation of a Level I
Downgrade Event, an amount equal to
 
DLP x OBER
 
where:
 
DLP           =           the Downgraded Loss Percentage for such
Receivable Interest on such date.
 
OBER           =           the Outstanding Balance of Eligible Receivables
calculated at the close of business of the Collection Agent on such date.
 
“Monthly Report” means a report in substantially the form of Annex A-1 hereto
and containing such additional information as the Program Agent or any Investor
Agent may reasonably request from time to time, furnished by the Collection
Agent to the Program Agent and each Investor Agent pursuant to Section
6.02(g)(i).
 
“Multiemployer Plan” means a Multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Net Receivables Pool Balance” means at any time the Outstanding Balance of
Eligible Receivables then in the Receivables Pool reduced by the sum of (i) the
aggregate amount by which the Outstanding Balance of Eligible Receivables of
each Obligor then in the Receivables Pool exceeds the product of (A) the
Concentration Limit for such Obligor multiplied by (B) the Outstanding Balance
of the Eligible Receivables then in the Receivables Pool, (ii) the aggregate
amount of Collections on hand at such time for payment on account of any
Eligible Receivables, the Obligor of which has not been identified, (iii) the
aggregate Outstanding Balance of all Eligible Receivables in respect of which
any credit memo issued by the Originator or the Seller is outstanding at such
time to the extent deemed Collections have not been paid pursuant to Section
2.04(e), and (iv) the aggregate amount by which the Outstanding Balance of
Eligible Receivables the Obligor of which is a Government Obligor exceeds three
percent of the Outstanding Balance of Eligible Receivables then in the
Receivables Pool.
 
“Obligor” means a Person obligated to make payments pursuant to a Contract.
 
“Obligor Group” means the Group A Obligors, Group B Obligors or the Group C
Obligors.
 
“Original Agreement” has the meaning specified in the Preliminary Statements.
 

 
22 

--------------------------------------------------------------------------------

 

“Originator” means Lexmark International, Inc., a Delaware corporation.
 
“Originator Purchase Agreement” means the Purchase and Contribution Agreement
dated as of the date of this Agreement between the Originator, as seller, and
the Seller, as purchaser, as the same may be amended, modified or restated from
time to time.
 
“Originator Receivable” means the indebtedness of any Obligor resulting from the
provision or sale of merchandise, insurance or services by the Originator under
a Contract (other than Excluded Receivables), and includes the right to payment
of any interest or finance charges and other obligations of such Obligor with
respect thereto.
 
“Other Companies” means the Originator and all of its Subsidiaries except the
Seller.
 
“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Percentage” of any Bank means, (a) [Intentionally Omitted], (b) with respect to
BTM and Fifth Third, the percentage set forth for such Bank on the signature
page to this Agreement, or such amount as reduced or increased by any Assignment
and Acceptance entered into with an Eligible Assignee, or (cb) with respect to a
Bank that has entered into an Assignment and Acceptance, the amount set forth
therein as such Bank’s Percentage, or such amount as reduced or increased by an
Assignment and Acceptance entered into between such Bank and an Eligible
Assignee.
 
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.
 
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Seller or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 or ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Pool Non-compliance Date” means any day on which the Net Receivables Pool
Balance as shown in the most recent Monthly Report (prior to a Level I Downgrade
Event), Weekly Report (following a Level I Downgrade Event but prior to a Level
II Downgrade Event) or Daily Report (following a Level II Downgrade Event) is
less than the Required Net Receivables Pool Balance.
 
“Pool Receivable” means a Receivable in the Receivables Pool.
 
“Program Agent” has the meaning specified in the introductory paragraph hereof.
 

 
23 

--------------------------------------------------------------------------------

 

“Purchase Limit” means $100,000,000,125,000,000, as such amount may be reduced
pursuant to the immediately succeeding sentence or Section 2.01(b).  In the
event that the Facility Termination Date shall occur solely under clause (d) of
such defined term, then on such Facility Termination Date the Purchase Limit
shall be reduced by the aggregate Bank Commitments of the Banks in the Group for
which such Facility Termination Date has occurred (as such Bank Commitments were
in effect immediately prior to such Facility Termination Date), except that the
Purchase Limit may be increased by the additional Bank Commitments of Banks in
the other Groups and/or other financial institutions as provided under the
definition of “Bank Commitment.”  References to the unused portion of the
Purchase Limit shall mean, at any time, the Purchase Limit, as then reduced
pursuant to Section 2.01(b), minus the then  outstanding Capital of Receivable
Interests under this Agreement.
 
“Purchaser Collections” means, as of any Deposit Date, that portion of the
Collections deposited to the Lock-Box Accounts on such date or received by the
Collection Agent on such date equal to the product of (i) the Allocation
Percentage on such date times (ii) the aggregate amount of such Collections.
 
“Receivable” means any Originator Receivable which has been acquired by the
Seller from the Originator by purchase or by capital contribution pursuant to
the Originator Purchase Agreement.
 
“Receivable Interest” means, at any time, an undivided percentage ownership
interest in (i) all then outstanding Pool Receivables arising prior to the time
of the most recent computation or recomputation of such undivided percentage
interest pursuant to Section 2.03,  (ii) all Related Security with respect to
such Pool Receivables, and (iii) all Collections with respect to, and other
proceeds of, such Pool Receivables.  Such undivided percentage interest shall be
computed as
 
C + YFR + LR + DR
NRPB
 
where:
 
C           =           the Capital of such Receivable Interest at the time of
computation.
 
YFR           =           the Yield and Fee Reserve of such Receivable Interest
at the time of computation.
 
LR           =           the Loss Reserve of such Receivable Interest at the
time of computation.
 
DR           =           the Dilution Reserve of such Receivable Interest at the
time of computation.
 
NRPB           =           the Net Receivables Pool Balance at the time of
computation.
 

 
24 

--------------------------------------------------------------------------------

 

Each Receivable Interest shall be determined from time to time pursuant to the
provisions of Section 2.03.
 
“Receivables Pool” means at any time the aggregation of each then outstanding
Receivable in respect of which the Obligor is a Designated Obligor at such time
or was a Designated Obligor on the date of the initial creation of an interest
in such Receivable under this Agreement.
 
“Related Bank” means (a) with respect to Gotham, BTM, each Bank which has
entered into an Assignment and Acceptance with BTM to be a Bank with respect to
the BTM Group, and each assignee (directly or indirectly) of any such Bank,
which assignee has entered into an Assignment and Acceptance to be a Bank with
respect to the BTM Group, and (b) with respect to each other Investor, each
Eligible Related Bank identified in the Group Assignment pursuant to which such
Investor became a party to this Agreement or, if there is no Investor with
respect to a Group, each Eligible Related Bank identified in the Group
Assignment pursuant to which such Group became an Additional Group under this
Agreement, and, in either case, each Bank which has entered into an Assignment
and Acceptance with each such Eligible Related Bank to be a Bank with respect to
such Eligible Related Bank’s Group, and each assignee (directly or indirectly)
of any such Bank, which assignee has entered into an Assignment and Acceptance
to be a Bank with respect to such Eligible Related Bank’s Group.
 
“Related Security” means with respect to any Receivable
 
(i)           all of the Seller’s interest in any merchandise (including
returned merchandise) relating to any sale giving rise to such Receivable;
 
(ii)           all security interests or liens and property subject thereto from
time to time purporting to secure payment of such Receivable, whether pursuant
to the Contract related to such Receivable or otherwise, together with all
financing statements filed against an Obligor describing any collateral securing
such Receivable;
 
(iii)           all guaranties, insurance and other agreements or arrangements
of whatever character from time to time supporting or securing payment of such
Receivable whether pursuant to the Contract related to such Receivable or
otherwise; and
 
(iv)           the Contract and all other books, records and other information
(including, without limitation, computer programs, tapes, discs, punch cards,
data processing software and related property and rights) relating to such
Receivable and the related Obligor.
 
“Repurchase Date” has the meaning specified in Section 2.13.
 
“Required Net Receivables Pool Balance” means, as of any day, the sum of (i) the
aggregate Reserves for all Receivable Interests calculated as of such day, plus
(ii) the aggregate outstanding Capital for all Receivable Interests as of such
day. For purposes of such calculation,
 

 
25 

--------------------------------------------------------------------------------

 

Capital shall be reduced by the aggregate amount of funds then held in the Cash
Collateral Account, and (to the extent applicable) the Reserves shall be
computed on such reduced Capital.
 
“Reserves” means, with respect to any Receivable Interest as of any day, the sum
of the Yield and Fee Reserve, the Loss Reserve and the Dilution Reserve for such
Receivable Interest as of such day.
 
“Responsible Financial Officer” means, for any Person, its chief financial
officer, controller, treasurer or assistant treasurer.
 
“Revolving Period” means the period beginning on the date of the initial
purchase hereunder and terminating at the close of business on the Business Day
immediately preceding the date on which the Termination Date shall have occurred
for all Receivable Interests.
 
“S&P” means Standard and Poors, a division of The McGraw-Hill Companies, Inc.
 
“SEC” means the Securities and Exchange Commission.
 
“Second RPA Amendment Effective Date” means October 6, 2006.
 
“Seller” has the meaning specified in the introductory paragraph hereof.
 
“Seller Collections” means, with respect to any Deposit Date, that portion of
the Collections deposited to the Lock-Box Accounts on such date or received by
the Collection Agent on such date equal to the product of (i) 100% minus the
Allocation Percentage on such date times (ii) the aggregate amount of such
Collections.
 
“Seller Report” means a Monthly Report, a Weekly Report or a Daily Report.
 
“Settlement Date” for any Receivable Interest means the 15th day of each
calendar month, or, if such day is not a Business Day, the first Business Day
after such 15th day.
 
“Subsidiary” means any corporation or other entity of which securities having
ordinary voting power to elect a majority of the board of directors or other
persons performing similar functions are at the time directly or indirectly
owned by the Seller or the Originator, as the case may be, or one or more
Subsidiaries, or by the Seller or the Originator, as the case may be, and one or
more Subsidiaries.
 
“Tangible Net Worth” means at any time the excess of (i) the sum of (a) the
product of (x) 100% minus the Discount (as such term is defined in the
Originator Purchase Agreement) multiplied by (y) the Outstanding Balance of all
Receivables other than Defaulted Receivables plus (b) cash and cash equivalents
of the Seller plus (c) the outstanding principal amount of Purchaser Loans (as
such term is defined in the Originator Purchase Agreement), minus (ii) the sum
of (a) Capital plus (b) the Deferred Purchase Price.
 

 
26 

--------------------------------------------------------------------------------

 

“Taxes” has the meaning specified in Section 2.10.
 
“Termination Date” for any Receivable Interest means (i) in the case of a
Receivable Interest owned by an Investor, the earlier of (a) the Business Day
which the Seller or the Investor Agent for such Investor so designates by notice
to the other (with a copy to the Program Agent and the other Investor Agents) at
least one Business Day in advance for such Receivable Interest and (b) the
Facility Termination Date and (ii) in the case of a Receivable Interest owned by
a Bank, the earlier of (a) the Business Day which the Seller so designates by
notice to the Program Agent and the Investor Agents at least one Business Day in
advance for such Receivable Interest and (b) the Commitment Termination Date.
 
“Transaction Document” means any of this Agreement, the Originator Purchase
Agreement, the Lock-Box Agreement, the Cash Collateral Agreement, the Fee
Agreements and all amendments to any of the foregoing and all other agreements
and documents delivered and/or related hereto or thereto.
 
“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.
 
“Week” means each calendar week beginning on Monday and ending on (and
including) the following Sunday.
 
“Weekly Report” means a report in substantially the form of Annex A-2 hereto and
containing such additional information as the Program Agent or any Investor
Agent may reasonably request from time to time, furnished by the Collection
Agent to the Program Agent and each Investor Agent pursuant to Section
6.02(g)(ii) following the occurrence of a Level I Downgrade Event.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
“Yield” means:(i) for each Receivable Interest for anyeach Fixed Period:
 
(i)           for each day during such Fixed Period to the extent an Investor
will be funding its portion of such Receivable Interest through the issuance of
commercial paper or other promissory notes,
 
IR x C x ED + LF
      360
 
(ii)           for each Receivable Interest for anyday during such Fixed Period
to the extent (x) an Investor will not be funding its portion of such Receivable
Interest through the issuance of commercial paper or other promissory notes, or
(y) a Bank will be funding its portion of such Receivable Interest,
 

 
27 

--------------------------------------------------------------------------------

 

AR x C x ED + LF
      360
 
where:
 
AR           =           the Assignee Rate for such portion of such Receivable
Interest for such Fixed Period
 
   C           =           the Capital of such portion of such Receivable
Interest during such Fixed Period
 
IR             =           the Investor Rate for such portion of such Receivable
Interest for such Fixed Period
 
ED            =           the actual number of days elapsed during such Fixed
Period
 
LF             =           the Liquidation Fee, if any, for such portion of such
Receivable Interest for such Fixed Period
 
provided that no provision of this Agreement shall require the payment or permit
the collection of Yield in excess of the maximum permitted by applicable law;
and provided further that Yield for any Receivable Interest shall not be
considered paid by any distribution to the extent that at any time all or a
portion of such distribution is rescinded or must otherwise be returned for any
reason.
 
“Yield and Fee Reserve” means, for any Receivable Interest on any date, an
amount equal to
 
(C x YFRP) + AUYF
 
where:
 
C             =           the Capital of such Receivable Interest at the close
of business of the Collection Agent on such date.
 
YFRP      =           the Yield and Fee Reserve Percentage on such date.
 
AUYF     =          accrued and unpaid Yield, Collection Agent Fee and Fees on
such date, in each case for such Receivable Interest.
 

 
28 

--------------------------------------------------------------------------------

 

ARTICLE II
 
AMOUNTS AND TERMS OF THE PURCHASES
 
SECTION 2.01                                Purchase Facility.  (a)  On the
terms and conditions hereinafter set forth, each Investor may, in its sole
discretion, ratably in accordance with the Investor Purchase Limit of its Group,
and, if and to the extent such Investor does not make a purchase, the Related
Banks for such Investor shall, or if there is no Investor with respect to any
Group, each Bank with respect to such Group shall, in either case, ratably in
accordance with their respective Bank Commitments, purchase Receivable Interests
from the Seller from time to time during the period from the date hereof to the
Facility Termination Date (in the case of the Investors) and to the Commitment
Termination Date (in the case of the Banks).  Under no circumstances shall the
Investors make any such purchase, or the Banks be obligated to make any such
purchase, if after giving effect to such purchase the aggregate outstanding
Capital of Receivable Interests would exceed the Purchase Limit.
 
(b)           The Seller may at any time after December 31, 2004, upon at least
five Business Days’ notice to the Program Agent and the Investor Agents,
terminate the facility provided for in this Agreement in whole or, from time to
time, reduce in part the unused portion of the Purchase Limit; provided that
each partial reduction shall be in the amount of at least $1,000,000 or an
integral multiple thereof.
 
(c)           Until the Program Agent (or any Investor Agent with respect to its
Investor) gives the Seller the notice provided in Section 3.02(c)(iii), the
Program Agent, on behalf of the Investors which own Receivable Interests, may
have the Collections attributable to such Receivable Interests automatically
reinvested pursuant to Section 2.04 in additional undivided percentage interests
in the Pool Receivables by making an appropriate readjustment of such Receivable
Interests.  The Program Agent, on behalf of the Banks which own Receivable
Interests, shall have the Collections attributable to such Receivable Interests
automatically reinvested pursuant to Section 2.04 in additional undivided
percentage interests in the Pool Receivables by making an appropriate
readjustment of such Receivable Interests.
 
SECTION 2.02                                Making Purchases.  (a)  Each
purchase by any of the Investors or the Banks shall be made on at least one
Business Day’s notice from the Seller to the Program Agent and each Investor
Agent.  Each such notice of a purchase shall specify (i) the amount requested to
be paid to the Seller (such amount, which shall not be less than $1,000,000,
being referred to herein as the initial “Capital” of the Receivable Interest
then being purchased), (ii) the allocation of such amount among each of the
Groups (which shall be proportional to the Investor Purchase Limit of each
Group), (iii) the date of such purchase (which shall be a Business Day), and
(iv) if such Receivable Interest is to be purchased by a Group other than the
Fifth Third Group and the Assignee Rate based on the Eurodollar Rate is to apply
to such Receivable Interest, the duration of the initial Fixed Period for such
Receivable Interest.  Each Investor Agent shall promptly notify the Program
Agent whether such Investor has determined to make the requested purchase on the
terms specified by the Seller.
 

 
30 

--------------------------------------------------------------------------------

 

The Program Agent shall promptly thereafter notify the Seller whether the
Investors have determined to make the requested purchase and, if so, whether all
of the terms specified by the Seller are acceptable to the Investors.
 
If any Investor with respect to any Group has determined not to make the entire
amount of a proposed purchase requested to be made by it, or if any Group does
not have an Investor, the Investor Agent for such InvestorGroup shall promptly
send notice of the proposed purchase to all of the Related Banks forwith respect
to such InvestorGroup concurrently by telecopier, telex or cable specifying the
date of such purchase, the aggregate amount of Capital of Receivable Interest
being purchased by such Related Banks (which amount shall be equal to the
portion of the initial Capital requested to be funded by such Investor, which
such Investor determined not to fund or, in the case of any Group which does not
have an Investor, the entire amount of initial Capital allocated to such Group),
each such Related Bank’s portion thereof (determined ratably in accordance with
its respective Bank Commitment), whether the Yield for the Fixed Period for such
Receivable Interest is calculated based on the Eurodollar Rate (which, in the
case of any Group other than the Fifth Third Group, may be selected only if such
notice is given at least three Business Days prior to the purchase date) or the
Alternate Base Rate, and the duration of the Fixed Period for such Receivable
Interest (which, in the case of any Group other than the Fifth Third Group,
shall be one day if the Seller has not selected another period).
 
(b)           On the date of each such purchase of a Receivable Interest, the
applicable Investors and/or Banks, as the case may be, shall, upon satisfaction
of the applicable conditions set forth in this Article II and Article III, make
available to the Seller in same day funds at the account set forth in the Funds
Transfer Letter, an aggregate amount equal to the initial Capital of such
Receivable Interest; provided, however, if such purchase is being made by the
applicable Banks following the designation by the Investor Agent for an Investor
of a Termination Date for a Receivable Interest owned by such Investor pursuant
to clause (i)(a) of the definition of Termination Date and any Capital of such
Receivable Interest is outstanding on such date of purchase, the Seller hereby
directs the applicable Banks to pay the proceeds of such purchase (to the extent
of the outstanding Capital and accrued Yield on such Receivable Interest of such
Investor) to the relevant Investor Agent’s Account, for application to the
reduction of the outstanding Capital and accrued Yield on such Receivable
Interest of such Investor.
 
(c)           Effective on the date of each purchase pursuant to this Section
2.02 and each reinvestment pursuant to Section 2.04, the Seller hereby sells and
assigns to the Program Agent, for the benefit of the parties making such
purchase, an undivided percentage ownership interest, to the extent of the
Receivable Interest then being purchased, in each Pool Receivable then existing
and in the Related Security and Collections with respect thereto.
 
(d)           Notwithstanding the foregoing, (i) no Investor shall make
purchases under this Section 2.02 at any time in an amount which would exceed
the Investor Purchase Limit of such Investor’s Group and (ii) a Bank shall not
be obligated to make purchases under this Section 2.02 at any time in an amount
which would exceed such Bank’s Bank Commitment less the sum of (A) the aggregate
outstanding and unpaid amount of any purchases made by such Bank under such
Bank’s Asset Purchase Agreement plus (B) such Bank’s ratable share of the
aggregate outstanding portion of Capital held by the Investor in such Bank’s
Group (whether or
 

 
31 

--------------------------------------------------------------------------------

 

the Investors or the Banks that hold such Receivable Interest the percentage of
such Collections represented by such Receivable Interest, to the extent
representing a return of Capital, by recomputation of such Receivable Interest
pursuant to Section 2.03;
 
(iii)           if such day is a Liquidation Day for any one or more Receivable
Interests, set aside and hold in trust (and, at the request of the Program
Agent, segregate) for the Investors and/or the Banks that hold such Receivable
Interests and for the Investor Agents (x) if such day is a Liquidation Day for
less than all of the Receivable Interests, the percentage of such Collections
represented by such Receivable Interests, and (y) if such day is a Liquidation
Day for all of the Receivable Interests, all of the remaining Collections (but
not in excess of the Capital of such Receivable Interests); provided that if
amounts are set aside and held in trust on any Liquidation Day occurring prior
to the Termination Date, and thereafter prior to the next succeeding Settlement
Date for such Fixed Period the conditions set forth in Section 3.02 are
satisfied or waived by the Program Agent and the Investor Agents, such
previously set aside amounts shall, to the extent representing a return of
Capital, be reinvested in accordance with the preceding subsection (ii) on the
day of such subsequent satisfaction or waiver of conditions; and
 
(iv)           during such times as amounts are required to be reinvested in
accordance with the foregoing subsection (ii) or the proviso to subsection
(iii), release to the Seller for its own account any Collections in excess both
of such amounts and of the amounts that are required to be set aside pursuant to
subsection (i) above.
 
(c)           If a Level II Downgrade Event shall have occurred and be
continuing, the Collection Agent shall comply with the following:
 
(I)           On each Deposit Date during the Revolving Period, the Collection
Agent shall, by no later than 3:00 P.M. (New York City time), deliver to the
Program Agent and the Investor Agents the Daily Report for such date.  If the
Collection Agent shall fail to deliver the Daily Report on any Deposit Date
during the Revolving Period, the Collection Agent shall not be permitted to
withdraw any amounts from the Lock-Box Accounts on any date thereafter unless
and until the Collection Agent shall be in compliance with this subsection (I)
(but subject to the right of the Agent to prohibit withdrawals by the Collection
Agent from the Lock-Box Accounts to the extent provided in Section 6.03).
 
(II)           On the first Business Day following each Deposit Date during the
Revolving Period, if the Daily Report for such date shows that no Cure Period
shall have occurred and be continuing, the Collection Agent shall, in the
following order:
 
(i)           based on the Allocation Percentage on such day, determine the
amount of Purchaser Collections and Seller Collections;
 

 
33 

--------------------------------------------------------------------------------

 

(iv)           withdraw from the Lock-Box Accounts and from Collections of Pool
Receivables which the Collection Agent received on such Deposit Date and release
to the Seller the remainder of Purchaser Collections, in each instance to the
extent representing a return of Capital, to be reinvested with the Seller in
Receivable Interests (for purposes of determining the remainder of Purchaser
Collections, any Collections which have previously been applied pursuant to
Section 2.04(c)(III)(iii) shall be deemed to be first Seller Collections and
then Purchaser Collections); and
 
(v)           remit the Seller Collections to the Seller.
 
(IV)           On the first Business Day following each Deposit Date during the
Liquidation Period, the Collection Agent shall, by no later than 3:00P.M. (New
York City time), remit to each Investor Agent’s Account for each Investor Agent
all Collections held for such Investor Agent, the Investors and/or the Banks in
its Group in the Lock-Box Accounts and such Investor Agent’s pro-rata portion of
all Collections of Pool Receivables which the Collection Agent received on such
Deposit Date.
 
(d)           The Collection Agent shall deposit into the Investor Agent’s
Account for each Investor Agent (i) on the 15th day of each calendar
monthSettlement Date, Collections held for such Investor Agent, the Investors
and/or the Banks in its Group during the prior calendar month pursuant to
Sections 2.04(b)(i), 2.04(c)(II)(ii) and 2.04(c)(III)(ii), (excluding, however,
so long as the Originator is the Collection Agent, the Collection Agent Fee) and
(ii) on the Settlement Date for each Receivable Interest, Collections held for
such Investor Agent, the Investors and/or the Banks in its Group that relate to
such Receivable Interest pursuant to  Section 2.04(b) or (c) (other than as set
forth in clause (i)).  After the occurrence and during the continuation of Level
I Downgrade Event which is not a Level II Downgrade Event, on the Business Day
immediately following the delivery of any Weekly Report which sets forth a Pool
Non-Compliance Date as of the close of business on the last Business Day of the
preceding Week, and on each Business Day thereafter until a Pool Non-Compliance
Date no longer exists, the Collection Agent shall deposit into the Investor
Agent’s Account for each Investor Agent Collections set aside for such Investor
Agent, the Investors and/or Banks in its Group pursuant to clause (iii) of
Section 2.04(b), provided that the aggregate amount deposited pursuant to this
sentence with respect to any Weekly Report shall not exceed an amount such that,
after giving effect to the application of such amount to the reduction of
Capital, the sum of the Receivable Interests is equal to 100%.  The Collection
Agent shall pay to itself on each Settlement Date which is not a Liquidation Day
Collections set aside with respect to each Receivable Interest on account of
accrued Collection Agent Fee.  On any Business Day on which funds are on deposit
in the Cash Collateral Account, the Collection Agent (i) shall, upon written
notice from the Program Agent or any of the Investor Agents, and may (if the
funds in the Cash Collateral Account exceed $10,000,000), upon written notice to
the Program Agent and the Investor Agents, remit such funds from the Cash
Collateral Account to the Investor Agent’s Account for each Investor Agent, such
remittance to be applied as a reduction of Capital, or (ii) may, following
delivery of the Weekly Report or Daily Report to the Program Agent, as the case
may be, withdraw from the Cash Collateral Account and remit to the Seller all or
a portion of the funds in the Cash Collateral Account; provided that such Weekly
Report or Daily Report, as the case may be, shall state that, after taking
account of the proposed withdrawal, the Net
 

 
35 

--------------------------------------------------------------------------------

 

 (iii)           except as provided in subsection (i) or (ii) of this Section
2.04(f), or as otherwise required by applicable law or the relevant Contract,
all Collections received from an Obligor of any Receivables shall be applied to
the Receivables of such Obligor in the order of the age of such Receivables,
starting with the oldest such Receivable, unless such Obligor designates its
payment for application to specific Receivables; and
 
(iv)           if and to the extent the Program Agent, any of the Investor
Agents, the Investors or the Banks shall be required for any reason to pay over
to an Obligor any amount received on its behalf hereunder, such amount shall be
deemed not to have been so received but rather to have been retained by the
Seller and, accordingly, the Program Agent, such Investor Agent, the Investors
or the Banks, as the case may be, shall have a claim against the Seller for such
amount, payable when and to the extent that any distribution from or on behalf
of such Obligor is made in respect thereof.
 
(g)           In the event that the Program Agent or any Investor Agent receives
Collections in respect of any Receivable directly from an Obligor, such Agent
shall, at its option, either (i) promptly forward such Collections to the
Collection Agent (and the Collection Agent shall apply such Collections in
accordance with this Section 2.04) or (ii) promptly apply such Collections in
accordance with this Section 2.04 in the same manner that Collection Agent would
apply such Collections.
 
SECTION 2.05                                Fees.  (a)  Each Investor and Bank
shall pay to the Collection Agent a fee (the “Collection Agent Fee”) of l/2 of
1% per annum on the average daily Capital of each Receivable Interest owned by
such Investor or Bank, from the date of purchase of such Receivable Interest
until the later of the Termination Date for such Receivable Interest or the date
on which such Capital is reduced to zero, payable on the Settlement Date for
such Receivable Interest.  Upon three Business Days’ notice to the Program Agent
and each Investor Agent, the Collection Agent (if not the Originator, the Seller
or its designee or an Affiliate of the Seller) may elect to be paid, as such
fee, another percentage per annum on the average daily Capital of such
Receivable Interest, but in no event in excess for all Receivable Interests
relating to the Receivables Pool of 110% of the reasonable costs and expenses of
the Collection Agent in administering and collecting the Receivables in the
Receivables Pool.  The Collection Agent Fee shall be payable only from
Collections pursuant to, and subject to the priority of payment set forth in,
Section 2.04.  So long as the Originator is acting as the Collection Agent
hereunder, amounts paid as the Collection Agent Fee pursuant to this Section
2.05(a) shall reduce, on a dollar-for-dollar basis, the obligation of the Seller
to pay the “Collection Agent Fee” pursuant to Section 6.03 of the Originator
Purchase Agreement, provided that such obligation of the Seller shall in no
event be reduced below zero.
 
(b)           The Seller shall pay to the Investor Agents certain fees
(collectively, the “Fees”) in the amounts and on the dates set forth in a
separate fee agreements of even dateagreement among the Seller, the Program
Agent and eachthe Investor Agent, respectivelyAgents, as the same may be amended
or restated from time to time (the “Fee Agreements”).
 

 
37 

--------------------------------------------------------------------------------

 

participations in the Receivable Interests owned by such Persons as shall be
necessary to cause such Recipient to share the excess payment ratably with each
such other Person; provided, however, that if all or any portion of such excess
payment is thereafter recovered from such Recipient, such purchase from each
such other Person shall be rescinded and each such other Person shall repay to
the Recipient the purchase price paid by such Recipient for such participation
to the extent of such recovery, together with an amount equal to such other
Person’s ratable share (according to the proportion of (a) the amount of such
other Person’s required payment to (b) the total amount so recovered from the
Recipient) of any interest or other amount paid or payable by the Recipient in
respect of the total amount so recovered.
 
SECTION 2.13                                Repurchase Option.  The Seller shall
have the right to repurchase all, but not less than all, of the Receivable
Interests held by the Investors and the Banks and to terminate this Agreement
upon not less than ten Business Days’ prior written notice to theeach
Agent.  Such notice shall specify the date that the Seller desires that such
repurchase occur (such date, the “Repurchase Date”).  On the Repurchase Date,
the Seller shall deposit into the Investor Agent’s Account for each Investor
Agent in immediately available funds an amount equal to the sum of (i) the
aggregate outstanding Capital of the Receivable Interests held by the Investors
and/or the Banks in such Investor Agent’s Group, (ii) all accrued and unpaid
Yield thereon to the Repurchase Date, (iii) all accrued and unpaid Fees owing to
such Investors and Banks and such Investor Agent, (iv) the Liquidation Fee (if
any) owing to such Investors and Banks in respect of such repurchase and (v) all
expenses and other amounts owing to any of such Investors and Banks and such
Investor Agent and (if such Investor Agent is the Program Agent) the Program
Agent under the Transaction Documents.  Any repurchase pursuant to this Section
2.13 shall be made without recourse to or warranty by the Agents,  the Investors
or the Banks.  Further, on the Repurchase Date, the Bank Commitments for all the
Banks shall terminate, each of the Commitment Termination Date and Facility
Termination Date shall occur, the Termination Date for all Receivable Interests
shall occur and no further purchases or reinvestments of Collections shall be
made hereunder; provided, that the provisions of this Agreement referenced in
Section 11.09 shall survive such termination.
 
ARTICLE III
 
CONDITIONS OF PURCHASES
 
SECTION 3.01                                Conditions Precedent to Initial
Purchase.  The initial purchase of a Receivable Interest under this Agreement is
subject to the conditions precedent that the Program Agent and each Investor
Agent, as applicable, shall have received on or before the date of such purchase
the following, each (unless otherwise indicated) dated such date, in form and
substance satisfactory to the Program Agent and each Investor Agent, as
applicable:
 
(a)           Certified copies of the resolutions of the Board of Directors of
the Seller and the Originator approving this Agreement and certified copies of
all documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to this Agreement.
 
(b)           A certificate of the Secretary or Assistant Secretary of the
Seller and the Originator certifying the names and true signatures of the
officers of the Seller and the
 

 
42 

--------------------------------------------------------------------------------

 

such Receivable as a Delinquent Receivable or Defaulted Receivable shall not be
affected by any such extension.
 
(d)           The Collection Agent shall hold in trust for the Seller and each
Investor and Bank, in accordance with their respective interests, all documents,
instruments and records (including, without limitation, computer tapes or disks)
which evidence or relate to Pool Receivables.  The Collection Agent shall mark
the Seller’s master data processing records evidencing the Pool Receivables with
a legend, acceptable to the Program Agent, evidencing that Receivable Interests
therein have been sold and, at the request of the Program Agent, shall mark
conspicuously each invoice evidencing each Pool Receivable and the related
Contract with such a legend.
 
(e)           The Collection Agent shall, within three Business Days following
receipt thereof, turn over to the Originator any cash collections or other cash
proceeds received with respect to Excluded Receivables, and, turn over to the
Seller any cash collections or other cash proceeds received with respect to
Receivables not constituting Pool Receivables.
 
(f)           The Collection Agent shall, from time to time at the request of
the Program Agent or any Investor Agent, furnish to the Program Agent and the
Investor Agents (promptly after any such request) a calculation of the amounts
set aside for the Investors, the Banks and the Investor Agents pursuant to
Section 2.04.
 
(g)           (i)           On or prior to the 15th calendar day of each month
(or if such day is not a Business Day, the next Business Day), the Collection
Agent shall prepare and forward to the Program Agent and each Investor Agent a
Monthly Report relating to the Receivable Interests outstanding on the last day
of the immediately preceding month.
 
                (ii)           If a Level I Downgrade Event (but no Level II
Downgrade Event) shall have occurred and be continuing, on or prior to the close
of business on the second Business Day of each Week, the Collection Agent shall
prepare and forward to the Program Agent and each Investor Agent a Weekly Report
which shall contain information related to the Receivables current as of the
close of business on the last Business Day of the preceding Week.
 
                (iii)           If a Level II Downgrade Event shall have
occurred and be continuing, the Collection Agent shall, by no later than 3:00
P.M. (New York City time) on each Business Day, prepare and forward to the
Program Agent and each Investor Agent a Daily Report which shall contain
information relating to the Receivables current as of the close of business on
the immediately prior Business Day.
 
The Collection Agent may elect  to transmit Seller Reports to the Program Agent
and each Investor Agent by electronic mail (each an “E-Mail Seller Report”)
provided, that (i) the Collection Agent shall (A) make arrangements with
VeriSign, Inc. (or another authenticating organization acceptable to the Program
Agent and each Investor Agent) to enable the Collection Agent to generate
digital signatures and (B) safeguard the keys, access codes or other means of
generating its digital signature, (ii) each E-Mail Seller Report shall be (A)
formatted as the Program Agent and each Investor Agent may designate from time
to time and shall be digitally signed and (B) sent to the Program Agent and each
Investor Agent at an electronic mail address
 

 
57 

--------------------------------------------------------------------------------

 

designated by such Agent, and (iii) the Program Agent and each Investor Agent
(A) shall be authorized to rely upon such E-Mail Seller Report for purposes of
this Agreement to the same extent as if the contents thereof had been otherwise
delivered to such Agent in accordance with the terms of this Agreement and (B)
may, upon notice in writing to the Collection Agent and the Seller, terminate
the right of the Collection Agent to transmit E-Mail Seller Reports.
 
SECTION 6.03                                Certain Rights of the
Agents.  (a)  The Program Agent shall not deliver to the Lock-Box Banks the
Notices of Effectiveness attached to the Lock-Box Agreements unless and until a
Cash Control Triggering Event shall have occurred.  The Seller hereby transfers
to the Program Agent the exclusive ownership and control of the Lock-Box
Accounts to which the Obligors of Pool Receivables shall make payments and the
Cash Collateral Account.
 
(b)           At any time following a Cash Control Triggering Event:
 
(i)           The Program Agent may notify the Obligors of Pool Receivables
(with a copy to the Investor Agents), at the Seller’s expense, of the ownership
of Receivable Interests under this Agreement and direct that all payments be
made directly to the Program Agent or its designee.
 
(ii)           At the Agents’ request and at the Seller’s expense, the Seller
shall notify each Obligor of Pool Receivables (with a copy to the Program Agent
and each Investor Agent) of the ownership of Receivable Interests under this
Agreement and direct that payments be made directly to the Program Agent or its
designee.
 
(iii)           At the Program Agent’s request and at the Seller’s expense, the
Seller and the Collection Agent shall (A) assemble all of the documents,
instruments and other records (including, without limitation, computer tapes and
disks) that evidence or relate to the Pool Receivables and the related Contracts
and Related Security, or that are otherwise necessary or desirable to collect
the Pool Receivables, and shall make the same available to the Program Agent at
a place selected by the Program Agent or its designee, and (B) segregate all
cash, checks and other instruments received by it from time to time constituting
Collections of Pool Receivables in a manner acceptable to the Program Agent and,
promptly upon receipt, remit all such cash, checks and instruments, duly
indorsed or with duly executed instruments of transfer, to the Program Agent or
its designee.
 
(iv)           The Seller authorizes the Program Agent to take any and all steps
in the Seller’s name and on behalf of the Seller that are necessary or
desirable, in the determination of the Program Agent, to collect amounts due
under the Pool Receivables, including, without limitation, endorsing the
Seller’s name on checks and other instruments representing Collections of Pool
Receivables and enforcing the Pool Receivables and the Related Security and
related Contracts.
 

 
58 

--------------------------------------------------------------------------------

 

relating to such Debt; or any other event shall occur or condition shall exist
under any agreement or instrument relating to any such Debt and shall continue
after the applicable grace period, if any, specified in such agreement or
instrument, if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the maturity of such Debt; or any such Debt shall be
declared to be due and payable, or required to be prepaid (other than by a
regularly scheduled required prepayment), redeemed, purchased or defeased, or an
offer to repay, redeem, purchase or defease such Debt shall be required to be
made, in each case prior to the stated maturity thereof; or
 
(f)           Any purchase or any reinvestment pursuant to this Agreement shall
for any reason (other than pursuant to the terms hereof) cease to create, or any
Receivable Interest shall for any reason cease to be, a valid and perfected
first priority undivided percentage ownership interest to the extent of the
pertinent Receivable Interest in each applicable Pool Receivable and the Related
Security and Collections with respect thereto; or the security interest created
pursuant to Section 2.11 shall for any reason cease to be a valid and perfected
first priority security interest in the collateral security referred to in that
section; or
 
(g)           The Seller, Collection Agent or the Originator shall generally not
pay its debts as such debts become due, or shall admit in writing its inability
to pay its debts generally, or shall make a general assignment for the benefit
of creditors; or any proceeding shall be instituted by or against the Seller or
the Originator seeking to adjudicate it a bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee, custodian or other
similar official for it or for any substantial part of its property and, in the
case of any such proceeding instituted against it (but not instituted by it),
either such proceeding shall remain undismissed or unstayed for a period of 60
days, or any of the actions sought in such proceeding (including, without
limitation, the entry of an order for relief against, or the appointment of a
receiver, trustee, custodian or other similar official for, it or for any
substantial part of its property) shall occur; or the Seller or the Originator
shall take any corporate action to authorize any of the actions set forth above
in this subsection (g); or
 
(h)           As of the last day of any calendar month, (i) the three-month
rolling weighted average Dilution Ratio shall exceed 18%, (ii) the Default Ratio
shall exceed 116%, (iii) the Delinquency Ratio shall exceed 116% or (iv) the
Loss-to-Liquidation Ratio shall exceed 1.0%; provided, however, the foregoing
shall not constitute an Event of Termination so long as within 10 Business Days
after the earlier of (A) the date that the Seller Report setting forth such
calculations is required to be delivered by the Collection Agent pursuant to
Section 6.01(g) and (B) the actual date of delivery of such Seller Report,
either (i) the Program Agent and each Investor Agent expressly waives in
writing, the Event of Termination which would otherwise arise therefrom or (ii)
the outstanding Capital hereunder is reduced to $0; or
 
(i)           (A) Prior to the occurrence of a Level I Downgrade Event, the sum
of the Receivable Interests shall on any Business Day be greater than 100% and
shall remain greater than 100% for a period of five consecutive Business Days;
(B) after the occurrence and during the continuation of a Level I Downgrade
Event (so long as no Level II Downgrade Event shall have occurred), the Net
Receivables Pool Balance is less than the Required Net Receivables Pool
 

 
63 

--------------------------------------------------------------------------------

 

(prior to an Event of Termination or Incipient Event of Termination, with the
prior written consent of the Seller, such consent not to be unreasonably
withheld or delayed; provided that assignments to any Investor Agent, the
Program Agent or an Affiliate of such Agents shall not require such
consent).  The parties to each such assignment shall execute and deliver to the
Program Agent (with a copy to the assignor’s Investor Agent) an Assignment and
Acceptance.  In addition, any Bank may assign any of its rights (including,
without limitation, rights to payment of Capital and Yield) under this Agreement
to any Federal Reserve Bank without notice to or consent of the Seller or the
Program Agent.
 
(c)           This Agreement and the rights and obligations of the Agents herein
shall be assignable by the Agents and their successors and assigns.
 
(d)           The Seller may not assign its rights or obligations hereunder or
any interest herein without the prior written consent of the Program Agent or
any Investor Agent.
 
(e)           An Investor, each of its Related Banks or, if there is no Investor
with respect to any Group, the Related Banks with respect to such Group, and the
Investor Agent for such Group may concurrently assign all or a portion of their
respective rights and obligations hereunder (including such Investor’s Investor
Purchase Limit, each such Related Bank’s Bank Commitment and any Receivable
Interest owned by them) to an Eligible Investor (if any), one or more Eligible
Related Banks and their designated Investor Agent, respectively, thereby adding
an Additional Group to this Agreement; provided, however, that:
 
(i)           the parties to each such assignment shall execute and deliver to
the Program Agent, for its acceptance and recording in the Register, a Group
Assignment, together with a processing and recordation fee of $2,500;
 
(ii)           the amount of the Investor Purchase Limit (if any) being assigned
pursuant to each such assignment, which shall be equal to the aggregate Bank
Commitments being assigned pursuant to such Group Assignment, which shall in no
event be less than 20% of the Purchase Limit; and
 
(iii)           the purchase price for such assignment shall be equal to the
Capital of the portion of the Receivable Interests assigned plus accrued and
unpaid Yield and Fees thereon and shall be paid in immediately available funds
on the effective date specified in such Group Assignment to the Investor Agent
for the assignor Investor and its Related Banks.
 
Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in such Group Assignment, (x) the Eligible Investor (if
any), Eligible Related Banks and Investor Agent named therein shall be parties
to this Agreement and, to the extent that rights and obligations hereunder have
been assigned to them pursuant to such Group Assignment, have the rights and
obligations of an Investor, a Bank or an Investor Agent hereunder, as
applicable, and (y) the assignor Investor,
 

 
74 

--------------------------------------------------------------------------------

 

 IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
 
SELLER:                                                                LEXMARK
RECEIVABLES CORPORATION
 


By:_______________________________________
 Name:
      Title:


2215 B 5 Renaissance Dr.
Las Vegas, NV  89119
Facsimile No. 702-966-4247
Telephone No. 702-740-4244


 
INVESTOR:                                                                           CIESCO,
LLC
 
By:           Citicorp North America,
           Inc., as Attorney-in-Fact
 


 
By: 
Vice President


450 Mamaroneck Avenue
Harrison, N.Y.  10528
Attention: Global Securitization
Facsimile No. 914-899-7890




PROGRAM AGENT
AND INVESTOR
AGENT:                                                                           CITICORP
NORTH AMERICA, INC.,
as Program Agent and as an Investor Agent




By:  Vice President


450 Mamaroneck Avenue
Harrison, N.Y.  10528
Attention: Global Securitization
Facsimile No. 914-899-7890

 
 

--------------------------------------------------------------------------------

 

BANK:                                                                CITIBANK,
N.A.




By:                                                                
Attorney-in-Fact
Percentage Interest:  0%


450 Mamaroneck Avenue
Harrison, N.Y.  10528
Facsimile No. 914-899-7890


INVESTOR:                                                                GOTHAM
FUNDING CORPORATION




By:                                                                
Name:
Title:


c/o The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
New York Branch
1251 Avenue of the Americas
New York, New York  10020
Attn:  Securitization Group
Facsimile No.   212-782-6998
Telephone No.  212-782-4908


INVESTOR AGENT
AND PROGRAM
AGENT:                                                                           THE
BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH




By:                                                                
        Name:
Title:


1251 Avenue of the Americas
New York, NY  10020
Attention:  Securitization Group
Facsimile No. 212-782-6998
Telephone No. 212-782-4908
 
 
 

 
 

--------------------------------------------------------------------------------

 

BANK:                                                                THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD.,  NEW YORK BRANCH
 


By:                                                                
Name:
Title:


 
Percentage Interest:  10080%


1251 Avenue of the Americas
New York, NY  10020
Attn:  US Corporate Banking
Facsimile No.   212-782-6440
Telephone No.  212-782-4307


BANK AND INVESTOR
AGENT:                                                                           FIFTH
THIRD BANK
 
By:                                                                
Name:
Title:


 
Percentage:  20%
 
38 Fountain Square Plaza — MD109046
Cincinnati, OH  45202
Attention:  Asset Securitization Department
Facsimile No. (513) 534-0319
Telephone No. (513) 534-0836


ORIGINATOR
AND COLLECTION
AGENT:                                                                LEXMARK
INTERNATIONAL, INC.
 
By:                                                                
Name:
 


 

 
 

--------------------------------------------------------------------------------

 

Title:
 
740 West New Circle Road
Building 1, Dept. 857
Lexington, Kentucky  40550
Facsimile No. 859-232-5137
Telephone No. 859-232-3645


ANNEX E
[Form of Funds Transfer Letter]
 
[Letterhead of the Lexmark Receivables Corporation]
 
[Date]
 
Citicorp North America, Inc.,
  as Program Agent
450 Mamaroneck Avenue
Harrison, New York  10528


 
Re:  Funds Transfers
 
Gentlemen:
 
This letter is the Funds Transfer Letter referred to in Section 2.02(b) of the
Amended and Restated Receivables Purchase Agreement, dated as of October 8,
2004, as modified, amended or restated from time to time (the “RPA”; terms used
in the RPA, unless otherwise defined herein, having the meaning set forth
therein) among the undersigned, the Investors, the Banks, the Investor Agents,
you, as Program Agent for the Investors and the Banks and Lexmark International,
Inc.
 
You are hereby directed to deposit all funds representing amounts paid for
Receivable Interests (other than certain funds paid with respect to the initial
purchase of Receivables Interests under the RPA, as set forth in a Funding and
Payment Direction Agreement) to Account No. 990117772, at Bank of America, N.A.,
300 South Fourth Street, Las Vegas, Nevada, ABA No. 122400724.
 
The provisions of this Letter may not be changed or amended orally, but only by
a writing in substantially the form of this letter signed by the undersigned and
acknowledged by you.
 
Very truly yours,
 
LEXMARK RECEIVABLES CORPORATION
 
By: 
Title:

 
 

--------------------------------------------------------------------------------

 

Receipt acknowledged:
CITICORP NORTH AMERICA, INC.,
  as Program Agent
 


 
By:                                                                
Vice President
 

 
 

--------------------------------------------------------------------------------

 

ANNEX B
 
CONFORMED COPY OF
 
AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
 


 
SEE ATTACHED.

 
 

--------------------------------------------------------------------------------

 

 
 
 
CONFORMED COPY INCORPORATING AMENDMENT NOS. 1-7
TO THE EXTENT EFFECTIVE AS OF OCTOBER 1, 2010



AMENDED AND RESTATED
 
RECEIVABLES PURCHASE AGREEMENT
 
Dated as of October 8, 2004
 
Among
 
LEXMARK RECEIVABLES CORPORATION
 


 
as the Seller
 
and
 
GOTHAM FUNDING CORPORATION
 


 
as the Investor
 
and
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
 
NEW YORK BRANCH
 
and
 
FIFTH THIRD BANK
 


 
as Banks
 
and
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
 
NEW YORK BRANCH
 


 
as the Program Agent
 
and
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
 
NEW YORK BRANCH
 
and
 
FIFTH THIRD BANK
 


 
as Investor Agents
 
and
 
LEXMARK INTERNATIONAL, INC.
 
as Collection Agent and Originator
 

 
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
Page

PRELIMINARY STATEMENTS
 
1
     
ARTICLE I DEFINITIONS
 
1
   SECTION 1.01
Certain Defined Terms
1
   SECTION 1.02
Other Terms
27
     
ARTICLE II AMOUNTS AND TERMS OF THE PURCHASES
 
27
   SECTION 2.01
Purchase Facility
27
   SECTION 2.02
Making Purchases
28
   SECTION 2.03
Receivable Interest Computation
29
   SECTION 2.04
Settlement Procedures
30
   SECTION 2.05
Fees
35
   SECTION 2.06
Payments and Computations, Etc
35
   SECTION 2.07
Dividing or Combining Receivable Interests
35
   SECTION 2.08
Increased Costs
36
   SECTION 2.09
Additional Yield on Receivable Interest Bearing a Eurodollar Rate
37
   SECTION 2.10
Taxes
37
   SECTION 2.11
Security Interest
38
   SECTION 2.12
Sharing of Payments
39
   SECTION 2.13
Repurchase Option
39
     
ARTICLE III CONDITIONS OF PURCHASES
 
40
   SECTION 3.01
Conditions Precedent to Initial Purchase
40
   SECTION 3.02
Conditions Precedent to All Purchases and Reinvestments
41
     
ARTICLE IV REPRESENTATIONS AND WARRANTIES
 
42
   SECTION 4.01
Representations and Warranties of the Seller
42
   SECTION 4.02
Representations and Warranties of the Collection Agent
45
     
ARTICLE V COVENANTS
 
46
   SECTION 5.01
Covenants of the Seller
46
   SECTION 5.02
Covenant of the Seller and the Originator
52
     
ARTICLE VI ADMINISTRATION AND COLLECTION OF POOL RECEIVABLES
 
53
   SECTION 6.01
Designation of Collection Agent
53
   SECTION 6.02
Duties of Collection Agent
53
   SECTION 6.03
Certain Rights of the Agents
55
   SECTION 6.04
Rights and Remedies
56
   SECTION 6.05
Further Actions Evidencing Purchases
56
   SECTION 6.06
Covenants of the Collection Agent and the Originator
57
   SECTION 6.07
Indemnities by the Collection Agent
57
   SECTION 6.08
Cash Collateral Account
58
     




i 
 

--------------------------------------------------------------------------------

 
 


 
 
 
ARTICLE VII EVENTS OF TERMINATION
   
   SECTION 7.01
Events of Termination
59
     
ARTICLE VIII THE PROGRAM AGENT
 
62
   SECTION 8.01
Authorization and Action
62
   SECTION 8.02
Program Agent’s Reliance, Etc.
62
   SECTION 8.03
BTM and Affiliates
63
   SECTION 8.04
Indemnification of Program Agent
63
   SECTION 8.05
Delegation of Duties
63
   SECTION 8.06
Action or Inaction by Program Agent
64
   SECTION 8.07
Notice of Events of Termination
64
   SECTION 8.08
Non-Reliance on Program Agent and Other Parties
64
   SECTION 8.09
Successor Program Agent
64
   SECTION 8.10
Reports and Notices
65
     
ARTICLE IX THE INVESTOR AGENTS
 
65
   SECTION 9.01
Authorization and Action
65
   SECTION 9.02
Investor Agent’s Reliance, Etc.
65
   SECTION 9.03
Investor Agent and Affiliates
66
   SECTION 9.04
Indemnification of Investor Agents
66
   SECTION 9.05
Delegation of Duties
66
   SECTION 9.06
Action or Inaction by Investor Agent
66
   SECTION 9.07
Notice of Events of Termination
67
   SECTION 9.08
Non-Reliance on Investor Agent and Other Parties
67
   SECTION 9.09
Successor Investor Agent
67
   SECTION 9.10
Reliance on Investor Agent
68
     
ARTICLE X INDEMNIFICATION
 
68
   SECTION 10.01
Indemnities by the Seller
68
     
ARTICLE XI MISCELLANEOUS
 
70
   SECTION 11.01
Amendments, Etc.
70
   SECTION 11.02
Notices, Etc
70
   SECTION 11.03
Assignability
70
   SECTION 11.04
Costs, Expenses and Taxes
72
   SECTION 11.05
No Proceedings
73
   SECTION 11.06
Confidentiality
73
   SECTION 11.07
GOVERNING LAW
74
   SECTION 11.08
Execution in Counterparts
74
   SECTION 11.09
Survival of Termination
74
   SECTION 11.10
Consent to Jurisdiction
74
   SECTION 11.11
WAIVER OF JURY TRIAL
75

 
 
 


 
ii

--------------------------------------------------------------------------------

 


 
 
 



SCHEDULES
 
 
SCHEDULE I
-
Lock-Box Banks

 
SCHEDULE II
-
Credit and Collection Policy



ANNEXES
 
 
ANNEX A-1
-
Form of Monthly Report

 
ANNEX A-2
-
Form of Weekly Report

 
ANNEX A-3
-
Form of Daily Report

 
ANNEX B
-
Form of Lock-Box Agreement

 
ANNEX C
-
Form of Opinion of Counsel to

 
                the Seller

 
ANNEX D
-
Assignment and Acceptance

 
ANNEX E
-
Form of Funds Transfer Letter







                                                             
 
 

--------------------------------------------------------------------------------

 


AMENDED AND RESTATED
 
RECEIVABLES PURCHASE AGREEMENT
 
Dated as of October 8, 2004
 
LEXMARK RECEIVABLES CORPORATION, a Delaware corporation (the “Seller”), GOTHAM
FUNDING CORPORATION, a Delaware corporation, as an Investor (as defined herein),
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as a Bank (as defined
herein) and an Investor Agent (as defined herein), FIFTH THIRD BANK, as a Bank
and an Investor Agent, THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as program agent (the “Program Agent”) for the Investors and the Banks, and
LEXMARK INTERNATIONAL, INC., a Delaware corporation, as Collection Agent and
Originator, agree as follows:
 
PRELIMINARY STATEMENTS.
 
(1)           Seller has acquired, and may continue to acquire, Receivables from
the Originator (as hereinafter defined), either by purchase or by contribution
to the capital of the Seller, as determined from time to time by the Seller and
the Originator.  The Seller is prepared to sell undivided fractional ownership
interests (referred to herein as “Receivable Interests”) in the Receivables (as
such term is defined herein).
 
(2)           The Seller, the Originator, Gotham and BTM (as such terms are
hereinafter defined) are parties to an Amended and Restated Receivables Purchase
Agreement dated as of October 8, 2004, as heretofore amended (as so amended, the
“Original Agreement”), pursuant to which, on the terms and subject to the
conditions set forth therein, Gotham may, in its sole discretion, purchase
Receivable Interests and BTM is prepared to purchase such Receivable Interests.
 
(3)           Pursuant to a Group Assignment, Fifth Third Bank has become a
party to the Original Agreement as a Bank and an Investor Agent.
 
NOW, THEREFORE, the parties hereto agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
SECTION 1.01  Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
 
“Additional Group” means each Eligible Investor, its Eligible Related Banks and
its Investor Agent that becomes a party to this Agreement by entering into a
Group Assignment or, if there is no Investor with respect to a Group, each
Eligible Related Bank with respect to such Group and its Investor Agent, that
becomes a party to this Agreement by entering into a Group Assignment.
 
 
 

--------------------------------------------------------------------------------

 
 
“Adjusted Eurodollar Rate” means, for any Fixed Period, an interest rate per
annum equal to the rate per annum obtained by dividing (i) the Eurodollar Rate
for such Fixed Period by (ii) a percentage equal to 100% minus the Eurodollar
Rate Reserve Percentage for such Fixed Period.
 
“Adverse Claim” means a lien, security interest or other charge or encumbrance,
or any other type of preferential arrangement.
 
“Affected Person” has the meaning specified in Section 2.08(a).
 
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or is a director or officer of such Person.
 
“Affiliated Obligor” means any Obligor that is an Affiliate of another Obligor.
 
“Agent” means any of the Program Agent or any Investor Agent and “Agents” means,
collectively, the Program Agent and the Investor Agents.
 
“Allocation Percentage” means, at any time, the sum of the Receivable Interest
percentages at such time, based on the information in the most recent Daily
Report.
 
“Alternate Base Rate” means, on any date, a fluctuating rate of interest per
annum equal to the higher of:
 
(a)           the rate of interest most recently announced by The Bank of
Tokyo-Mitsubishi UFJ, Ltd. in New York, New York as its Prime Rate; or
 
(b)           the Federal Funds Rate most recently determined by BTM, plus
1.00%.
 
The Alternate Base Rate is not necessarily intended to be the lowest rate of
interest determined by The Bank of Tokyo-Mitsubishi UFJ, Ltd. or BTM in
connection with extensions of credit.
 
“Applicable Margin” means, at any time, a rate per annum equal to the greater of
(1) the sum of (x) the rate appearing under the caption “Eurocurrency Spread”
for the then applicable Index Debt Rating in the definition of “Applicable Rate”
in the Credit Facility plus (y) 0.25% and (2) 2.50%.
 
“Asset Purchase Agreement” means in the case of any Bank which is a member of a
Group which includes an Investor, the secondary market agreement, asset purchase
agreement or other similar liquidity agreement entered into by such Bank for the
benefit of its respective Investor, to the extent relating to the sale or
transfer of interests in Receivable Interests, in each case as amended or
modified from time to time.
 
2
 

--------------------------------------------------------------------------------

 
“Assignee Rate” for any Fixed Period for any Receivable Interest means an
interest rate per annum equal to the Eurodollar Rate for such Fixed Period plus
(if such Receivable Interest is not held by Fifth Third) the Applicable Margin
at such time; provided, however, that in case of:
 
(i)           any Fixed Period on or prior to the first day of which an Investor
or Bank shall have notified the Program Agent and each Investor Agent that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or any central bank or other governmental
authority asserts that it is unlawful, for such Investor or Bank to fund such
Receivable Interest at the Assignee Rate set forth above (and such Investor or
Bank shall not have subsequently notified the Program Agent and each Investor
Agent that such circumstances no longer exist),
 
(ii)           other than with respect to a Fixed Period for the Fifth Third
Group, any Fixed Period of one to (and including) 29 days (it being understood
and agreed that this clause (ii) shall not be applicable to a Fixed Period for
which Yield is to be computed by reference to the Eurodollar Rate that is
intended to have a one-month duration but due solely to LIBOR interest period
convention the duration thereof will be less than 30 days),
 
(iii)           other than with respect to any Group with respect to which there
is no Investor, any Fixed Period as to which the Program Agent and each Investor
Agent does not receive notice, by no later than 12:00 noon (New York City time)
on the third Business Day preceding the first day of such Fixed Period, that the
related Receivable Interest will not be funded by the Investor in its Group
through the issuance of commercial paper or
 
(iv)           any Fixed Period for a Receivable Interest the Capital of which
allocated to the Investors or the Banks is less than $500,000,
 
the “Assignee Rate” for such Fixed Period shall be an interest rate per annum
equal to the Alternate Base Rate in effect from time to time during such Fixed
Period; provided further that the Agents and the Seller may agree in writing
from time to time upon a different “Assignee Rate”.
 
“Assignment and Acceptance” means (i) an assignment and acceptance agreement
entered into by a Bank, an Eligible Assignee, such Bank’s Investor Agent and the
Program Agent, pursuant to which such Eligible Assignee may become a party to
this Agreement, in substantially the form of Annex D hereto or (ii) a Group
Assignment.
 
“Bank Commitment” of any Bank means, (a) with respect to Fifth Third,
$25,000,000 or such amount as reduced or increased by any Assignment and
Acceptance entered into among Fifth Third, another Bank, the Investor Agent for
Fifth Third and the Program Agent, (b) with respect to BTM, $100,000,000 or such
amount as reduced or increased by any Assignment and Acceptance entered into
among BTM, another Bank, the Investor Agent for BTM and the Program Agent or (c)
with respect to a Bank (other than BTM) that has entered
 
3
 

--------------------------------------------------------------------------------

 
 

 into an Assignment and Acceptance, the amount set forth therein as such Bank’s
Bank Commitment, in each case as such amount may be reduced or increased by an
Assignment and Acceptance entered into among such Bank, an Eligible Assignee,
the Investor Agent for such Bank and the Program Agent, and as may be further
reduced (or terminated) pursuant to the next sentence.  Any reduction (or
termination) of the Purchase Limit pursuant to the terms of this Agreement shall
reduce ratably (or terminate) each Bank’s Bank Commitment; provided that if the
Investors (if any) and Banks in any Group (the “Departing Group”) shall
determine not to extend the Commitment Termination Date or shall approve an
extension of the Commitment Termination Date based on a reduced Investor
Purchase Limit and/or Bank Commitment, as applicable, for their Group, then, if
the Investors (if any) and the Banks in the other Groups shall nonetheless
determine to extend the Commitment Termination Date, effective from such
Commitment Termination Date, the Bank Commitment of each Bank in the Departing
Group shall be terminated or reduced (ratably, or as otherwise mutually agreed
by such Banks).  Upon such termination or reduction, the Banks in the other
Groups shall have the option of increasing their Bank Commitment by up to the
full amount of such termination or reduction (the “Bank Commitment Increase
Option”).  If, within 30 days of notice from the Departing Group that the
Departing Group intends to reduce or terminate its Bank Commitment, the Banks in
the other Groups choose not to exercise the Bank Commitment Increase Option in
full, the Seller shall be permitted to bring in other financial institutions as
Banks and Investors hereunder under the terms herein for the remaining Bank
Commitment amount.
 
“Bank Commitment Increase Option” has the meaning specified within the
definition of “Bank Commitment” in this Section 1.01.
 
“Banks” means BTM and each Eligible Assignee that shall become a party to this
Agreement pursuant to Section 11.03.
 
“BTM” means The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, a Japanese
banking corporation acting through its New York Branch.
 
“BTM Group” means Gotham, its Investor Agent and its Related Banks.
 
“Business Day” means any day on which (i) banks are not authorized or required
to close in New York City, and (ii) if this definition of “Business Day” is
utilized in connection with the Eurodollar Rate, dealings are carried out in the
London interbank market.
 
“Capital” of any Receivable Interest means the original amount paid to the
Seller for such Receivable Interest at the time of its purchase by an Investor
or a Bank pursuant to this Agreement, or such amount divided or combined in
accordance with Section 2.07, in each case reduced from time to time by
Collections distributed on account of such Capital pursuant to Section 2.04(d);
provided that if such Capital shall have been reduced by any distribution and
thereafter all or a portion of such distribution is rescinded or must otherwise
be returned for any reason, such Capital shall be increased by the amount of
such rescinded or returned distribution, as though it had not been made.
 
“Cash Collateral Account” has the meaning specified in Section 6.08.
 
“Cash Collateral Agreement” has the meaning specified in Section 6.08.
 
4
 

--------------------------------------------------------------------------------

 
“Cash Collateral Bank” has the meaning specified in Section 6.08.
 
“Cash Control Triggering Event” means the occurrence of any of the following:
(i) (A) the Program Agent shall send a notice of an Event of Termination or (B)
an Event of Termination under Section 7.01(g) shall occur, (ii) an Incipient
Event of Termination shall occur pursuant to Section 7.01(c), (iii) there shall
occur (in the Program Agent’s and each Investor Agent’s reasonable judgment) a
material adverse change in collectibility of more than 20% of the Receivables in
the Receivables Pool or (iv) a Level II Downgrade Event shall occur.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Collection Agent” means at any time the Person then authorized pursuant to
Section 6.01 to administer and collect Pool Receivables.
 
“Collection Agent Default” means the occurrence of an Event of Termination
described in Sections 7.01(a), 7.01(c), 7.01(e) or 7.01(g), in each case with
respect to the Collection Agent.
 
“Collection Agent Fee” has the meaning specified in Section 2.05(a).
 
“Collection Delay Period” means 10 days.
 
“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds of such Receivable, including, without limitation, all cash
proceeds of Related Security with respect to such Receivable, and any Collection
of such Receivable deemed to have been received pursuant to Section 2.04.
 
“Commitment Termination Date” means the earliest of (a) September 30, 2011,
unless, prior to such date (or the date so extended pursuant to this clause),
upon the Seller’s request, made not more than 90 nor less than 45 days prior to
the then Commitment Termination Date, each Investor and, with respect to each
such Investor, one or more of its Related Banks which, immediately after giving
effect to such extension would have Bank Commitments in an aggregate amount
equal to such Investor’s Investor Purchase Limit to be in effect immediately
after giving effect to such extension, shall in their sole discretion consent
and if there is no Investor with respect to any Group, each Bank within such
Group, which consent shall be given not more than 30 days prior to the then
Commitment Termination Date, to the extension of the Commitment Termination Date
to the date occurring not more than 364 days after the then Commitment
Termination Date; provided, however, that any failure of any Investor or Bank to
respond to the Seller’s request for such extension shall be deemed a denial of
such request by such Bank, (b) the Facility Termination Date (provided that if
the Facility Termination Date shall occur solely under clause (d) of such
defined term, the Commitment Termination Date shall occur only with respect to
the Investor and Banks for which such Facility Termination Date occurred under
clause (d)), (c) the date determined pursuant to Section 7.01, and (d) the date
the Purchase Limit reduces to zero pursuant to Section 2.01(b).
 
“Concentration Limit” at any time means (x) for any Group A Obligor, 20%,
(y) for any Group B Obligor, 10%, and (z) for any Group C Obligor 5%, or such
other higher percentage (“Special Concentration Limit”) for such Obligor or
Obligor Group designated by the
 
5
 

--------------------------------------------------------------------------------

 

Program Agent and each Investor Agent in a writing delivered to the Seller (with
a copy to each of the other Agents); provided that in the case of an Obligor
with any Affiliated Obligor, the Concentration Limit shall be calculated as if
such Obligor and such Affiliated Obligor are one Obligor; provided further that
the Program Agent and any Investor Agent may reduce or cancel any Special
Concentration Limit upon three Business Days’ notice to the Seller (with a copy
to each of the other Agents).
 
“Consolidated EBITDA” has the meaning set forth in such definition in the Credit
Facility as in effect on the Second RPA Amendment Effective Date and any
additional defined terms used in such definition shall have their meanings as in
effect on the Second RPA Amendment Effective Date.
 
“Consolidated Interest Coverage Ratio” means, for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.
 
“Consolidated Interest Expense” has the meaning set forth in such definition in
the Credit Facility as in effect on the Second RPA Amendment Effective Date and
any additional defined terms used in such definition shall have their meanings
as in effect on the Second RPA Amendment Effective Date.
 
“Consolidated Leverage Ratio” means, at any date, the ratio of (a) Consolidated
Total Indebtedness on such date to (b) Consolidated EBITDA for the period of
four consecutive fiscal quarters ending with the most recent fiscal quarter for
which the relevant financial information is available.
 
“Consolidated Total Indebtedness” has the meaning set forth in such definition
in the Credit Facility as in effect on the Second RPA Amendment Effective Date
and any additional defined terms used in such definition shall have their
meanings as in effect on the Second RPA Amendment Effective Date.
 
“Contract” means an agreement between the Originator and an Obligor,
substantially in the form of one of the written contracts or (in the case of any
open account agreement) one of the invoices approved by the Program Agent,
pursuant to or under which such Obligor shall be obligated to pay for
merchandise, insurance or services from time to time.
 
“CP Fixed Period Date” means, for any Receivable Interest, the date of purchase
of such Receivable Interest and thereafter the last day of each calendar month
(or, if such day is not a Business Day, the immediately succeeding Business Day)
or any other day as shall have been agreed to in writing by the Program Agent,
the Investor Agents and the Seller prior to the first day of the preceding Fixed
Period for such Receivable Interest or, if there is no preceding Fixed Period,
prior to the first day of such Fixed Period.
 
“Credit and Collection Policy” means those receivables credit and collection
policies and practices of the Seller and the Originator in effect on the date of
this Agreement and described in Schedule II hereto, as modified in compliance
with this Agreement.
 
“Credit Facility” means the Credit Agreement dated as of January 20, 2005 among
the Originator as borrower, the lenders party thereto, JPMorgan Chase Bank,
N.A., as
 
6
 

--------------------------------------------------------------------------------

 

Administrative Agent, Fleet National Bank and Citibank, N.A. as Co-Syndication
Agents, KeyBank National Association and Suntrust Bank as Co-Documentation
Agents and J.P. Morgan Securities Inc., as Sole Bookrunner and Sole Lead
Arranger, as amended, restated, modified or supplemented from time to time, and
all agreements, documents and instruments executed in connection therewith
together with any replacement facility or refinancing thereof entered into by
the Originator.
 
“Cure Period” means the period beginning on and including a Pool Non-compliance
Date and ending on but excluding the earlier of (a) the first date thereafter on
which the Net Receivables Pool Balance equals or exceeds the Required Net
Receivables Pool Balance and (b) the Business Day following the delivery of the
next Daily Report.
 
“Daily Report” means a report in substantially the form of Annex A-3 hereto and
containing such additional information as the Program Agent or any Investor
Agent may reasonably request from time to time, furnished by the Collection
Agent to the Program Agent and each Investor Agent pursuant to Section
6.02(g)(iii) following the occurrence of a Level II Downgrade Event.
 
“Days Sales Outstanding” means, on any date, an amount equal to
 
[OBPR x 91] + CDP
                                                                     S
 
where:
 
 
OBPR
=
the aggregate Outstanding Balance of all Receivables at the end of the most
recently ended month.

 
 
S
=
the aggregate Outstanding Balance (in each case at the time of creation) of all
Receivables created during the most recently ended three month period.

 
 
CDP
=
the Collection Delay Period.

 
“Debt” means (i) indebtedness for borrowed money, (ii) obligations evidenced by
bonds, debentures, notes or other similar instruments, (iii) obligations to pay
the deferred purchase price of property or services (but excluding trade
accounts payable or accrued liabilities arising in the ordinary course of
business consistent with past practices), (iv) obligations as lessee under
leases which shall have been or should be, in accordance with GAAP, recorded as
capital leases, and (v) obligations under direct or indirect guaranties in
respect of, and obligations (contingent or otherwise) to purchase or otherwise
acquire, or otherwise to assure a creditor against loss in respect of,
indebtedness or obligations of others of the kinds referred to in clauses (i)
through (iv) above.
 
“Debt Rating” for any Person, means the rating by S&P or Moody’s of such
Person’s long-term public senior unsecured non-credit-enhanced debt.
 
7
 

--------------------------------------------------------------------------------

 
“Default Ratio” means the ratio (expressed as a percentage) computed as of the
last day of each calendar month by dividing (i) the sum of the aggregate
Outstanding Balances of all Originator Receivables that were Defaulted
Receivables as of the last day of each of the three most recently ended calendar
months (including the calendar month then ending), or that would have been
Defaulted Receivables as of the last day of the applicable month had they not
been written off the books of the Originator or the Seller during the applicable
month, by (ii) the sum of the aggregate Outstanding Balances of all Originator
Receivables as of the last day of each of the three most recently ended calendar
months (including the calendar month then ending).
 
“Defaulted Receivable” means an Originator Receivable:
 
(i)           as to which any payment, or part thereof, remains unpaid for 91 or
more days from the original due date for such payment;
 
(ii)           as to which the Obligor thereof or any other Person obligated
thereon or owning any Related Security in respect thereof has taken any action,
or suffered any event to occur, of the type described in Section 7.01(g); or
 
(iii)           which, consistent with the Credit and Collection Policy, would
be written off the Originator’s or the Seller’s books as uncollectible.
 
“Deferred Purchase Price” has the meaning specified in the Originator Purchase
Agreement.
 
“Delinquency Ratio” means the ratio (expressed as a percentage) computed as of
the last day of each calendar month by dividing (i) the aggregate Outstanding
Balances of all Originator Receivables that were Delinquent Receivables as of
the last day of each of the three most recently ended calendar months (including
the calendar month then ending) by (ii) the aggregate Outstanding Balances of
all Originator Receivables as of the last day of each of the three most recently
ended calendar months (including the calendar month then ending).
 
“Delinquent Receivable” means an Originator Receivable that is not a Defaulted
Receivable and:
 
(i)           as to which any payment, or part thereof, remains unpaid for 31 or
more days from the original due date for such payment; or
 
(ii)           which, consistent with the Credit and Collection Policy, would be
classified as delinquent by the Originator or the Seller.
 
“Departing Group” has the meaning specified within the definition of “Bank
Commitment” in this Section 1.01.
 
“Deposit Date” means each day on which any Collections are deposited in any of
the Lock-Box Accounts or on which the Collection Agent shall receive Collections
of Pool Receivables.
 
8
 

--------------------------------------------------------------------------------

 
“Designated Obligor” means, at any time, each Obligor; provided, however, that
with respect to any Group C Obligor, if the Program Agent or any Investor Agent
has determined to de-designate such Designated Obligor for bona fide
credit-related reasons, such Group C Obligor shall cease to be a Designated
Obligor upon three Business Days’ notice by such Agent to the Seller and the
other Agents.
 
“Diluted Receivable” means that portion (and only that portion) of any
Originator Receivable which is either (a) reduced or canceled as a result of
(i) any defective, rejected or returned merchandise or services or any failure
by the Originator to deliver any merchandise or provide any services or
otherwise to perform under the underlying Contract or invoice, (ii) any change
in the terms of or cancellation of, a Contract or invoice or any cash discount,
discount for quick payment or other adjustment by the Originator which reduces
the amount payable by the Obligor on the related Originator Receivable (except
any such change or cancellation resulting from or relating to the financial
inability to pay or insolvency of the Obligor of such Originator Receivable) or
(iii) any set-off by an Obligor in respect of any claim by such Obligor as to
amounts owed by it on the related Originator Receivable (whether such claim
arises out of the same or a related transaction or an unrelated transaction) or
(b) subject to any specific dispute, offset, counterclaim or defense whatsoever
(except the discharge in bankruptcy of the Obligor thereof); provided that
Diluted Receivables are calculated assuming that all chargebacks are resolved in
the Obligor’s favor and do not include contractual adjustments to the amount
payable by an Obligor that are eliminated from the Originator Receivables
balance sold to the Seller through a reduction in the purchase price for the
related Originator Receivable.
 
“Dilution Horizon Factor” means, as of any date, a ratio computed by dividing
(i) the aggregate original Outstanding Balance of all Originator Receivables
created by the Originator during the three most recently ended calendar months
by (ii) the Outstanding Balance of Originator Receivables (other than Defaulted
Receivables) as at the last day of the most recently ended calendar month.
 
“Dilution Percentage” means, as of any date, the product of (a) the sum of (i)
the product of (x) 1.5, multiplied by (y) the average of the Dilution Ratios for
each of the twelve most recently ended calendar months, plus (ii) the Dilution
Volatility Ratio as at the last day of the most recently ended calendar month,
multiplied by (b) the Dilution Horizon Factor as of such date.
 
“Dilution Ratio” means, as of any date, the ratio (expressed as a percentage)
computed for the most recently ended calendar month by dividing (i) the
aggregate amount of Originator Receivables which became Diluted Receivables
during such calendar month by (ii) the aggregate Outstanding Balance (in each
case, at the time of creation) of all Originator Receivables created during the
third calendar month immediately preceding such calendar month.
 
“Dilution Reserve” means, for any Receivable Interest on any date, (i) if no
Level I Downgrade Event shall have occurred and be continuing, an amount equal
to:
 
9
 

--------------------------------------------------------------------------------

 
0.5 x ADR x NPRB
 
where:
 
 
ADR
=
the average Dilution Ratio for the twelve most recently ended months.

 
 
NRPB
=
the Net Receivables Pool Balance at the time of computation;

 
or (ii) if a Level I Downgrade Event shall have occurred and be continuing, an
amount equal to:
 
DP x NRPB
 
where:
 
 
DP
=
the Dilution Percentage for such Receivable Interest on such date.

 
 
NRPB
=
the Net Receivables Pool Balance at the time of computation.

 
“Dilution Volatility Ratio” means, as of any date, a ratio (expressed as a
percentage) equal to the product of (a) the highest of the Dilution Ratios
calculated for each of the twelve most recently ended calendar months minus the
average of the Dilution Ratios for each of the twelve most recently ended
calendar months, and (b) a ratio calculated by dividing the highest of the
Dilution Ratios calculated for each of the twelve most recently ended calendar
months by the average of the Dilution Ratios for each of the twelve most
recently ended calendar months.
 
“E-Mail Report” has the meaning specified in Section 6.02(g).
 
“Eligible Assignee” means, with respect to any Group, (i) the Investor Agent for
such Group or any of its Affiliates, (ii) any Person managed by such Investor
Agent or any of its Affiliates or (iii) any financial or other institution
acceptable to such Investor Agent.
 
“Eligible Investor” means a receivables investment company which (i) in the
ordinary course of its business issues commercial paper or other securities to
fund its acquisition and maintenance of receivables, (ii) has a short-term debt
rating of at least A1 from S&P and P1 from Moody’s, (iii) has an office in the
United States and (iv) is approved by the Seller, such approval not to be
unreasonably withheld or delayed.
 
“Eligible Receivable” means, at any time, a Receivable:
 
(i)           the Obligor of which is a United States resident (and shall
include without limitation, Government Obligors, state and local governments of
jurisdictions located in the United States, or any agency or subdivision
thereof) and is not an Affiliate of any of the parties hereto;
 
 
10

--------------------------------------------------------------------------------

 
 
 
(ii)           the Obligor of which, at the later of the date of this Agreement
and the date such Receivable is created, is a Designated Obligor;
 
(iii)           which is not a Defaulted Receivable and the Obligor of which is
not the Obligor of any Defaulted Receivables which in the aggregate constitute
25% or more of the aggregate Outstanding Balance of all Receivables of such
Obligor;
 
(iv)           which, according to the Contract related thereto, is required to
be paid in full within 90 days of the original billing date therefor;
 
(v)           which is an obligation representing all or part of the sales price
of merchandise, insurance or services within the meaning of Section 3(c)(5) of
the Investment Company Act of 1940, as amended, and the nature of which is such
that its purchase with the proceeds of notes would constitute a “current
transaction” within the meaning of Section 3(a)(3) of the Securities Act of
1933, as amended;
 
(vi)           which is an “account” within the meaning of Article 9 of the UCC
of the applicable jurisdictions governing the perfection of the interest created
by a Receivable Interest;
 
(vii)           which is denominated and payable only in United States dollars
in the United States;
 
(viii)           which arises under a Contract which, together with such
Receivable, is in full force and effect and constitutes the legal, valid and
binding obligation of the Obligor of such Receivable and is not subject to any
Adverse Claim or any dispute, offset, counterclaim or defense whatsoever (except
the potential discharge in bankruptcy of such Obligor);
 
(ix)           which, together with the Contract related thereto, does not
contravene in any material respect any laws, rules or regulations applicable
thereto (including, without limitation, laws, rules and regulations relating to
usury, consumer protection, truth in lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and privacy)
and with respect to which none of the Seller, the Originator, the Collection
Agent (other than a Collection Agent designated by the Program Agent pursuant to
Section 6.01 hereof) or the Obligor is in violation of any such law, rule or
regulation in any material respect;
 
(x)           Intentionally omitted;
 
(xi)           which was generated in the ordinary course of the Originator’s
business;
 
(xii)           which has not been extended, rewritten or otherwise modified
from the original terms thereof (except as permitted by Section 6.02(c);
 
11
 

--------------------------------------------------------------------------------

 
(xiii)           the transfer, sale or assignment of which does not contravene
any applicable law, rule or regulation;
 
(xiv)           which satisfies all applicable requirements of the Credit and
Collection Policy; and
 
(xv)           as to which, at or prior to the later of the date of this
Agreement and the date such Receivable is created, an Investor Agent has not
notified the Seller that such Receivable (or class of Receivables) is no longer
acceptable for purchase hereunder by any Investor or any Bank for which such
Investor Agent is acting as Investor Agent for bona fide credit-related reasons.
 
“Eligible Related Bank” means a commercial bank which (i) has combined capital
and surplus of at least $250,000,000, (ii) has an office in the United States
and (iii) is approved by the Seller, such approval not to be unreasonably
withheld or delayed.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Seller, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Seller or any ERISA Affiliate of any liability
under Title IV of ERISA with respect to the termination of any Plan; (e) the
receipt by the Seller or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Seller or any ERISA Affiliate of any liability with respect to the withdrawal or
partial withdrawal form any Plan or Multiemployer Plan; or (g) the receipt by
the Seller or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Seller or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
 
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
 
“Eurodollar Rate” means, for any Fixed Period, (a) with respect to the BTM
Group, an interest rate per annum equal to the rate per annum at which deposits
in U.S. dollars are offered by the principal office of The Bank of
Tokyo-Mitsubishi UFJ, Ltd. in London, England to prime banks in the London
interbank market at 11:00 A.M. (London Time) two
 
12
 

--------------------------------------------------------------------------------

 

Business Days before the first day of such Fixed Period in an amount
substantially equal to the Capital associated with such Fixed Period on such
first day and for a period equal to such Fixed Period, (b) with respect to the
Fifth Third Group, a fluctuating interest rate per annum (which shall be
determined on each day during such Fixed Period) equal to the one-month
Eurodollar Rate for U.S. dollar deposits as reported on Reuters Screen LIBOR01
Page or any other page that may replace such page from time to time for the
purpose of displaying offered rates of leading banks for London interbank
deposits in United States dollars, as of 11:00 A.M. (London time) on such day,
or if such day is not a Business Day, then the immediately preceding Business
Day (or if not so reported, then as determined by the Investor Agent of such
Group from another recognized source for interbank quotation), in each case,
changing when and as such rate changes and calculated as and when such rate
changes for purposes of calculating Yield for such day during such Fixed Period,
as applicable, and (c) with respect to any other Group, such rate as shall be
agreed to in writing by the Seller, the Program Agent and the Investor Agent
with respect to such Group.
 
“Eurodollar Rate Reserve Percentage” of any Investor or Bank for any Fixed
Period in respect of which Yield is computed by reference to the Eurodollar Rate
means the reserve percentage applicable two Business Days before the first day
of such Fixed Period under regulations issued from time to time by the Board of
Governors of the Federal Reserve System (or any successor) (or if more than one
such percentage shall be applicable, the daily average of such percentages for
those days in such Fixed Period during which any such percentage shall be so
applicable) for determining the maximum reserve requirement (including, without
limitation, any emergency, supplemental or other marginal reserve requirement)
for such Investor or Bank with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities (or with respect to any other category of
liabilities that includes deposits by reference to which the interest rate on
Eurocurrency Liabilities is determined) having a term equal to such Fixed
Period.
 
“Event of Termination” has the meaning specified in Section 7.01.
 
“Excluded Receivables” means the indebtedness of (i) KeyTronicEMS Co., (ii) any
Obligor located outside of the fifty states of the United States and the
District of Columbia, but solely to the extent such indebtedness arises from
goods having a final destination or services rendered exclusively outside of the
fifty states of the United States and the District of Columbia, (iii) any
Obligor of the managed print services business of the Originator (formerly known
as Lexmark Solution Services) (but only with respect to such Obligor’s
indebtedness to the Lexmark Solution Services business) and (iv) any Obligor of
the managed print services business of the Originator in connection with Lexmark
Financial Services, LLC (but only with respect to such Obligor’s indebtedness to
the Originator in connection with the managed print services business), in each
case resulting from the provision or sale of merchandise, insurance or services
by the Originator under a Contract.
 
“Facility Termination Date” means, unless extended, the earliest of
(a) September 30, 2011 or (b) the date determined pursuant to Section 7.01 or
(c) the date the Purchase Limit reduces to zero pursuant to Section 2.01(b) or
(d) the date the Asset Purchase Agreement of any Bank expires without being
renewed (provided that under this clause (d), the Facility Termination Date
shall occur solely with respect to the Investors and Banks in such Bank’s
Group).
 
13
 

--------------------------------------------------------------------------------

 
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal (for each day during such period) to:
 
(a)           the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers, as published for such day (or, if such day is not a Business Day,
for the next preceding Business Day) by the Federal Reserve Bank of New York; or
 
(b)           if such rate is not so published for any day which is a Business
Day, the average of the quotations for such day on such transactions received by
BTM from three federal funds brokers of recognized standing selected by it.
 
“Fee Agreements” has the meaning specified in Section 2.05(b).
 
“Fees” has the meaning specified in Section 2.05(b).
 
“Fifth Third” means Fifth Third Bank.
 
“Fifth Third Group” means Fifth Third, its Investor Agent and each other Related
Bank in such Group.
 
“Fixed Period” means, with respect to any Receivable Interest:
 
(a)  in the case of any Fixed Period in respect of which Yield is computed by
reference to the Investor Rate, each successive period commencing on each CP
Fixed Period Date for such Receivable Interest and ending on the next succeeding
CP Fixed Period Date for such Receivable Interest; and
 
(b)  in the case of any Fixed Period in respect of which Yield is computed by
reference to the Assignee Rate (other than a Receivable Interest held by Fifth
Third), each successive period of from one to and including 29 days, or a period
of one, two or three months, as the Seller shall select and the Investor Agent
for the relevant Investor or Bank may approve on notice by the Seller received
by such Investor Agent (including notice by telephone, confirmed in writing) not
later than 11:00 A.M. (New York City time) on (A) the day which occurs three
Business Days before the first day of such Fixed Period (in the case of Fixed
Periods in respect of which Yield is computed by reference to the Eurodollar
Rate) or (B) the first day of such Fixed Period (in the case of Fixed Periods in
respect of which Yield is computed by reference to the Alternate Base Rate),
each such Fixed Period for such Receivable Interest to commence on the last day
of the immediately preceding Fixed Period for such Receivable Interest (or, if
there is no such Fixed Period, on the date of purchase of such Receivable
Interest), except that if such Investor Agent shall not have received such
notice, or such Investor Agent and the Seller shall not have so mutually agreed,
before 11:00 A.M. (New York City time) on such day, such Fixed Period shall be
one day; and
 
(c)  in the case of any Fixed Period in respect of a Receivable Interest held by
Fifth Third each successive period consisting initially of the period commencing
 
14
 

--------------------------------------------------------------------------------

 
on the date of purchase of such Receivable Interest and ending on the last day
of the calendar month in which such purchase occurred, and thereafter each
period commencing on the last day of a calendar month and ending on the last day
of the next calendar month;
 
provided, however, that:
 
(i)  any Fixed Period (other than of one day) which would otherwise end on a day
which is not a Business Day shall be extended to the next succeeding Business
Day (provided, however, if Yield in respect of such Fixed Period is computed by
reference to the Eurodollar Rate (other than a Receivable Interest held by Fifth
Third), and such Fixed Period would otherwise end on a day which is not a
Business Day, and there is no subsequent Business Day in the same calendar month
as such day, such Fixed Period shall end on the next preceding Business Day);
 
(ii)  in the case of any Fixed Period of one day, (A) if such Fixed Period is
the initial Fixed Period for a Receivable Interest, such Fixed Period shall be
the day of the purchase of such Receivable Interest; (B) any subsequently
occurring Fixed Period which is one day shall, if the immediately preceding
Fixed Period is more than one day, be the last day of such immediately preceding
Fixed Period and, if the immediately preceding Fixed Period is one day, be the
day next following such immediately preceding Fixed Period; and (C) if such
Fixed Period occurs on a day immediately preceding a day which is not a Business
Day, such Fixed Period shall be extended to the next succeeding Business Day;
and
 
(iii)  in the case of any Fixed Period for any Receivable Interest which
commences before the Termination Date for such Receivable Interest and would
otherwise end on a date occurring after such Termination Date, such Fixed Period
shall end on such Termination Date and the duration of each Fixed Period which
commences on or after the Termination Date for such Receivable Interest shall be
of such duration (including, without limitation, one day) as shall be selected
by the Program Agent with the consent of the Investor Agents (or, if such
Termination Date occurs solely as a result of the occurrence of a Facility
Termination Date under clause (d) of the defined term Facility Termination Date
for less than all the Groups, as shall be selected by the Investor Agent for the
Investor and Banks for which such Facility Termination Date under clause (d) is
applicable) or, in the absence of any such selection, each period of thirty days
from the last day of the immediately preceding Fixed Period.
 
“Funds Transfer Letter” means a letter in substantially the form of Annex E
hereto executed and delivered by the Seller to the Program Agent and the
Investor Agents, as the same may be amended or restated in accordance with the
terms thereof.
 
15
 

--------------------------------------------------------------------------------

 
“GAAP” means generally accepted accounting principles in the United States of
America.
 
“Gotham” means Gotham Funding Corporation, a Delaware corporation and any
successor or assign of Gotham which in the ordinary course of its business
issues commercial paper or other securities.
 
“Government Obligor” means an Obligor which is the federal government of the
United States of America or a subdivision or agency thereof.
 
“Group” means (a) the BTM Group, (b) the Fifth Third Group and (c) each other
Investor and its Related Banks, or, if there is no Investor in a Group, each
Related Bank with respect to such Group, and in either case, the Investor Agent
for such Investors and/or Related Banks.
 
“Group Assignment” means an assignment and acceptance agreement entered into by
an Investor (if any), its Related Banks, its Investor Agent, an Eligible
Investor (if any), its Eligible Related Banks, its Investor Agent and the
Program Agent, pursuant to which such Eligible Investor (if any), Eligible
Related Banks and Investor Agent may become parties to this Agreement, in form
and substance satisfactory to the parties thereto and the Seller.
 
“Group A Obligor” means any Obligor whose (or if such Obligor is a subsidiary of
another Person, whose ultimate parent’s) unsecured short-term senior
non-credit-enhanced debt, is rated no lower than A-1 by S&P and P-1 by Moody’s,
if such rating exists, or if such Obligor’s unsecured short-term senior
non-credit-enhanced debt is not rated by either S&P or Moody’s, such Obligor’s
Debt Rating, if such rating exists, is no lower than A by S&P and A2 by Moody’s;
provided, that if none of the foregoing ratings exist, such Obligor shall not be
a “Group A Obligor”.
 
“Group B Obligor” means any Obligor (i) which is not a Group A Obligor and
(ii) whose (or if such Obligor is a subsidiary of another Person, whose ultimate
parent’s) unsecured short-term senior non-credit-enhanced debt is rated no lower
than A-3 by S&P and P-3 by Moody’s, if such rating exists, or if such Obligor’s
unsecured short-term senior non-credit-enhanced debt is not rated by either S&P
or Moody’s, such Obligor’s Debt Rating is no lower than BBB- by S&P and Baa3 by
Moody’s; provided, that if none of the foregoing ratings exist, such Obligor
shall not be a “Group B Obligor”.
 
“Group C Obligor” means any Obligor which is not a Group A Obligor or a Group B
Obligor.
 
“Incipient Event of Termination” means an event that but for notice or lapse of
time or both would constitute an Event of Termination.
 
“Indemnified Party” has the meaning specified in Section 10.01.
 
“Insurance Agreement” means a credit insurance policy naming the Seller as the
insured that insures payment of Receivables (within certain credit limits) due
from certain specified Obligors.
 
16
 

--------------------------------------------------------------------------------

 
“Insurance Provider” means, with respect to an Insurance Agreement, the
insurance company providing insurance thereunder.
 
“Insured Obligor” means each Obligor whose Receivables are insured pursuant to
an Insurance Agreement.
 
“Insured Receivable” means a Receivable due from an Insured Obligor.
 
“Insured Receivable Default” means, with respect to an Insured Receivable, an
event (such as non-payment of such Receivable or bankruptcy of the Obligor
thereon) which entitles the Seller to submit a claim for loss under the
Insurance Agreement.
 
“Investor” means Gotham or an Eligible Investor that shall become a party to
this Agreement pursuant to Section 11.03 and all other owners by assignment or
otherwise of a Receivable Interest originally purchased by Gotham or such
Eligible Investor and, to the extent of the undivided interests so purchased,
shall include any participants.
 
“Investor Agent” means (a) with respect to the BTM Group, BTM,  (b) with respect
to the Fifth Third Group, Fifth Third, and (c) with respect to any other Group,
the Investor Agent named in the related Group Assignment or, in each case, any
successor investor agent designated by the Investors, if any, and Related Banks
within a Group.
 
“Investor Agent’s Account” means (a) with respect to Gotham and its Related
Banks, the special account (account number 310035147) of their Investor Agent
maintained at the office of BTM at 1251 Avenue of the Americas, New York, New
York, or such other account as such Investor Agent shall designate in writing to
the Seller, the Collection Agent and the Program Agent, and (b) with respect to
any other Investor and its Related Banks, the special account of their Investor
Agent maintained at the office of their Investor Agent identified in the related
Group Assignment, or such other account as such Investor Agent shall designate
in writing to the Seller, the Collection Agent and the Program Agent.
 
“Investor Purchase Limit” means (a) with respect to the Group which contains
Gotham and its Related Banks, $100,000,000, as such amount may be reduced or
increased pursuant to any Group Assignment entered into by such Group and
(b) with respect to any Additional Group, the amount set forth in the Group
Assignment pursuant to which such Group became party to this Agreement, as such
amount may be reduced or increased pursuant to any further Group Assignment
entered into by such Group.  Any reduction (or termination) of the Purchase
Limit pursuant to the terms of this Agreement shall reduce ratably (or
terminate) each Group’s Investor Purchase Limit; provided, that if any Departing
Group shall determine not to extend the Commitment Termination Date or shall
approve an extension of the Commitment Termination Date based on a reduced
Investor Purchase Limit for their Group, then, if the Investors and Banks in the
other Groups shall nonetheless determine to extend the Commitment Termination
Date, effective from such Commitment Termination Date, the Investor Purchase
Limit of the Departing Group shall be so terminated or reduced.  Upon such
termination or reduction, the Banks in the other Groups shall have the option of
increasing their Investor Purchase Limit by up to the full amount of such
termination or reduction (the “Investor Purchase Limit Increase Option”).  If,
within 30 days of notice from the Departing Group that the
 
 
17

--------------------------------------------------------------------------------

 

Departing Group intends to reduce or terminate its Investor Purchase Limit, the
Banks in the other Groups choose not to exercise the Investor Purchase Limit
Increase Option in full, the Seller shall be permitted to bring in other
financial institutions as Banks and Investors hereunder under the terms herein
for the remaining Investor Purchase Limit amount.
 
“Investor Purchase Limit Increase Option” has the meaning specified within the
definition of “Investor Purchase Limit” in this Section 1.01.
 
“Investor Rate” means for any Fixed Period for any Receivable Interest:
 
(a)           with respect to any Investor other than Gotham, the rate set forth
in the related Group Assignment as such Investor’s “Investor Rate”;
 
(b)           with respect to Gotham, the per annum rate equivalent to the
weighted average of the per annum rates paid or payable by Gotham from time to
time as interest or otherwise (by means of interest rate hedges or otherwise) in
respect of the commercial paper issued by Gotham to fund or maintain the
Receivable Interest during the related Fixed Period, as determined by Gotham and
reported to the Seller and Investor Agent, which rates shall reflect and give
effect to the commissions of placement agents and dealers in respect of such
commercial paper, to the extent such commissions are allocated, in whole or in
part, to such commercial paper by Gotham; provided, however, that if any
component of such rate is a discount rate, in calculating the Investor Rate with
respect to Gotham, shall for such component use the rate resulting from
converting such discount rate to an interest bearing equivalent rate per annum.
 
“Level I Downgrade Event” means the Debt Rating of the Originator is rated lower
than BBB- by S&P or lower than Baa3 by Moody’s (and includes each Level II
Downgrade Event).
 
“Level II Downgrade Event” means the Debt Rating of the Originator is rated
lower than BB by S&P or lower than Ba2 by Moody’s.
 
“LIBOR” means the London Interbank Offered Rate.
 
“Liquidation Day” means, for any Receivable Interest, (i) each day during a
Fixed Period for such Receivable Interest on which the conditions set forth in
Section 3.02 are not satisfied, and (ii) each day which occurs on or after the
Termination Date for such Receivable Interest.
 
“Liquidation Fee” means, for (i) any Fixed Period for which Yield is computed by
reference to the Investor Rate and a reduction of Capital is made for any reason
in any amount on any day other than a Settlement Date or (ii) any Fixed Period
for which Yield is computed by reference to the Eurodollar Rate (other than a
Receivable Interest held by Fifth Third) and a reduction of Capital is made for
any reason on any day other than the last day of such Fixed Period, the amount,
if any, by which (A) the additional Yield (calculated without taking into
account any Liquidation Fee or any shortened duration of such Fixed Period
pursuant to clause (iii) of the definition thereof) which would have accrued
from the date of such repayment to the last day of such Fixed Period (or, in the
case of clause (i) above, the maturity of the underlying
 
18
 

--------------------------------------------------------------------------------

 

commercial paper tranches) on the reductions of Capital of the Receivable
Interest relating to such Fixed Period had such reductions remained as Capital,
exceeds (B) the income, if any, received by the Investors or the Banks which
hold such Receivable Interest from the investment of the proceeds of such
reductions of Capital.
 
“Liquidation Period” means the period commencing on the day following the last
day of the Revolving Period and ending on the later of the Facility Termination
Date and the date on which no Capital of or Yield on any Receivable Interest
shall be outstanding and all other amounts owed by the Seller to the Investors,
the Banks, the Investor Agents, the Program Agent and the Collection Agent shall
be paid in full.
 
“Lock-Box Account” means a post office box administered by a Lock-Box Bank or an
account maintained at a Lock-Box Bank, in each case for the purpose of receiving
Collections.
 
“Lock-Box Agreement” means an agreement, in substantially the form of Annex B.
 
“Lock-Box Bank” means any of the banks holding one or more Lock-Box Accounts.
 
“Loss Horizon Factor” means, as of any date, a ratio computed by dividing
(i) the aggregate Outstanding Balance (in each case, at the time of creation) of
all Originator Receivables created by the Originator during the four most
recently ended calendar months by (ii) the Outstanding Balance of Originator
Receivables (other than Defaulted Receivables) as at the last day of the most
recently ended calendar month.
 
“Loss Percentage” means, as of any date, the greatest of (a) the product of (i)
two multiplied by (ii) the Loss Horizon Factor as of the last day of the most
recently ended calendar month multiplied by (iii) the highest of the Loss Ratios
for the twelve most recently ended calendar months, (b) four times the
Concentration Limit applicable to Group C Obligors and (c) 20%.
 
“Loss Ratio” means, as of any date, the average of the ratios (each expressed as
a percentage) for each of the three most recently ended calendar months computed
for each such month by dividing (a) the sum of the aggregate Outstanding Balance
of Originator Receivables which were 91-120 days past due (or otherwise would
have been classified during such month as Defaulted Receivables in accordance
with clauses (ii) or (iii) of the definition of “Defaulted Receivables”) as at
the last day of such month plus (without duplication) write-offs (which are less
than 91 days past due) during such month, by (b) the aggregate Outstanding
Balance (in each case, at the time of creation) of Originator Receivables
created during the fourth preceding month.
 
“Loss-to-Liquidation Ratio” means the ratio (expressed as a percentage) computed
as of the last day of each calendar month by dividing (i) the aggregate
Outstanding Balances (as of the last day of each of the three most recently
ended calendar months (including the calendar month then ending)) of all
Originator Receivables written off by the Originator or the Seller, or which
should have been written off by the Originator or the Seller in accordance
 
19
 

--------------------------------------------------------------------------------

 

with the Credit and Collection Policy, during each such calendar month by (ii)
the aggregate amount of Collections of Originator Receivables actually received
during such three calendar month period.
 
“Loss Reserve” means, for any Receivable Interest on any date, an amount equal
to
 
LP x OBER
 
where:
 
 
LP
=
the Loss Percentage for such Receivable Interest on such date.

 
 
OBER
=
the Outstanding Balance of Eligible Receivables calculated at the close of
business of the Collection Agent on such date.

 
“Monthly Report” means a report in substantially the form of Annex A-1 hereto
and containing such additional information as the Program Agent or any Investor
Agent may reasonably request from time to time, furnished by the Collection
Agent to the Program Agent and each Investor Agent pursuant to Section
6.02(g)(i).
 
“Multiemployer Plan” means a Multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Net Receivables Pool Balance” means at any time the Outstanding Balance of
Eligible Receivables then in the Receivables Pool reduced by the sum of (i) the
aggregate amount by which the Outstanding Balance of Eligible Receivables of
each Obligor then in the Receivables Pool exceeds the product of (A) the
Concentration Limit for such Obligor multiplied by (B) the Outstanding Balance
of the Eligible Receivables then in the Receivables Pool, (ii) the aggregate
amount of Collections on hand at such time for payment on account of any
Eligible Receivables, the Obligor of which has not been identified, (iii) the
aggregate Outstanding Balance of all Eligible Receivables in respect of which
any credit memo issued by the Originator or the Seller is outstanding at such
time to the extent deemed Collections have not been paid pursuant to Section
2.04(e), and (iv) the aggregate amount by which the Outstanding Balance of
Eligible Receivables the Obligor of which is a Government Obligor exceeds three
percent of the Outstanding Balance of Eligible Receivables then in the
Receivables Pool.
 
“Obligor” means a Person obligated to make payments pursuant to a Contract.
 
“Obligor Group” means the Group A Obligors, Group B Obligors or the Group C
Obligors.
 
“Original Agreement” has the meaning specified in the Preliminary Statements.
 
20
 

--------------------------------------------------------------------------------

 
“Originator” means Lexmark International, Inc., a Delaware corporation.
 
“Originator Purchase Agreement” means the Purchase and Contribution Agreement
dated as of the date of this Agreement between the Originator, as seller, and
the Seller, as purchaser, as the same may be amended, modified or restated from
time to time.
 
“Originator Receivable” means the indebtedness of any Obligor resulting from the
provision or sale of merchandise, insurance or services by the Originator under
a Contract (other than Excluded Receivables), and includes the right to payment
of any interest or finance charges and other obligations of such Obligor with
respect thereto.
 
“Other Companies” means the Originator and all of its Subsidiaries except the
Seller.
 
“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Percentage” of any Bank means, (a) with respect to BTM and Fifth Third, the
percentage set forth for such Bank on the signature page to this Agreement, or
such amount as reduced or increased by any Assignment and Acceptance entered
into with an Eligible Assignee, or (b) with respect to a Bank that has entered
into an Assignment and Acceptance, the amount set forth therein as such Bank’s
Percentage, or such amount as reduced or increased by an Assignment and
Acceptance entered into between such Bank and an Eligible Assignee.
 
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.
 
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Seller or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 or ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Pool Non-compliance Date” means any day on which the Net Receivables Pool
Balance as shown in the most recent Monthly Report (prior to a Level I Downgrade
Event), Weekly Report (following a Level I Downgrade Event but prior to a Level
II Downgrade Event) or Daily Report (following a Level II Downgrade Event) is
less than the Required Net Receivables Pool Balance.
 
“Pool Receivable” means a Receivable in the Receivables Pool.
 
“Program Agent” has the meaning specified in the introductory paragraph hereof.
 
21
 

--------------------------------------------------------------------------------

 
“Purchase Limit” means $125,000,000, as such amount may be reduced pursuant to
the immediately succeeding sentence or Section 2.01(b).  In the event that the
Facility Termination Date shall occur solely under clause (d) of such defined
term, then on such Facility Termination Date the Purchase Limit shall be reduced
by the aggregate Bank Commitments of the Banks in the Group for which such
Facility Termination Date has occurred (as such Bank Commitments were in effect
immediately prior to such Facility Termination Date), except that the Purchase
Limit may be increased by the additional Bank Commitments of Banks in the other
Groups and/or other financial institutions as provided under the definition of
“Bank Commitment.”  References to the unused portion of the Purchase Limit shall
mean, at any time, the Purchase Limit, as then reduced pursuant to Section
2.01(b), minus the then outstanding Capital of Receivable Interests under this
Agreement.
 
“Purchaser Collections” means, as of any Deposit Date, that portion of the
Collections deposited to the Lock-Box Accounts on such date or received by the
Collection Agent on such date equal to the product of (i) the Allocation
Percentage on such date times (ii) the aggregate amount of such Collections.
 
“Receivable” means any Originator Receivable which has been acquired by the
Seller from the Originator by purchase or by capital contribution pursuant to
the Originator Purchase Agreement.
 
“Receivable Interest” means, at any time, an undivided percentage ownership
interest in (i) all then outstanding Pool Receivables arising prior to the time
of the most recent computation or recomputation of such undivided percentage
interest pursuant to Section 2.03, (ii) all Related Security with respect to
such Pool Receivables, and (iii) all Collections with respect to, and other
proceeds of, such Pool Receivables.  Such undivided percentage interest shall be
computed as
 
C + YFR + LR + DR
                                                                                                                                                                                 NRPB
 
where:
 
 
C
=
the Capital of such Receivable Interest at the time of computation.

 
 
YFR
=
the Yield and Fee Reserve of such Receivable Interest at the time of
computation.

 
 
LR
=
the Loss Reserve of such Receivable Interest at the time of computation.

 
 
DR
=
the Dilution Reserve of such Receivable Interest at the time of computation.

 
 
NRPB
=
the Net Receivables Pool Balance at the time of computation.

 
 
 
22
 

--------------------------------------------------------------------------------

 
Each Receivable Interest shall be determined from time to time pursuant to the
provisions of Section 2.03.
 
“Receivables Pool” means at any time the aggregation of each then outstanding
Receivable in respect of which the Obligor is a Designated Obligor at such time
or was a Designated Obligor on the date of the initial creation of an interest
in such Receivable under this Agreement.
 
“Related Bank” means (a) with respect to Gotham, BTM, each Bank which has
entered into an Assignment and Acceptance with BTM to be a Bank with respect to
the BTM Group, and each assignee (directly or indirectly) of any such Bank which
has entered into an Assignment and Acceptance to be a Bank with respect to the
BTM Group, and (b) with respect to each other Investor, each Eligible Related
Bank identified in the Group Assignment pursuant to which such Investor became a
party to this Agreement or, if there is no Investor with respect to a Group,
each Eligible Related Bank identified in the Group Assignment pursuant to which
such Group became an Additional Group under this Agreement, and, in either case,
each Bank which has entered into an Assignment and Acceptance with each such
Eligible Related Bank to be a Bank with respect to such Eligible Related Bank’s
Group, and each assignee (directly or indirectly) of any such Bank which has
entered into an Assignment and Acceptance to be a Bank with respect to such
Eligible Related Bank’s Group.
 
“Related Security” means with respect to any Receivable
 
(i)           all of the Seller’s interest in any merchandise (including
returned merchandise) relating to any sale giving rise to such Receivable;
 
(ii)           all security interests or liens and property subject thereto from
time to time purporting to secure payment of such Receivable, whether pursuant
to the Contract related to such Receivable or otherwise, together with all
financing statements filed against an Obligor describing any collateral securing
such Receivable;
 
(iii)           all guaranties, insurance and other agreements or arrangements
of whatever character from time to time supporting or securing payment of such
Receivable whether pursuant to the Contract related to such Receivable or
otherwise; and
 
(iv)           the Contract and all other books, records and other information
(including, without limitation, computer programs, tapes, discs, punch cards,
data processing software and related property and rights) relating to such
Receivable and the related Obligor.
 
“Repurchase Date” has the meaning specified in Section 2.13.
 
“Required Net Receivables Pool Balance” means, as of any day, the sum of (i) the
aggregate Reserves for all Receivable Interests calculated as of such day, plus
(ii) the aggregate outstanding Capital for all Receivable Interests as of such
day. For purposes of such calculation,
 
23
 

--------------------------------------------------------------------------------

 

Capital shall be reduced by the aggregate amount of funds then held in the Cash
Collateral Account, and (to the extent applicable) the Reserves shall be
computed on such reduced Capital.
 
“Reserves” means, with respect to any Receivable Interest as of any day, the sum
of the Yield and Fee Reserve, the Loss Reserve and the Dilution Reserve for such
Receivable Interest as of such day.
 
“Responsible Financial Officer” means, for any Person, its chief financial
officer, controller, treasurer or assistant treasurer.
 
“Revolving Period” means the period beginning on the date of the initial
purchase hereunder and terminating at the close of business on the Business Day
immediately preceding the date on which the Termination Date shall have occurred
for all Receivable Interests.
 
“S&P” means Standard and Poors, a division of The McGraw-Hill Companies, Inc.
 
“SEC” means the Securities and Exchange Commission.
 
“Second RPA Amendment Effective Date” means October 6, 2006.
 
“Seller” has the meaning specified in the introductory paragraph hereof.
 
“Seller Collections” means, with respect to any Deposit Date, that portion of
the Collections deposited to the Lock-Box Accounts on such date or received by
the Collection Agent on such date equal to the product of (i) 100% minus the
Allocation Percentage on such date times (ii) the aggregate amount of such
Collections.
 
“Seller Report” means a Monthly Report, a Weekly Report or a Daily Report.
 
“Settlement Date” for any Receivable Interest means the 15th day of each
calendar month, or, if such day is not a Business Day, the first Business Day
after such 15th day.
 
“Subsidiary” means any corporation or other entity of which securities having
ordinary voting power to elect a majority of the board of directors or other
persons performing similar functions are at the time directly or indirectly
owned by the Seller or the Originator, as the case may be, or one or more
Subsidiaries, or by the Seller or the Originator, as the case may be, and one or
more Subsidiaries.
 
“Tangible Net Worth” means at any time the excess of (i) the sum of (a) the
product of (x) 100% minus the Discount (as such term is defined in the
Originator Purchase Agreement) multiplied by (y) the Outstanding Balance of all
Receivables other than Defaulted Receivables plus (b) cash and cash equivalents
of the Seller plus (c) the outstanding principal amount of Purchaser Loans (as
such term is defined in the Originator Purchase Agreement), minus (ii) the sum
of (a) Capital plus (b) the Deferred Purchase Price.
 
“Taxes” has the meaning specified in Section 2.10.
 
24
 

--------------------------------------------------------------------------------

 
“Termination Date” for any Receivable Interest means (i) in the case of a
Receivable Interest owned by an Investor, the earlier of (a) the Business Day
which the Seller or the Investor Agent for such Investor so designates by notice
to the other (with a copy to the Program Agent and the other Investor Agents) at
least one Business Day in advance for such Receivable Interest and (b) the
Facility Termination Date and (ii) in the case of a Receivable Interest owned by
a Bank, the earlier of (a) the Business Day which the Seller so designates by
notice to the Program Agent and the Investor Agents at least one Business Day in
advance for such Receivable Interest and (b) the Commitment Termination Date.
 
“Transaction Document” means any of this Agreement, the Originator Purchase
Agreement, the Lock-Box Agreement, the Cash Collateral Agreement, the Fee
Agreements and all amendments to any of the foregoing and all other agreements
and documents delivered and/or related hereto or thereto.
 
“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.
 
“Week” means each calendar week beginning on Monday and ending on (and
including) the following Sunday.
 
“Weekly Report” means a report in substantially the form of Annex A-2 hereto and
containing such additional information as the Program Agent or any Investor
Agent may reasonably request from time to time, furnished by the Collection
Agent to the Program Agent and each Investor Agent pursuant to Section
6.02(g)(ii) following the occurrence of a Level I Downgrade Event.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
“Yield” means for each Receivable Interest for each Fixed Period:
 
(i)           for each day during such Fixed Period to the extent an Investor
will be funding its portion of such Receivable Interest through the issuance of
commercial paper or other promissory notes,
 
IR x C x ED + LF
                                                                                                                                                                                  
360
 
(ii)           for each day during such Fixed Period to the extent (x) an
Investor will not be funding its portion of such Receivable Interest through the
issuance of commercial paper or other promissory notes, or (y) a Bank will be
funding its portion of such Receivable Interest,
 
AR x C x ED + LF
                                                                                                                                                                                 
  360
 
25
 

--------------------------------------------------------------------------------

 
where:
 
 
AR
=
the Assignee Rate for such portion of such Receivable Interest

 
 
C
=
the Capital of such portion of such Receivable Interest during such Fixed Period

 
 
IR
=
the Investor Rate for such portion of such Receivable Interest for such Fixed
Period

 
 
ED
=
the actual number of days elapsed during such Fixed Period

 
 
LF
=
the Liquidation Fee, if any, for such portion of such Receivable Interest for
such Fixed Period

 
provided that no provision of this Agreement shall require the payment or permit
the collection of Yield in excess of the maximum permitted by applicable law;
and provided further that Yield for any Receivable Interest shall not be
considered paid by any distribution to the extent that at any time all or a
portion of such distribution is rescinded or must otherwise be returned for any
reason.
 
“Yield and Fee Reserve” means, for any Receivable Interest on any date, an
amount equal to
 
(C x YFRP) + AUYF
 
where:
 
 
C
=
the Capital of such Receivable Interest at the close of business of the
Collection Agent on such date.

 
 
YFRP
=
the Yield and Fee Reserve Percentage on such date.

 
 
AUYF
=
accrued and unpaid Yield, Collection Agent Fee and Fees on such date, in each
case for such Receivable Interest.

 
“Yield and Fee Reserve Percentage” means, on any date, a percentage equal to
 
[(AER x 1.1) + AM + PF + CAF] x DSO
                                                                                                                                                                              360
 
where:
 
 
AER
=
the one-month Adjusted Eurodollar Rate in effect on such date.

 
 
26
 

--------------------------------------------------------------------------------

 
 
 
AM
=
the applicable spread or margin over the Eurodollar Rate used in the calculation
of the Assignee Rate in effect on such date.

 
 
PF
=
the Program Fee (as defined in the Fee Agreement), in effect on such date.

 
 
CAF
=
the percentage per annum used in the calculation of the Collection Agent Fee in
effect on such date.

 
 
DSO
=
the Days Sales Outstanding on such date.

 
SECTION 1.02  Other Terms.  (a)  All accounting terms not specifically defined
herein shall be construed in accordance with GAAP.
 
(b) All terms used in Article 9 of the UCC in the State of New York, and not
specifically defined herein, are used herein as defined in such Article 9.
 
(c) A reference to an “Article,” “Section” or “Subsection” without further
reference to a specific article or section number is a reference to the same
Article, Section or Subsection in which the reference appears, and this rule
shall also apply to paragraphs and other subdivisions.
 
(d) A reference to a Subsection without further reference to a Section is a
reference to such Subsection as  contained in the same Section in which the
reference appears, and this rule shall also apply to paragraphs and other
subdivisions.
 
(e) The words “herein,” “hereof,” “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular provision.
 
(f) The term “include” or “including” shall mean without limitation by reason of
enumeration.
 
ARTICLE II
 
AMOUNTS AND TERMS OF THE PURCHASES
 
SECTION 2.01  Purchase Facility.  (a)  On the terms and conditions hereinafter
set forth, each Investor may, in its sole discretion, ratably in accordance with
the Investor Purchase Limit of its Group, and, if and to the extent such
Investor does not make a purchase, the Related Banks for such Investor shall, or
if there is no Investor with respect to any Group, each Bank with respect to
such Group shall, in either case, ratably in accordance with their respective
Bank Commitments, purchase Receivable Interests from the Seller from time to
time during the period from the date hereof to the Facility Termination Date (in
the case of the Investors) and to the Commitment Termination Date (in the case
of the Banks).  Under no circumstances shall the Investors make any such
purchase, or the Banks be obligated to make any such purchase, if after giving
effect to such purchase the aggregate outstanding Capital of Receivable
Interests would exceed the Purchase Limit.
 
27
 

--------------------------------------------------------------------------------

 
(b) The Seller may at any time after December 31, 2004, upon at least five
Business Days’ notice to the Program Agent and the Investor Agents, terminate
the facility provided for in this Agreement in whole or, from time to time,
reduce in part the unused portion of the Purchase Limit; provided that each
partial reduction shall be in the amount of at least $1,000,000 or an integral
multiple thereof.
 
(c) Until the Program Agent (or any Investor Agent with respect to its Investor)
gives the Seller the notice provided in Section 3.02(c)(iii), the Program Agent,
on behalf of the Investors which own Receivable Interests, may have the
Collections attributable to such Receivable Interests automatically reinvested
pursuant to Section 2.04 in additional undivided percentage interests in the
Pool Receivables by making an appropriate readjustment of such Receivable
Interests.  The Program Agent, on behalf of the Banks which own Receivable
Interests, shall have the Collections attributable to such Receivable Interests
automatically reinvested pursuant to Section 2.04 in additional undivided
percentage interests in the Pool Receivables by making an appropriate
readjustment of such Receivable Interests.
 
SECTION 2.02  Making Purchases.  (a)  Each purchase by any of the Investors or
the Banks shall be made on at least one Business Day’s notice from the Seller to
the Program Agent and each Investor Agent.  Each such notice of a purchase shall
specify (i) the amount requested to be paid to the Seller (such amount, which
shall not be less than $1,000,000, being referred to herein as the initial
“Capital” of the Receivable Interest then being purchased), (ii) the allocation
of such amount among each of the Groups (which shall be proportional to the
Investor Purchase Limit of each Group), (iii) the date of such purchase (which
shall be a Business Day), and (iv) if such Receivable Interest is to be
purchased by a Group other than the Fifth Third Group and the Assignee Rate
based on the Eurodollar Rate is to apply to such Receivable Interest, the
duration of the initial Fixed Period for such Receivable Interest.  Each
Investor Agent shall promptly notify the Program Agent whether such Investor has
determined to make the requested purchase on the terms specified by the Seller.
 
The Program Agent shall promptly thereafter notify the Seller whether the
Investors have determined to make the requested purchase and, if so, whether all
of the terms specified by the Seller are acceptable to the Investors.
 
If any Investor with respect to any Group has determined not to make the entire
amount of a proposed purchase requested to be made by it, or if any Group does
not have an Investor, the Investor Agent for such Group shall promptly send
notice of the proposed purchase to all of the Related Banks with respect to such
Group concurrently by telecopier, telex or cable specifying the date of such
purchase, the aggregate amount of Capital of Receivable Interest being purchased
by such Related Banks (which amount shall be equal to the portion of the initial
Capital requested to be funded by such Investor, which such Investor determined
not to fund or, in the case of any Group which does not have an Investor, the
entire amount of initial Capital allocated to such Group), each such Related
Bank’s portion thereof (determined ratably in accordance with its respective
Bank Commitment), whether the Yield for the Fixed Period for such Receivable
Interest is calculated based on the Eurodollar Rate (which, in the case of any
Group other than the Fifth Third Group, may be selected only if such notice is
given at least three Business Days prior to the purchase date) or the Alternate
Base Rate, and the duration of
 
28
 

--------------------------------------------------------------------------------

 

the Fixed Period for such Receivable Interest (which, in the case of any Group
other than the Fifth Third Group, shall be one day if the Seller has not
selected another period).
 
(b) On the date of each such purchase of a Receivable Interest, the applicable
Investors and/or Banks, as the case may be, shall, upon satisfaction of the
applicable conditions set forth in this Article II and Article III, make
available to the Seller in same day funds at the account set forth in the Funds
Transfer Letter, an aggregate amount equal to the initial Capital of such
Receivable Interest; provided, however, if such purchase is being made by the
applicable Banks following the designation by the Investor Agent for an Investor
of a Termination Date for a Receivable Interest owned by such Investor pursuant
to clause (i)(a) of the definition of Termination Date and any Capital of such
Receivable Interest is outstanding on such date of purchase, the Seller hereby
directs the applicable Banks to pay the proceeds of such purchase (to the extent
of the outstanding Capital and accrued Yield on such Receivable Interest of such
Investor) to the relevant Investor Agent’s Account, for application to the
reduction of the outstanding Capital and accrued Yield on such Receivable
Interest of such Investor.
 
(c) Effective on the date of each purchase pursuant to this Section 2.02 and
each reinvestment pursuant to Section 2.04, the Seller hereby sells and assigns
to the Program Agent, for the benefit of the parties making such purchase, an
undivided percentage ownership interest, to the extent of the Receivable
Interest then being purchased, in each Pool Receivable then existing and in the
Related Security and Collections with respect thereto.
 
(d) Notwithstanding the foregoing, (i) no Investor shall make purchases under
this Section 2.02 at any time in an amount which would exceed the Investor
Purchase Limit of such Investor’s Group and (ii) a Bank shall not be obligated
to make purchases under this Section 2.02 at any time in an amount which would
exceed such Bank’s Bank Commitment less the sum of (A) the aggregate outstanding
and unpaid amount of any purchases made by such Bank under such Bank’s Asset
Purchase Agreement plus (B) such Bank’s ratable share of the aggregate
outstanding portion of Capital held by the Investor in such Bank’s Group
(whether or not any portion thereof has been assigned under an Asset Purchase
Agreement), after giving effect to reductions of the Capital held by the
Investor in such Bank’s Group to be made on the date of such purchase (whether
from the distribution of Collections or from the proceeds of purchases by such
Bank).  Each Bank’s obligation shall be several, such that the failure of any
Bank to make available to the Seller any funds in connection with any purchase
shall not relieve any other Bank of its obligation, if any, hereunder to make
funds available on the date of such purchase, but no Bank shall be responsible
for the failure of any other Bank to make funds available in connection with any
purchase.
 
SECTION 2.03  Receivable Interest Computation.  Each Receivable Interest shall
be initially computed on its date of purchase.  Thereafter until the Termination
Date for such Receivable Interest, such Receivable Interest shall be
automatically recomputed (or deemed to be recomputed) on each day other than a
Liquidation Day.  Any Receivable Interest, as computed (or deemed recomputed) as
of the day immediately preceding the Termination Date for such Receivable
Interest, shall thereafter remain constant; provided, however, that from and
after the date on which the Termination Date shall have occurred for all
Receivable Interests and until each Receivable Interest becomes zero in
accordance with the next sentence, each Receivable Interest shall be calculated
as the percentage equivalent of a fraction the numerator of
 
29
 

--------------------------------------------------------------------------------

 
which is the percentage representing such Receivable Interest immediately prior
to such date and the denominator of which is the sum of the percentages
representing all Receivable Interests which were outstanding immediately prior
to such date.  Each Receivable Interest shall become zero when Capital thereof
and Yield thereon shall have been paid in full, and all Fees and other amounts
owed by the Seller hereunder to the Investors, the Banks, the Investor Agents or
the Program Agent are paid and the Collection Agent shall have received the
accrued Collection Agent Fee thereon.
 
SECTION 2.04  Settlement Procedures.  (a)  Collection of the Pool Receivables
shall be administered by a Collection Agent, in accordance with the terms of
Article VI of this Agreement.  The Seller shall provide to the Collection Agent
(if other than the Seller) on a timely basis all information needed for such
administration, including notice of the occurrence of any Liquidation Day and
current computations of each Receivable Interest.
 
(b) So long as no Level II Downgrade Event shall have occurred, the Collection
Agent shall, on each Deposit Date, with respect to Collections deposited in any
of the Lock-Box Accounts on such Deposit Date or received by the Collection
Agent on such Deposit Date (in the following order and priority):
 
(i) with respect to each Receivable Interest, set aside and hold in trust (and,
at the request of the Program Agent following the occurrence and during the
continuation of a Collection Agent Default, segregate) for the Investors or the
Banks that hold such Receivable Interest and for the Investor Agents, out of the
percentage of such Collections represented by such Receivable Interest, an
amount equal to the Yield, Fees and Collection Agent Fee accrued through such
day for such Receivable Interest and not previously set aside;
 
(ii) with respect to each Receivable Interest, if such day is not a Liquidation
Day for such Receivable Interest, reinvest with the Seller on behalf of the
Investors or the Banks that hold such Receivable Interest the percentage of such
Collections represented by such Receivable Interest, to the extent representing
a return of Capital, by recomputation of such Receivable Interest pursuant to
Section 2.03;
 
(iii) if such day is a Liquidation Day for any one or more Receivable Interests,
set aside and hold in trust (and, at the request of the Program Agent,
segregate) for the Investors and/or the Banks that hold such Receivable
Interests and for the Investor Agents (x) if such day is a Liquidation Day for
less than all of the Receivable Interests, the percentage of such Collections
represented by such Receivable Interests, and (y) if such day is a Liquidation
Day for all of the Receivable Interests, all of the remaining Collections (but
not in excess of the Capital of such Receivable Interests); provided that if
amounts are set aside and held in trust on any Liquidation Day occurring prior
to the Termination Date, and thereafter prior to the next succeeding Settlement
Date the conditions set forth in Section 3.02 are satisfied or waived by the
Program Agent and the Investor Agents, such previously set aside amounts shall,
to the extent representing a
 
30
 

--------------------------------------------------------------------------------

 

return of Capital, be reinvested in accordance with the preceding subsection
(ii) on the day of such subsequent satisfaction or waiver of conditions; and
 
(iv) during such times as amounts are required to be reinvested in accordance
with the foregoing subsection (ii) or the proviso to subsection (iii), release
to the Seller for its own account any Collections in excess both of such amounts
and of the amounts that are required to be set aside pursuant to subsection (i)
above.
 
(c) If a Level II Downgrade Event shall have occurred and be continuing, the
Collection Agent shall comply with the following:
 
(I)           On each Deposit Date during the Revolving Period, the Collection
Agent shall, by no later than 3:00 P.M. (New York City time), deliver to the
Program Agent and the Investor Agents the Daily Report for such date.  If the
Collection Agent shall fail to deliver the Daily Report on any Deposit Date
during the Revolving Period, the Collection Agent shall not be permitted to
withdraw any amounts from the Lock-Box Accounts on any date thereafter unless
and until the Collection Agent shall be in compliance with this subsection (I)
(but subject to the right of the Agent to prohibit withdrawals by the Collection
Agent from the Lock-Box Accounts to the extent provided in Section 6.03).
 
(II)           On the first Business Day following each Deposit Date during the
Revolving Period, if the Daily Report for such date shows that no Cure Period
shall have occurred and be continuing, the Collection Agent shall, in the
following order:
 
(i) based on the Allocation Percentage on such day, determine the amount of
Purchaser Collections and Seller Collections;
 
(ii) withdraw from the Lock-Box Accounts and from Collections of Pool
Receivables which the Collection Agent received on such Deposit Date and set
aside and hold in trust (and, at the request of the Program Agent, segregate)
for the Investors and Banks that hold Receivable Interests, out of Purchaser
Collections, an amount equal to the Yield, Fees and Collection Agent Fee accrued
through such day for the Receivable Interests and not previously withdrawn and
set aside;
 
(iii) withdraw from the Lock-Box Accounts and from Collections of Pool
Receivables which the Collection Agent received on such Deposit Date and release
to the Seller the remainder of Purchaser Collections, in each instance to the
extent representing a return of Capital, to be reinvested with the Seller in
Receivable Interests; provided that, if immediately following any such
reinvestment such Deposit Date would be a Pool Non-compliance Date, the
Collection Agent shall retain all such remaining Collections in (or, to the
extent the Collection Agent has received any such Collections, redeposit such
Collections into) the Lock-Box Accounts (and deposit the other such remaining
Collections received by it into the Lock-Box Accounts) to be applied pursuant to
Section 2.04(c)(III)(iii); and
 
31
 

--------------------------------------------------------------------------------

 
(iv) remit the Seller Collections to the Seller.
 
(III)           On the first Business Day following each Deposit Date during the
Revolving Period, if the Daily Report for such date shows that a Cure Period
shall have occurred and be continuing, the Collection Agent shall, in the
following order:
 
               (i) based on the Allocation Percentage on such day, determine the
amount of Purchaser Collections and Seller Collections;
 
(ii) withdraw from the Lock-Box Accounts and from Collections of Pool
Receivables which the Collection Agent received on such Deposit Date and set
aside and hold in trust (and, at the request of the Program Agent, segregate)
for the Investors and Banks that hold Receivable Interests, out of Purchaser
Collections, an amount equal to the Yield, Fees and Collection Agent Fee accrued
through such day for the Receivable Interests and not previously withdrawn and
set aside;
 
(iii) remit to the Cash Collateral Account from the Lock-Box Accounts and from
Collections of Pool Receivables which the Collection Agent received on such
Deposit Date an amount equal to the lesser of (x) the sum of the remaining
Collections in the Lock-Box Accounts (and Collections received by the Collection
Agent from the Lock-Box Accounts on such Deposit Date) and the remaining
Collections of Pool Receivables received by it on such Deposit Date and (y) an
amount equal to the excess of the Required Net Receivables Pool Balance over the
Net Receivables Pool Balance;
 
(iv) withdraw from the Lock-Box Accounts and from Collections of Pool
Receivables which the Collection Agent received on such Deposit Date and release
to the Seller the remainder of Purchaser Collections, in each instance to the
extent representing a return of Capital, to be reinvested with the Seller in
Receivable Interests (for purposes of determining the remainder of Purchaser
Collections, any Collections which have previously been applied pursuant to
Section 2.04(c)(III)(iii) shall be deemed to be first Seller Collections and
then Purchaser Collections); and
 
(v) remit the Seller Collections to the Seller.
 
(IV)           On the first Business Day following each Deposit Date during the
Liquidation Period, the Collection Agent shall, by no later than 3:00P.M. (New
York City time), remit to each Investor Agent’s Account for each Investor Agent
all Collections held for such Investor Agent, the Investors and/or the Banks in
its Group in the Lock-Box Accounts and such Investor Agent’s pro-rata portion of
all Collections of Pool Receivables which the Collection Agent received on such
Deposit Date.
 
(d) The Collection Agent shall deposit into the Investor Agent’s Account for
each Investor Agent (i) on each Settlement Date, Collections held for such
Investor Agent, the Investors and/or the Banks in its Group during the prior
calendar month pursuant to Sections 2.04(b)(i), 2.04(c)(II)(ii) and
2.04(c)(III)(ii), (excluding, however, so long as the Originator is the
 
32
 

--------------------------------------------------------------------------------

 

Collection Agent, the Collection Agent Fee) and (ii) on the Settlement Date for
each Receivable Interest, Collections held for such Investor Agent, the
Investors and/or the Banks in its Group that relate to such Receivable Interest
pursuant to Section 2.04(b) or (c) (other than as set forth in clause
(i)).  After the occurrence and during the continuation of Level I Downgrade
Event which is not a Level II Downgrade Event, on the Business Day immediately
following the delivery of any Weekly Report which sets forth a Pool
Non-Compliance Date as of the close of business on the last Business Day of the
preceding Week, and on each Business Day thereafter until a Pool Non-Compliance
Date no longer exists, the Collection Agent shall deposit into the Investor
Agent’s Account for each Investor Agent Collections set aside for such Investor
Agent, the Investors and/or Banks in its Group pursuant to clause (iii) of
Section 2.04(b), provided that the aggregate amount deposited pursuant to this
sentence with respect to any Weekly Report shall not exceed an amount such that,
after giving effect to the application of such amount to the reduction of
Capital, the sum of the Receivable Interests is equal to 100%.  The Collection
Agent shall pay to itself on each Settlement Date which is not a Liquidation Day
Collections set aside with respect to each Receivable Interest on account of
accrued Collection Agent Fee.  On any Business Day on which funds are on deposit
in the Cash Collateral Account, the Collection Agent (i) shall, upon written
notice from the Program Agent or any of the Investor Agents, and may (if the
funds in the Cash Collateral Account exceed $10,000,000), upon written notice to
the Program Agent and the Investor Agents, remit such funds from the Cash
Collateral Account to the Investor Agent’s Account for each Investor Agent, such
remittance to be applied as a reduction of Capital, or (ii) may, following
delivery of the Weekly Report or Daily Report to the Program Agent, as the case
may be, withdraw from the Cash Collateral Account and remit to the Seller all or
a portion of the funds in the Cash Collateral Account; provided that such Weekly
Report or Daily Report, as the case may be, shall state that, after taking
account of the proposed withdrawal, the Net Receivables Pool Balance on such day
will be equal to or greater than the Required Net Receivables Pool Balance, and
such Weekly Report or such Daily Report, as the case may be, shall set forth the
calculation supporting such statement.
 
(e) Upon receipt of funds deposited into the Investor Agent’s Account, the
relevant Investor Agent shall distribute them as follows:
 
(i) if such distribution occurs on a day that is not a Liquidation Day, first to
the Investors or the Banks in its Group that hold the relevant Receivable
Interest and to such Investor Agent in payment in full of all accrued Yield and
Fees and then to the Collection Agent in payment in full of all accrued
Collection Agent Fee payable by the Investors and Banks in its Group; provided,
that if such distribution related to Collections remitted from the Cash
Collateral Account, such distribution shall be paid to the Investors and the
Banks in its Group that hold the Receivable Interest in respect thereof, in
reduction of Capital.
 
(ii) if such distribution occurs on a Liquidation Day, first to the Investors or
the Banks in its Group that hold the relevant Receivable Interest and to such
Investor Agent in payment in full of all accrued Yield and Fees, second to such
Investors and/or Banks in reduction to zero of all Capital, third to such
Investors, Banks or such Investor Agent in payment of any other amounts owed by
the Seller hereunder, and fourth to the Collection Agent in payment in full of
all accrued Collection Agent Fee payable by the Investors and Banks in its
Group.
 
33
 

--------------------------------------------------------------------------------

 
After the Capital, Yield, Fees and Collection Agent Fee with respect to a
Receivable Interest, and any other amounts payable by the Seller to the
Investors, the Banks, the Investor Agents or the Program Agent hereunder, have
been paid in full, all additional Collections with respect to such Receivable
Interest shall be paid to the Seller for its own account.
 
(f) For the purposes of this Section 2.04:
 
(i) if on any day the Outstanding Balance of any Pool Receivable is reduced or
adjusted as a result of any defective, rejected or returned merchandise or
services, or any cash discount, discount for quick payment or other adjustment
made by the Seller or the Originator, or any setoff, the Seller shall be deemed
to have received on such day a Collection of such Pool Receivable in the amount
of such reduction or adjustment;
 
(ii) if on any day upon each purchase or reinvestment (A) any of the
representations or warranties contained in Section 4.01(h) is no longer true
with respect to any Pool Receivable or (B) the Investors or the Banks, as the
case may be, shall not acquire a valid and perfected first priority undivided
percentage ownership interest to the extent of the pertinent Receivable Interest
in each Pool Receivable then existing or thereafter arising and in the Related
Security and Collections with respect thereto, then the Seller shall be deemed
to have received on such day a Collection of such Pool Receivable in full;
 
(iii) except as provided in subsection (i) or (ii) of this Section 2.04(f), or
as otherwise required by applicable law or the relevant Contract, all
Collections received from an Obligor of any Receivables shall be applied to the
Receivables of such Obligor in the order of the age of such Receivables,
starting with the oldest such Receivable, unless such Obligor designates its
payment for application to specific Receivables; and
 
(iv) if and to the extent the Program Agent, any of the Investor Agents, the
Investors or the Banks shall be required for any reason to pay over to an
Obligor any amount received on its behalf hereunder, such amount shall be deemed
not to have been so received but rather to have been retained by the Seller and,
accordingly, the Program Agent, such Investor Agent, the Investors or the Banks,
as the case may be, shall have a claim against the Seller for such amount,
payable when and to the extent that any distribution from or on behalf of such
Obligor is made in respect thereof.
 
(g) In the event that the Program Agent or any Investor Agent receives
Collections in respect of any Receivable directly from an Obligor, such Agent
shall, at its option, either (i) promptly forward such Collections to the
Collection Agent (and the Collection Agent shall apply such Collections in
accordance with this Section 2.04) or (ii) promptly apply such Collections in
accordance with this Section 2.04 in the same manner that Collection Agent would
apply such Collections.
 
34
 

--------------------------------------------------------------------------------

 
SECTION 2.05  Fees.  (a)  Each Investor and Bank shall pay to the Collection
Agent a fee (the “Collection Agent Fee”) of l/2 of 1% per annum on the average
daily Capital of each Receivable Interest owned by such Investor or Bank, from
the date of purchase of such Receivable Interest until the later of the
Termination Date for such Receivable Interest or the date on which such Capital
is reduced to zero, payable on the Settlement Date for such Receivable
Interest.  Upon three Business Days’ notice to the Program Agent and each
Investor Agent, the Collection Agent (if not the Originator, the Seller or its
designee or an Affiliate of the Seller) may elect to be paid, as such fee,
another percentage per annum on the average daily Capital of such Receivable
Interest, but in no event in excess for all Receivable Interests relating to the
Receivables Pool of 110% of the reasonable costs and expenses of the Collection
Agent in administering and collecting the Receivables in the Receivables
Pool.  The Collection Agent Fee shall be payable only from Collections pursuant
to, and subject to the priority of payment set forth in, Section 2.04.  So long
as the Originator is acting as the Collection Agent hereunder, amounts paid as
the Collection Agent Fee pursuant to this Section 2.05(a) shall reduce, on a
dollar-for-dollar basis, the obligation of the Seller to pay the “Collection
Agent Fee” pursuant to Section 6.03 of the Originator Purchase Agreement,
provided that such obligation of the Seller shall in no event be reduced below
zero.
 
(b) The Seller shall pay to the Investor Agents certain fees (collectively, the
“Fees”) in the amounts and on the dates set forth in a separate fee agreement
among the Seller, the Program Agent and the Investor Agents, as the same may be
amended or restated from time to time (the “Fee Agreements”).
 
SECTION 2.06  Payments and Computations, Etc.  (a)  All amounts to be paid or
deposited by the Seller or the Collection Agent hereunder shall be paid or
deposited no later than 12:00 noon (New York City time) on the day when due in
same day funds to the applicable Investor Agent’s Account, provided, that all
amounts to be deposited into the Cash Collateral Account shall be deposited no
later than 12:00 noon (New York City time) on the date when due, and in any
event such amounts shall be deposited into the Cash Collateral Account prior to
any withdrawal from a Lock-Box Account (other than to directly fund a deposit
into the Cash Collateral Account).
 
(b) Each of the Seller and the Collection Agent shall, to the extent permitted
by law, pay interest on any amount not paid or deposited by it when due
hereunder, at an interest rate per annum equal to 2.00% per annum above the
Alternate Base Rate, payable on demand.
 
(c) All computations of interest under subsection (b) above and all computations
of Yield, Fees, and other amounts hereunder shall be made on the basis of a year
of 360 days for the actual number of days (including the first but excluding the
last day) elapsed.  Whenever any payment or deposit to be made hereunder shall
be due on a day other than a Business Day, such payment or deposit shall be made
on the next succeeding Business Day and such extension of time shall be included
in the computation of such payment or deposit.
 
SECTION 2.07  Dividing or Combining Receivable Interests.  Either the Seller or
any Investor Agent may, upon notice to the other party (with a copy of such
notice to the Program Agent) received at least three Business Days prior to the
last day of any Fixed Period in the case of the Seller giving notice, or up to
the last day of such Fixed Period in the
 
35
 

--------------------------------------------------------------------------------

 
case of an Investor Agent giving notice, either (i) divide any portion of a
Receivable Interest held by one or more Investors and/or Banks in its Group into
two or more Receivable Interests of such Investors and/or Banks having aggregate
Capital equal to the Capital of such divided portion of such Receivable
Interest, or (ii) combine any two or more portions of Receivable Interests held
by one or more Investors and/or Banks in its Group originating on such last day
or having Fixed Periods ending on such last day into a single Receivable
Interest having Capital equal to the aggregate of the Capital of such Receivable
Interests; provided, however, that no Receivable Interest owned by an Investor
may be combined with a Receivable Interest owned by any Bank.
 
SECTION 2.08  Increased Costs.  (a)  If any Investor, any Investor Agent, any
Bank, any entity (including any bank or other financial institution providing
liquidity and/or credit support to any Investor in connection with such
Investor’s commercial paper program) which purchases or which enters into a
commitment to purchase Receivable Interests or interests therein, or any of
their respective Affiliates (each an “Affected Person”) determines that
compliance with any law or regulation or any guideline or request from any
central bank or other governmental authority (whether or not having the force of
law) affects or would affect the amount of the capital required or expected to
be maintained by such Affected Person and such Affected Person determines that
the amount of such capital is increased by or based upon the existence of any
commitment to make purchases of or otherwise to maintain the investment in Pool
Receivables or interests therein related to this Agreement or to the funding
thereof and other commitments of the same type, then, upon demand by such
Affected Person (with a copy to the Program Agent and the Investor Agent for
such Affected Person’s Group), the Seller shall immediately pay to the Investor
Agent for such Affected Person’s Group for the account of such Affected Person
(as a third-party beneficiary), from time to time as specified by such Affected
Person, additional amounts sufficient to compensate such Affected Person in the
light of such circumstances, to the extent that such Affected Person reasonably
determines such increase in capital to be allocable to the existence of any of
such commitments.  A certificate as to such amounts submitted to the Seller and
the Program Agent and the Investor Agent for such Affected Person’s Group by
such Affected Person shall be conclusive and binding for all purposes, absent
manifest error.
 
(b) If, due to either (i) the introduction of or any change (other than any
change by way of imposition or increase of reserve requirements referred to in
Section 2.09) in or in the interpretation of any law or regulation or (ii)
compliance with any guideline or request from any central bank or other
governmental authority (whether or not having the force of law), there shall be
any increase in the cost to any Investor or Bank of agreeing to purchase or
purchasing, or maintaining the ownership of Receivable Interests in respect of
which Yield is computed by reference to the Eurodollar Rate, then, upon demand
by such Investor or Bank (with a copy to the Program Agent and the Investor
Agent for such Investor or such Bank), the Seller shall immediately pay to such
Investor Agent, for the account of such Investor or Bank (as a third-party
beneficiary), from time to time as specified by such Investor or Bank,
additional amounts sufficient to compensate such Investor or Bank for such
increased costs.  A certificate as to such amounts submitted to the Seller and
the Program Agent and the Investor Agent for such Affected Person’s Group by
such Investor or Bank shall be conclusive and binding for all purposes, absent
manifest error.
 
36
 

--------------------------------------------------------------------------------

 
SECTION 2.09  Additional Yield on Receivable Interests Bearing a Eurodollar
Rate.  The Seller shall pay to any Investor or Bank, so long as such Investor or
Bank shall be required under regulations of the Board of Governors of the
Federal Reserve System to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities, additional Yield on
the unpaid Capital of each Receivable Interest of such Investor or Bank during
each Fixed Period relating to any portion of the Capital of such Investor or
Bank in respect of which Yield is computed by reference to the Eurodollar Rate,
for such Fixed Period, at a rate per annum equal at all times during such Fixed
Period to the remainder obtained by subtracting (i) the Eurodollar Rate for such
Fixed Period from (ii) the rate obtained by dividing such Eurodollar Rate
referred to in clause (i) above by that percentage equal to 100% minus the
Eurodollar Rate Reserve Percentage of such Investor or Bank for such Fixed
Period, payable on each date on which Yield is payable on such Receivable
Interest.  Such additional Yield shall be determined by such Investor or Bank
and notice thereof given to the Seller through the Investor Agent for such
Investor or Bank (with a copy to the Program Agent) within 30 days after any
Yield payment is made with respect to which such additional Yield is
requested.  A certificate as to such additional Yield submitted to the Seller
and the Program Agent by such Investor or Bank shall be conclusive and binding
for all purposes, absent manifest error.
 
SECTION 2.10  Taxes.  (a)  Any and all payments and deposits required to be made
hereunder or under any other Transaction Document by the Collection Agent or the
Seller shall be made free and clear of and without deduction for any and all
present or future taxes, levies, imposts, deductions, charges or withholdings,
and all liabilities with respect thereto, excluding net income taxes that are
imposed by the United States and franchise taxes and net income taxes that are
imposed on an Affected Person by the state or foreign jurisdiction under the
laws of which such Affected Person is organized or any political subdivision
thereof (all such non-excluded taxes, levies, imposts, deductions, charges,
withholdings and liabilities being hereinafter referred to as “Taxes”).  If the
Seller or the Collection Agent shall be required by law to deduct any Taxes from
or in respect of any sum payable hereunder to any Affected Person, (i) the
Seller shall make an additional payment to such Affected Person, in an amount
sufficient so that, after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.10), such Affected
Person receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Seller or the Collection Agent, as the case may
be, shall make such deductions and (iii) the Seller or the Collection Agent, as
the case may be, shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law.
 
(b) In addition, the Seller agrees to pay any present or future stamp or other
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under any other
Transaction Document or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement or any other Transaction Document
(hereinafter referred to as “Other Taxes”).
 
(c) The Seller will indemnify each Affected Person for the full amount of Taxes
or Other Taxes (including, without limitation, any Taxes or Other Taxes imposed
by any jurisdiction on amounts payable under this Section 2.10) paid by such
Affected Person and any liability (including penalties, interest and expenses)
arising therefrom or with respect thereto whether or not such Taxes or Other
Taxes were correctly or legally asserted.  This
 
37
 

--------------------------------------------------------------------------------

 
 

indemnification shall be made within thirty days from the date the Affected
Person makes written demand therefor (and a copy of such demand shall be
delivered to the Program Agent and the Investor Agent for such Affected Person’s
Group).  A certificate as to the amount of such indemnification submitted to the
Seller and the Program Agent and the Investor Agent for such Affected Person’s
Group by such Affected Person, setting forth, in reasonable detail, the basis
for and the calculation thereof, shall be conclusive and binding for all
purposes absent manifest error.
 
(d) Each Affected Person which is organized outside the United States and which
is entitled to an exemption from, or reduction of, withholding tax under the
laws of the United States as in effect on the date hereof (or, in the case of
any Person which becomes an Affected Person after the date hereof, on the date
on which it so becomes an Affected Person with respect to any payments under
this Agreement) shall, on or prior to the date hereof (or, in the case of any
Person who becomes an Affected Person after the date hereof, on or prior to the
date on which it so becomes an Affected Person), deliver to the Seller such
certificates, documents or other evidence, as required by the Internal Revenue
Code of 1986, as amended or Treasury Regulations issued pursuant thereto,
including Internal Revenue Service Form W-8BEN or Form W-8ECI and any other
certificate or statement of exemption required by Treasury Regulation
Section 1.1441-1(a) or Section 1.1441-6(c) or any subsequent version thereof,
properly completed and duly executed by such Affected Person as will permit such
payments to be made without withholding or at a reduced rate.   Each such
Affected Person shall from time to time thereafter, upon written request from
the Seller, deliver to the Seller any new certificates, documents or other
evidence as described in the preceding sentence as will permit payments under
this Agreement to be made without withholding or at a reduced rate (but only so
long as such Affected Person is legally able to do so).
 
(e) The Seller shall not be required to pay any amounts to any Affected Person
in respect of Taxes and Other Taxes pursuant to paragraphs (a), (b) and (c)
above if the obligation to pay such amounts is attributable to the failure by
such Affected Person to comply with the provisions of paragraph (d) above;
provided, however, that should an Affected Person become subject to Taxes
because of its failure to deliver a form required hereunder, the Seller shall
take such steps as such Affected Person shall reasonably request to assist such
Affected Person to recover such Taxes; provided, that the Seller shall not be
required to incur any out-of-pocket expenses for complying with the previous
proviso.
 
SECTION 2.11  Security Interest.  As collateral security for the performance by
the Seller of all the terms, covenants and agreements on the part of the Seller
(whether as Seller or otherwise) to be performed under this Agreement or any
document delivered in connection with this Agreement in accordance with the
terms thereof, including the punctual payment when due of all obligations of the
Seller hereunder or thereunder, whether for indemnification payments, fees,
expenses or otherwise, the Seller hereby assigns to the Program Agent for its
benefit and the ratable benefit of the Investors, the Banks and the Investor
Agents, and hereby grants to the Program Agent for its benefit and the ratable
benefit of the Investors, the Banks and the Investor Agents, a security interest
in, all of the Seller’s right, title and interest in and to (A) the Originator
Purchase Agreement, including, without limitation, (i) all rights of the Seller
to receive moneys due or to become due under or pursuant to the Originator
Purchase Agreement, (ii) all security interests and property subject thereto
from time to time purporting to
 
38
 

--------------------------------------------------------------------------------

 
secure payment of monies due or to become due under or pursuant to the
Originator Purchase Agreement, (iii) all rights of the Seller to receive
proceeds of any insurance, indemnity, warranty or guaranty with respect to the
Originator Purchase Agreement, (iv) claims of the Seller for damages arising out
of or for breach of or default under the Originator Purchase Agreement, and
(v) the right of the Seller to compel performance and otherwise exercise all
remedies thereunder, (B) all Receivables, whether now owned and existing or
hereafter acquired or arising, the Related Security with respect thereto and the
Collections and all other assets, including, without limitation, accounts,
chattel paper, instruments and general intangibles (as those terms are defined
in the UCC), including undivided interests in any of the foregoing, owned by the
Seller and not otherwise purchased under this Agreement, (C) the Lock-Box
Accounts and the Cash Collateral Account and (D) to the extent not included in
the foregoing, all proceeds of any and all of the foregoing.
 
SECTION 2.12  Sharing of Payments.  If any Investor or any Bank (for purposes of
this Section only, referred to as a “Recipient”) shall obtain payment (whether
voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) on account of the Capital of, or Yield on, any Receivable Interest or
portion thereof owned by it in excess of its ratable share of payments made on
account of the Capital of, or Yield on, all of the Receivable Interests owned by
the Investors and the Banks (other than as a result of a payment of Liquidation
Fee or different methods for calculating Yield or payments made to less than all
of the Groups as a result of the occurrence of a Facility Termination Date under
clause (d) of the defined term Facility Termination Date for less than all of
the Groups), such Recipient shall forthwith purchase from the Investors or the
Banks which received less than their ratable share participations in the
Receivable Interests owned by such Persons as shall be necessary to cause such
Recipient to share the excess payment ratably with each such other Person;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such Recipient, such purchase from each such other
Person shall be rescinded and each such other Person shall repay to the
Recipient the purchase price paid by such Recipient for such participation to
the extent of such recovery, together with an amount equal to such other
Person’s ratable share (according to the proportion of (a) the amount of such
other Person’s required payment to (b) the total amount so recovered from the
Recipient) of any interest or other amount paid or payable by the Recipient in
respect of the total amount so recovered.
 
SECTION 2.13  Repurchase Option.  The Seller shall have the right to repurchase
all, but not less than all, of the Receivable Interests held by the Investors
and the Banks and to terminate this Agreement upon not less than ten Business
Days’ prior written notice to each Agent.  Such notice shall specify the date
that the Seller desires that such repurchase occur (such date, the “Repurchase
Date”).  On the Repurchase Date, the Seller shall deposit into the Investor
Agent’s Account for each Investor Agent in immediately available funds an amount
equal to the sum of (i) the aggregate outstanding Capital of the Receivable
Interests held by the Investors and/or the Banks in such Investor Agent’s Group,
(ii) all accrued and unpaid Yield thereon to the Repurchase Date, (iii) all
accrued and unpaid Fees owing to such Investors and Banks and such Investor
Agent, (iv) the Liquidation Fee (if any) owing to such Investors and Banks in
respect of such repurchase and (v) all expenses and other amounts owing to any
of such Investors and Banks and such Investor Agent and (if such Investor Agent
is the Program Agent) the Program Agent under the Transaction Documents.  Any
repurchase pursuant to this Section 2.13 shall be made without recourse to or
warranty by the Agents,  the Investors
 
39
 

--------------------------------------------------------------------------------

 
or the Banks.  Further, on the Repurchase Date, the Bank Commitments for all the
Banks shall terminate, each of the Commitment Termination Date and Facility
Termination Date shall occur, the Termination Date for all Receivable Interests
shall occur and no further purchases or reinvestments of Collections shall be
made hereunder; provided, that the provisions of this Agreement referenced in
Section 11.09 shall survive such termination.
 
ARTICLE III
 
 
CONDITIONS OF PURCHASES
 
SECTION 3.01  Conditions Precedent to Initial Purchase.  The initial purchase of
a Receivable Interest under this Agreement is subject to the conditions
precedent that the Program Agent and each Investor Agent, as applicable, shall
have received on or before the date of such purchase the following, each (unless
otherwise indicated) dated such date, in form and substance satisfactory to the
Program Agent and each Investor Agent, as applicable:
 
(a) Certified copies of the resolutions of the Board of Directors of the Seller
and the Originator approving this Agreement and certified copies of all
documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to this Agreement.
 
(b) A certificate of the Secretary or Assistant Secretary of the Seller and the
Originator certifying the names and true signatures of the officers of the
Seller and the Originator authorized to sign this Agreement and the other
documents to be delivered by it hereunder and thereunder.
 
(c) Acknowledgment copies or time stamped receipt copies of proper financing
statements, duly filed on or before the date of such initial purchase under the
UCC of all jurisdictions that the Program Agent may deem necessary or desirable
in order to perfect the ownership and security interests contemplated by this
Agreement and the Originator Purchase Agreement.
 
(d) Acknowledgment copies or time stamped receipt copies of proper financing
statements, if any, necessary to release all security interests and other rights
of any Person in (i) the Receivables, Contracts or Related Security previously
granted by the Seller or the Originator and (ii) the collateral security
referred to in Section 2.11 previously granted by the Seller.
 
(e) Completed requests for information, dated on or before the date of such
initial purchase, listing all effective financing statements filed in the
jurisdictions referred to in subsection (c) above that name the Seller or the
Originator as debtor, together with copies of such financing statements (none of
which shall cover any Receivables, Contracts, Related Security or the collateral
security referred to in Section 2.11).
 
(f) Intentionally omitted.
 
40
 

--------------------------------------------------------------------------------

 
(g) A favorable opinion of Pepper Hamilton LLP, counsel for the Seller and the
Originator, substantially in the form of Annex C hereto and as to such other
matters as the Agent may reasonably request.
 
(h) The Fee Agreements.
 
(i) The Funds Transfer Letter, if applicable.
 
(j) Intentionally omitted.
 
(k) A copy of the by-laws of the Seller, certified by the Secretary or Assistant
Secretary of the Seller.
 
(l) (i) A copy of the certificate or articles of incorporation of the Seller
(which shall have been amended in a manner satisfactory to the Agent), certified
as of a recent date by the Secretary of State or other appropriate official of
the state of its organization, and (ii) a certificate as to the good standing of
the Seller from such Secretary of State or other official, dated as of a recent
date.
 
SECTION 3.02  Conditions Precedent to All Purchases and Reinvestments.  Each
purchase (including the initial purchase) and each reinvestment shall be subject
to the further conditions precedent that (a) in the case of each purchase, the
Collection Agent shall have delivered to the Program Agent and each Investor
Agent at least one Business Day prior to such purchase (in the case of a Monthly
Report or a Weekly Report) and on the same day of (but prior to) such purchase
(in the case of a Daily Report), in form and substance satisfactory to the
Program Agent, a completed Monthly Report or, if required by Section 6.02(g)(ii)
a completed Weekly Report or if required by Section 6.02(g)(iii) a completed
Daily Report, containing information covering the most recently ended reporting
period for which information is required pursuant to Section 6.02(g)(i), (ii) or
(iii), as the case may be, and demonstrating that after giving effect to such
purchase no Pool Non-Compliance Date, Event of Termination or Incipient Event of
Termination under Section 7.01(i) would occur, (b) in the case of each
reinvestment, the Collection Agent shall have delivered to the Program Agent and
each Investor Agent on or prior to the date of such reinvestment, in form and
substance satisfactory to the Program Agent, a completed Monthly Report or, if
required by Section 6.02(g)(ii) a completed Weekly Report or if required by
Section 6.02(g)(iii) a completed Daily Report, in each case containing
information covering the most recently ended reporting period for which
information is required pursuant to Section 6.02(g)(i), (ii) or (iii), as the
case may be, (c) on the date of such purchase or reinvestment the following
statements shall be true, except that the statements in clause (iii) below is
required to be true only if such purchase or reinvestment is by an Investor (and
acceptance of the proceeds of such purchase or reinvestment shall be deemed a
representation and warranty by the Seller and the Collection Agent (each as to
itself) that such statements are then true):
 
(i) The representations and warranties contained in Sections 4.01 and 4.02 are
correct on and as of the date of such purchase or reinvestment as though made on
and as of such date,
 
41
 

--------------------------------------------------------------------------------

 
(ii) No event has occurred and is continuing, or would result from such purchase
or reinvestment, that constitutes an Event of Termination or an Incipient Event
of Termination,
 
(iii) The Program Agent shall not have given the Seller at least one Business
Day’s notice that the Investors have terminated the reinvestment of Collections
in Receivable Interests or, with respect to any reinvestment by a particular
Investor, the Investor Agent for such Investor shall not have given the Seller
notice that such Investor has terminated the reinvestment of Collections in
Receivable Interests (unless such notice has been revoked by such Investor
Agent), and
 
(iv) The Originator shall have sold or contributed to the Seller, pursuant to
the Originator Purchase Agreement, all Originator Receivables arising on or
prior to such date, and
 
(d) The Program Agent and the Investor Agents shall have received such other
approvals, opinions or documents as the Program Agent or any Investor Agent may
reasonably request.
 
ARTICLE IV
 
 
REPRESENTATIONS AND WARRANTIES
 
SECTION 4.01  Representations and Warranties of the Seller.  The Seller hereby
represents and warrants as follows:
 
(a) The Seller is a corporation duly incorporated and validly existing under the
laws of Delaware, and is duly qualified to do business, and is in good standing,
in every jurisdiction where the nature of its business requires it to be so
qualified (including, without limitation, the State of Delaware) except to the
extent that the failure so to be so qualified would not reasonably be expected
to materially adversely affect the collectibility of the Receivables in the
Receivables Pool or the ability of the Seller to perform its obligations under
this Agreement.
 
(b) The execution, delivery and performance by the Seller of the Transaction
Documents and the other documents to be delivered by it hereunder, including the
Seller’s use of the proceeds of purchases and reinvestments, (i) are within the
Seller’s corporate powers, (ii) have been duly authorized by all necessary
corporate action, (iii) do not contravene (1) the Seller’s charter or by-laws,
(2) any law, rule or regulation applicable to the Seller, (3) any contractual
restriction binding on or affecting the Seller or its property or (4) any order,
writ, judgment, award, injunction or decree binding on or affecting the Seller
or its property, and (iv) do not result in or require the creation of any lien,
security interest or other charge or encumbrance upon or with respect to any of
its properties (except for the interest created pursuant to this
Agreement).  Each of the Transaction Documents has been duly executed and
delivered by the Seller.
 
(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by the Seller of the Transaction Documents
or any other document to be
 
42
 

--------------------------------------------------------------------------------

 

delivered thereunder, or to ensure that the Program Agent will have an undivided
ownership interest in and to the Receivables, the Related Security and the
Collections which is perfected and prior to all other Liens, except for the
filing of UCC financing statements which are referred to therein (including,
without limitation, the filing of releases of UCC financing statements described
in Section 3.01(d) hereof and Section 3.01(d) of the Originator Purchase
Agreement).
 
(d) Each of the Transaction Documents constitutes the legal, valid and binding
obligation of the Seller enforceable against the Seller in accordance with its
terms.
 
(e) The balance sheets of the Originator and its Subsidiaries as at December 31,
2008, and the related statements of income and retained earnings of the
Originator and its Subsidiaries for the fiscal year then ended, copies of which
have been furnished to the Program Agent and each Investor Agent, and the
balance sheets of the Originator and its Subsidiaries as at March 31, 2009,
copies of which have been furnished to the Program Agent, in each case, fairly
present the financial condition of the Originator and its Subsidiaries as at
such date and the results of the operations of the Originator and its
Subsidiaries for the period ended on such date, all in accordance with GAAP
consistently applied, and since March 31, 2009 there has been no material
adverse change in the business, operations, property or financial or other
condition of the Originator. The balance sheet of the Seller as at December 31,
2008 and as at March 31, 2009, a copy of each of which has been furnished to the
Program Agent and each Investor Agent, fairly presents the financial condition
of the Seller as at such date, in accordance with GAAP, and since March 31, 2009
there has been no material adverse change in the business, operations, property
or financial or other condition of the Seller.
 
(f) There is no pending or threatened action or proceeding affecting the
Originator or any of its Subsidiaries before any court, governmental agency or
arbitrator which may materially adversely affect the financial condition or
operations of the Originator or any of its Subsidiaries or the ability of the
Seller or the Originator to perform their respective obligations under the
Transaction Documents, or which purports to affect the legality, validity or
enforceability of the Transaction Documents; neither the Originator nor any
Subsidiary is in default with respect to any order of any court, arbitration or
governmental body except for defaults with respect to orders of governmental
agencies which defaults are not material to the business or operations of the
Originator and its Subsidiaries, taken as a whole.
 
(g) The use of all funds acquired by the Seller under this Agreement will not
conflict with or contravene any of Regulations T, U and X of the Board of
Governors of the Federal Reserve System as the same may from time to time be
amended, supplemented or otherwise modified.
 
(h) Immediately prior to the purchase by the relevant Investors and/or the
Banks, as the case may be, the Seller is the legal and beneficial owner of the
Pool Receivables and Related Security which are the subject of such purchase
free and clear of any Adverse Claim; upon each purchase or reinvestment, the
relevant Investors or the Banks, as the case may be, shall acquire an undivided
percentage ownership interest to the extent of the pertinent Receivable Interest
in each Pool Receivable then existing or thereafter arising and in the Related
Security and Collections with respect thereto.  No effective financing statement
or other instrument similar in effect covering any Contract or any Pool
Receivable or the Related Security
 
43
 

--------------------------------------------------------------------------------

 

or Collections with respect thereto is on file in any recording office, except
those filed in favor of the Program Agent relating to this Agreement and those
filed by the Seller pursuant to the Originator Purchase Agreement.
 
(i) Each Seller Report (if prepared by the Seller or one of its Affiliates, or
to the extent that information contained therein is supplied by the Seller or an
Affiliate), information, exhibit, financial statement, document, book, record or
report furnished or to be furnished at any time by or on behalf of the Seller to
the Program Agent, the Investor Agents, the Investors or the Banks in connection
with this Agreement is or will be accurate in all material respects as of the
date so furnished, and no such document contains or will contain any untrue
statement of a material fact or omits or will omit to state a material fact
necessary in order to make the statements contained therein, in the light of the
circumstances under which they were made, not misleading.
 
(j) The principal place of business and chief executive office of the Seller and
the office where the Seller keeps its records concerning the Pool Receivables
are located at the address or addresses referred to in Section 5.01(b).
 
(k) The names and addresses of all the Lock-Box Banks and the Cash Collateral
Bank, together with the account numbers of the Lock-Box Accounts and the Cash
Collateral Account of the Seller at such Lock-Box Banks and the Cash Collateral
Bank, respectively, are as specified in Schedule I hereto, as such Schedule I
may be updated from time to time pursuant to Section 5.01(g).
 
(l) Each purchase of a Receivable Interest and each reinvestment of Collections
in Pool Receivables will constitute (i) a “current transaction” within the
meaning of Section 3(a)(3) of the Securities Act of 1933, as amended, and (ii) a
purchase or other acquisition of notes, drafts, acceptances, open accounts
receivable or other obligations representing part or all of the sales price of
merchandise, insurance or services within the meaning of Section 3(c)(5) of the
Investment Company Act of 1940, as amended.
 
(m) The Seller is not known by and does not use any tradename or
doing-business-as name.
 
(n) Immediately prior to the effectiveness of this Agreement the Seller has no
Debt, Adverse Claims on any of its assets, liabilities (including contingent
obligations) other than accrued administrative expenses (including, without
limitation, accrued rent) in an aggregate amount no to exceed $20,000.  The
Seller has no Subsidiaries.
 
(o) (i) The fair value of the property of the Seller is greater than the total
amount of liabilities, including contingent liabilities, of the Seller, (ii) the
present fair salable value of the assets of the Seller is not less than the
amount that will be required to pay all probable liabilities of the Seller on
its debts as they become absolute and matured, (iii) the Seller does not intend
to, and does not believe that it will, incur debts or liabilities beyond the
Seller’s abilities to pay such debts and liabilities as they mature and (iv) the
Seller is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which the Seller’s property would constitute
unreasonably small capital.
 
44
 

--------------------------------------------------------------------------------

 
(p) With respect to each Pool Receivable, the Seller (i) shall have received
such Pool Receivable as a contribution to the capital of the Seller by the
Originator or (ii) shall have purchased such Pool Receivable from the Originator
in exchange for payment (made by the Seller to the Originator in accordance with
the provisions of the Originator Purchase Agreement) of cash, Deferred Purchase
Price, or a combination thereof in an amount which constitutes fair
consideration and reasonably equivalent value.  Each such sale referred to in
clause (ii) of the preceding sentence shall not have been made for or on account
of an antecedent debt owed by the Originator to the Seller and no such sale is
or may be voidable or subject to avoidance under any section of the Federal
Bankruptcy Code.
 
SECTION 4.02  Representations and Warranties of the Collection Agent.  The
Collection Agent (so long as the Originator or its designee is the Collection
Agent) hereby represents and warrants as follows:
 
(a) The Collection Agent is a corporation duly incorporated and validly existing
under the laws of Delaware, and is duly qualified to do business, and is in good
standing, in every jurisdiction where the nature of its business requires it to
be so qualified (including without limitation, the State of Delaware) except to
the extent that the failure so to be so qualified would not reasonably be
expected to materially adversely affect the collectibility of the Receivables in
the Receivables Pool or the ability of the Collection Agent to perform its
obligations under this Agreement.
 
(b) The execution, delivery and performance by the Collection Agent of this
Agreement and any other documents to be delivered by it hereunder (i) are within
the Collection Agent’s corporate powers, (ii) have been duly authorized by all
necessary corporate action, (iii) do not contravene (1) the Collection Agent’s
charter or by-laws, (2) any law, rule or regulation applicable to the Collection
Agent, (3) any contractual restriction binding on or affecting the Collection
Agent or its property or (4) any order, writ, judgment, award, injunction or
decree binding on or affecting the Collection Agent or its property, and (iv) do
not result in or require the creation of any lien, security interest or other
charge or encumbrance upon or with respect to any of its properties.  This
Agreement has been duly executed and delivered by the Collection Agent.
 
(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by the Collection Agent of this Agreement or
any other document to be delivered by it hereunder.
 
(d) This Agreement constitutes the legal, valid and binding obligation of the
Collection Agent enforceable against the Collection Agent in accordance with its
terms.
 
(e) The balance sheets of the Collection Agent and its Subsidiaries as at
December 31, 2008, and the related statements of income and retained earnings of
the Collection Agent and its Subsidiaries for the fiscal year then ended, copies
of which have been furnished to the Program Agent and each Investor Agent, and
the balance sheets of the Collection Agent and its
 
45
 

--------------------------------------------------------------------------------

 

Subsidiaries as at March 31, 2009, copies of which have been furnished to the
Program Agent, in each case, fairly present the financial condition of the
Collection Agent and its Subsidiaries as at such date and the results of the
operations of the Collection Agent and its Subsidiaries for the period ended on
such date, all in accordance with GAAP consistently applied, and since March 31,
2009 there has been no material adverse change in the business, operations,
property or financial or other condition of the Collection Agent. The balance
sheet of the Seller as at December 31, 2008 and as at March 31, 2009, a copy of
each of which has been furnished to the Program Agent and each Investor Agent,
fairly presents the financial condition of the Seller as at such date, in
accordance with GAAP, and since March 31, 2009 there has been no material
adverse change in the business, operations, property or financial or other
condition of the Seller.
 
(f) There is no pending or threatened action or proceeding affecting the
Collection Agent or any of its Subsidiaries before any court, governmental
agency or arbitrator which may materially adversely affect the financial
condition or operations of the Collection Agent  or any of its Subsidiaries or
the ability of the Collection Agent to perform its obligations under this
Agreement, or which purports to affect the legality, validity or enforceability
of this Agreement.
 
(g) On the date of each purchase and reinvestment (and after giving effect
thereto), the Net Receivables Pool Balance is not less than the Required Net
Receivable Pool Balance.
 
(h) Immediately prior to the effectiveness of this Agreement the Seller has no
Debt, Adverse Claims on any of its assets, liabilities (including contingent
obligations) other than accrued administrative expenses (including, without
limitation, accrued rent) in an aggregate amount no to exceed $20,000.
 
ARTICLE V
 
COVENANTS
 
SECTION 5.01  Covenants of the Seller.  Until the latest of the Facility
Termination Date or the date on which no Capital of or Yield on any Receivable
Interest shall be outstanding or the date all other amounts owed by the Seller
hereunder to the Investors, the Banks, the Investor Agents or the Program Agent
are paid in full:
 
(a) Compliance with Laws, Etc.  The Seller will comply in all material respects
with all applicable laws, rules, regulations and orders and preserve and
maintain its corporate existence, rights, franchises, qualifications, and
privileges except to the extent that the failure so to comply with such laws,
rules and regulations or the failure so to preserve and maintain such rights,
franchises, qualifications, and privileges would not materially adversely affect
the collectibility of the Receivables Pool or the ability of the Seller to
perform its obligations under the Transaction Documents.
 
(b) Offices, Records, Name and Organization.  The Seller will keep its principal
place of business and chief executive office and the office where it keeps its
records concerning the Pool Receivables at the address of the Seller set forth
under its name on the signature pages to this Agreement or, upon 30 days’ prior
written notice to the Program Agent
 
46
 

--------------------------------------------------------------------------------

 

and each Investor Agent, at any other locations within the United States.  The
Seller will not change its name or its state of organization, unless (i) the
Seller shall have provided the Program Agent and each Investor Agent with at
least 30 days’ prior written notice thereof and (ii) no later than the effective
date of such change, all actions reasonably requested by the Program Agent to
protect and perfect the interest in the Pool Receivables have been taken and
completed.  The Seller also will maintain and implement administrative and
operating procedures (including, without limitation, an ability to recreate
records evidencing Pool Receivables and related Contracts in the event of the
destruction of the originals thereof), and keep and maintain all documents,
books, records and other information reasonably necessary or advisable for the
collection of all Pool Receivables (including, without limitation, records
adequate to permit the daily identification of each Pool Receivable and all
Collections of and adjustments to each existing Pool Receivable).
 
(c) Performance and Compliance with Contracts and Credit and Collection
Policy.  The Seller will, at its expense, timely and fully perform and comply
with all material provisions, covenants and other promises required to be
observed by it under the Contracts related to the Pool Receivables, and timely
and fully comply in all material respects with the Credit and Collection Policy
in regard to each Pool Receivable and the related Contract.
 
(d) Sales, Liens, Etc.  Except for the ownership and security interests created
hereunder in favor of the Program Agent, the Seller will not sell, assign (by
operation of law or otherwise) or otherwise dispose of, or create or suffer to
exist any Adverse Claim upon or with respect to, the Seller’s undivided interest
in any Pool Receivable, Related Security, related Contract or Collections, or
upon or with respect to any account to which any Collections of any Pool
Receivable are sent, or assign any right to receive income in respect thereof ;
provided, however, that following the occurrence of an Insured Receivable
Default, the Seller may assign the applicable Insured Receivables to the
applicable Insurance Provider pursuant to and in accordance with the terms of
the applicable Insurance Agreement; provided further that (i) the Seller shall
instruct the Insurance Provider to pay any amounts payable under the Insurance
Agreement with respect to the Insured Receivables to a Lock-Box Account,
(ii) the Seller or Collection Agent shall notify the Program Agent of any such
assignment and the amount expected to be paid by the Insurance Provider in
connection therewith, (iii) upon any such permitted assignment of Insured
Receivables pursuant to the foregoing proviso, the security interest of the
Program Agent therein shall be automatically released and (iv) the Seller shall
instruct the Insurance Provider that following payment by the Insurance Provider
to the Seller with respect to any Insured Receivables the Insurance Provider
shall direct the applicable Insured Obligor to pay the amounts due on such
Insured Receivables directly to the Insurance Provider.
 
(e) Extension or Amendment of Receivables.  Except as provided in
Section 6.02(c), the Seller will not extend, amend or otherwise modify the terms
of any Pool Receivable, or amend, modify or waive any term or condition of any
Contract related thereto.
 
(f) Change in Business or Credit and Collection Policy.  The Seller will not
make any change in the character of its business or in the Credit and Collection
Policy that would, in either case, materially adversely affect the
collectibility of the Receivables Pool or the ability of the Seller to perform
its obligations under this Agreement.
 
47
 

--------------------------------------------------------------------------------

 
(g) Change in Payment Instructions to Obligors.  The Seller will not add or
terminate any bank as a Lock-Box Bank or the Cash Collateral Bank from those
listed in Schedule I to this Agreement, or make any change in its instructions
to Obligors regarding payments to be made to the Seller or payments to be made
to any Lock-Box Bank, unless the Program Agent shall have received notice of
such addition, termination or change (including an updated Schedule I) and a
fully executed Lock-Box Agreement with each new Lock-Box Bank (or a fully
executed Cash Collateral Agreement with the new Cash Collateral Bank).
 
(h) Deposits to Lock-Box Accounts.  The Seller will instruct all Obligors to
remit all their payments in respect of Receivables to Lock-Box Accounts.  If the
Seller shall receive any Collections directly, it shall immediately (and in any
event within two Business Days) deposit the same to a Lock-Box Account.
 
(i) Marking of Records.  At its expense, the Seller will mark its master data
processing records evidencing Pool Receivables with a legend evidencing that
Receivable Interests related to such Pool Receivables have been sold in
accordance with this Agreement.
 
(j) Further Assurances. (i)  The Seller agrees from time to time, at its
expense, promptly to execute and deliver all further instruments and documents,
and to take all further actions, that may be necessary or desirable, or that the
Program Agent or any Investor Agent may reasonably request, to perfect, protect
or more fully evidence the Receivable Interests purchased under this Agreement,
or to enable the Investors, the Banks, the Investor Agents or the Program Agent
to exercise and enforce their respective rights and remedies under this
Agreement.  Without limiting the foregoing, the Seller will, upon the request of
the Program Agent or any Investor Agent, execute and file such financing or
continuation statements, or amendments thereto, and such other instruments and
documents, that may be necessary or desirable, or that the Agent may reasonably
request, to perfect, protect or evidence such Receivable Interests.
 
(ii)           The Seller authorizes the Program Agent to file financing or
continuation statements, and amendments thereto and assignments thereof,
relating to the Pool Receivables and the Related Security, the related Contracts
and the Collections with respect thereto without the signature of the Seller
where permitted by law.  A photocopy or other reproduction of this Agreement
shall be sufficient as a financing statement where permitted by law.
 
(k) Reporting Requirements.  The Seller will provide to the Program Agent and
the Investor Agents (in multiple copies, if requested by the Program Agent or
any Investor Agent) the following:
 
(i) as soon as available and in any event within 60 days after the end of the
first three quarters of each fiscal year of the Originator, consolidated balance
sheets of the Originator and its Subsidiaries as of the end of such quarter and
consolidated statements of income and retained earnings of the Originator and
its Subsidiaries for the period commencing at the end of the previous fiscal
year and ending with the end of such quarter, certified by a Responsible
Financial Officer of the Originator;
 
48
 

--------------------------------------------------------------------------------

 
(ii) as soon as available and in any event within 105 days after the end of each
fiscal year of the Originator, a copy of the annual report for such year for the
Originator and its Subsidiaries on a consolidated basis, containing financial
statements for such year audited by PricewaterhouseCoopers LLP or other
independent public accountants acceptable to the Program Agent;
 
(iii) as soon as available and in any event within 60 days after the end of the
first three quarters and within 105 days after the end of the fourth fiscal
quarter of each fiscal year of the Seller, a balance sheet of the Seller as of
the end of such quarter and a statement of income and retained earnings of the
Seller for the period commencing at the end of the previous fiscal year and
ending with the end of such quarter, certified by a Responsible Financial
Officer of the Seller;
 
(iv) as soon as possible and in any event within five days after the occurrence
of each Event of Termination or Incipient Event of Termination, a statement of a
Responsible Financial Officer of the Seller setting forth details of such Event
of Termination or Incipient Event of Termination and the action that the Seller
has taken and proposes to take with respect thereto;
 
(v) promptly after the sending or filing thereof, copies of all reports that the
Originator sends to any of its security holders, and copies of all reports and
registration statements that the Originator or any of its Subsidiaries files
with the SEC or any national securities exchange;
 
(vi) promptly after the Seller obtains knowledge thereof, notice of the
occurrence of any ERISA Event that, alone or together with any other ERISA
Events that have occurred, could reasonably be expected to result in liability
of the Seller and any ERISA Affiliates in an aggregate amount exceeding
$25,000,000;
 
(vii) at least 30 days prior to any change in the name or jurisdiction of
organization of the Originator, a notice setting forth the new name or
jurisdiction of organization and the effective date thereof;
 
(viii) promptly after the Seller obtains knowledge thereof, notice of any “Event
of Termination” or “Facility Termination Date” under the Originator Purchase
Agreement or any “Event of Default” under the Credit Facility;
 
(ix) so long as any Capital shall be outstanding, as soon as possible and in any
event no later than the day of occurrence thereof, notice that the Originator
has stopped selling or contributing to the Seller, pursuant to the Originator
Purchase Agreement, all newly arising Originator Receivables;
 
(x) at the earlier of the time of the delivery of the financial statements
provided for in clauses (i), (ii) and (iii) of this paragraph or the date on
which such financial statement are required to be delivered, a certificate of a
Responsible Financial Officer of the Seller to the effect that, to the best of
such officer’s knowledge, no Event of Termination has occurred and is continuing
or,
 
49
 

--------------------------------------------------------------------------------

 

if any Event of Termination has occurred and is continuing, specifying the
nature and extent thereof;
 
(xi) promptly after receipt thereof, copies of all notices received by the
Seller from the Originator under the Originator Purchase Agreement;
 
(xii) promptly after the Seller obtains knowledge thereof, notice that the
aggregate Outstanding Balance of Originator Receivables is greater than
$450,000,000; and
 
(xiii) such other information respecting the Receivables or the condition or
operations, financial or otherwise, of the Seller as the Program Agent or any
Investor Agent may from time to time reasonably request.
 
(l) Corporate Separateness.  (i)  The Seller shall at all times maintain at
least one independent director who is not currently and has not been during the
five years preceding the date of this Agreement an officer, director, employee
or shareholder of an Affiliate of the Seller or any Other Company.
 
(ii) The Seller shall not direct or participate in the management of any of the
Other Companies’ operations or of any other Person’s operations.
 
(iii) The Seller shall conduct a portion of its business from an office separate
from that of the Other Companies and any other Person (but which may be located
in the same facility as one or more of the Other Companies).  The Seller shall
have stationery and other business forms and a mailing address and a telephone
number separate from that of the Other Companies and any other Person.
 
(iv) The Seller shall at all times be adequately capitalized in light of its
contemplated business.
 
(v) The Seller shall at all times provide for its own operating expenses and
liabilities from its own funds.
 
(vi) The Seller shall maintain its assets and transactions separately from those
of the Other Companies and any other Person and reflect such assets and
transactions in financial statements separate and distinct from those of the
Other Companies and any other Person and evidence such assets and transactions
by appropriate entries in books and records separate and distinct from those of
the Other Companies.  The Seller shall hold itself out to the public under the
Seller’s own name as a legal entity separate and distinct from the Other
Companies.  The Seller shall not hold itself out as having agreed to pay, or as
being liable, primarily or secondarily, for, any obligations of the Other
Companies.
 
(vii) The Seller shall not maintain any joint account with any Other Company or
any other Person or become liable as a guarantor or otherwise with
50
 

--------------------------------------------------------------------------------

 
respect to any Debt or contractual obligation of any Other Company or any other
Person.
 
(viii) The Seller shall not make any payment or distribution of assets with
respect to any obligation of any Other Company or any other Person or grant an
Adverse Claim on any of its assets to secure any obligation of any Other Company
or any other Person.
 
(ix) The Seller shall not make loans, advances or otherwise extend credit to any
of the Other Companies other than Purchaser Loans on the terms and conditions
set forth in the Originator Purchase Agreement.
 
(x) The Seller shall comply with all requirements of the laws of the State of
Delaware with respect to its corporate formation and maintenance of its
independent corporate existence.
 
(xi) The Seller shall have bills of sale (or similar instruments of assignment)
and, if appropriate, UCC-1 financing statements, with respect to all assets
purchased from any of the Other Companies.
 
(xii) The Seller shall not engage in any transaction with any of the Other
Companies, except as permitted by this Agreement and as contemplated by the
Originator Purchase Agreement.
 
(xiii) The Seller shall comply with (and cause to be true and correct) each of
the facts and assumptions contained in the “true
sale/non-consolidation”  opinion of Pepper Hamilton LLP delivered pursuant to
Section 3.01(g) and designated as Annex C to this Agreement.
 
(m) Originator Purchase Agreement.  The Seller will not amend, waive or modify
any provision of the Originator Purchase Agreement (provided that the Seller may
extend the “Facility Termination Date” thereunder) or waive the occurrence of
any “Event of Termination” under the Originator Purchase Agreement, without in
each case the prior written consent of the Program Agent and each Investor
Agent.  The Seller will perform all of its obligations under the Originator
Purchase Agreement in all material respects and will enforce the Originator
Purchase Agreement in accordance with its terms in all material respects.
 
(n) Nature of Business.  The Seller will not engage in any business other than
the purchase or acquisition of Receivables, Related Security and Collections
from the Originator and the transactions contemplated by this Agreement.  The
Seller will not create or form any Subsidiary.
 
(o) Mergers, Etc.  The Seller will not merge with or into or consolidate with or
into, or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions), all or substantially all of its
assets (whether now owned or hereafter acquired) to, or acquire all or
substantially all of the assets or capital stock or other ownership interest of,
or enter into any joint venture or partnership agreement with, any Person, other
than as contemplated by this Agreement and the Originator Purchase Agreement.
 
51
 

--------------------------------------------------------------------------------

 
(p) Distributions, Etc.  The Seller will not declare or make any dividend
payment or other distribution of assets, properties, cash, rights, obligations
or securities on account of any shares of any class of capital stock of the
Seller, or return any capital to its shareholders as such, or purchase, retire,
defease, redeem or otherwise acquire for value or make any payment in respect of
any shares of any class of capital stock of the Seller or any warrants, rights
or options to acquire any such shares, now or hereafter outstanding; provided,
however, that the Seller may declare and pay cash dividends or return capital on
its capital stock to its shareholders so long as (i) no Event of Termination
shall then exist or would occur as a result thereof, (ii) such dividends are in
compliance with all applicable law including the corporate law of the state of
Seller’s incorporation, and (iii) such dividends have been approved by all
necessary and appropriate corporate action of the Seller.
 
(q) Debt.  The Seller will not incur any Debt, other than any Debt incurred
pursuant to this Agreement and the Deferred Purchase Price.
 
(r) Certificate of Incorporation.  The Seller will not amend or delete
Articles THIRD, FIFTH, SEVENTH, TENTH, ELEVENTH, TWELFTH or FOURTEENTH of its
certificate of incorporation.
 
(s) Tangible Net Worth.  The Seller will maintain Tangible Net Worth at all
times equal to at least 3% of the Outstanding Balance of the Receivables at such
time.
 
(t) Misdirected Payments. The Seller will not deposit or otherwise credit, or
cause to be so deposited or credited, to any Lock-Box Account cash or cash
proceeds other than Collections of Receivables.  The Seller shall use
commercially reasonable efforts (including, without limitation, sending notices
from time to time to any Person depositing or crediting to any Lock-Box Account
cash or cash proceeds which are not Collections of Receivables) to prevent cash
or cash proceeds other than Collections of Receivables from being deposited or
credited to any Lock-Box.
 
(u) No Commingling. In the event that any cash or cash proceeds other than
Collections of Receivables are deposited or credited to any Lock-Box Account,
the Seller shall, or shall cause, such cash or cash proceeds to be identified
and withdrawn from the Lock-Box Account within three Business Days of such
deposit or credit.
 
(v) Insurance Agreement. All premiums for any Insurance Agreement will be paid
by the Seller and will be paid from the Seller’s own funds.
 
SECTION 5.02  Covenant of the Seller and the Originator.  Until the latest of
the Facility Termination Date or the date on which no Capital of or Yield on any
Receivable Interest shall be outstanding or the date all other amounts owed by
the Seller hereunder to the Investors, the Banks, the Investor Agents or the
Program Agent are paid in full, each of the Seller and the Originator will, at
their respective expense (other than expenses incurred in connection with the
Program Agent’s routine annual due diligence visit), from time to time during
regular business hours as requested by the Program Agent or any Investor Agent,
permit the Program Agent, any Investor Agent or their respective agents or
representatives (including independent public accountants, which may be the
Seller’s or the Originator’s independent public
52
 

--------------------------------------------------------------------------------

 
accountants), (i) to conduct, on a reasonable and customary basis, periodic
audits of the Receivables, the Related Security and the related books and
records and collections systems of the Seller or the Originator, as the case may
be, (ii) to examine and make copies of and abstracts from all books, records and
documents (including, without limitation, computer tapes and disks) in the
possession or under the control of the Seller or the Originator, as the case may
be, relating to Pool Receivables and the Related Security, including, without
limitation, the Contracts, and (iii) to visit the offices and properties of the
Seller or the Originator, as the case may be, for the purpose of examining such
materials described in clause (ii) above, and to discuss matters relating to
Pool Receivables and the Related Security or the Seller’s or the Originator’s
performance under the Transaction Documents or under the Contracts with any of
the officers or employees of the Seller or the Originator, as the case may be,
having knowledge of such matters.  In addition, upon the Program Agent’s or any
Investor Agent’s request at least once per year, the Seller will, at its
expense, appoint independent public accountants (which may, with the consent of
the Program Agent, be the Seller’s regular independent public accountants), or
utilize the Program Agent’s representatives or auditors, to prepare and deliver
to the Program Agent and each Investor Agent a written report with respect to
the Receivables and the Credit and Collection Policy (including, in each case,
the systems, procedures and records relating thereto) on a scope and in a form
reasonably and customarily requested by the Program Agent and the Investor
Agents.
 
ARTICLE VI
 
 
ADMINISTRATION AND COLLECTION
 
OF POOL RECEIVABLES
 
SECTION 6.01  Designation of Collection Agent.  The servicing, administration
and collection of the Pool Receivables shall be conducted by the Collection
Agent so designated hereunder from time to time.  Until the Program Agent gives
notice to the Seller and the Investor Agents of the designation of a new
Collection Agent (which notice may only be given following the occurrence of a
Collection Agent Default), the Originator is hereby designated as, and hereby
agrees to perform the duties and obligations of, the Collection Agent pursuant
to the terms hereof.  The Program Agent, at any time after the occurrence of a
Collection Agent Default, may designate, with the consent of the Investor
Agents, as Collection Agent any Person (including itself) to succeed the
Originator or any successor Collection Agent, if such Person shall consent and
agree to the terms hereof.  The Collection Agent may, with the prior consent of
the Program Agent and each Investor Agent, subcontract with any other Person for
the servicing, administration or collection of the Pool Receivables.  Any such
subcontract shall not affect the Collection Agent’s liability for performance of
its duties and obligations pursuant to the terms hereof and any such subcontract
shall automatically terminate upon designation of a Successor Collection Agent.
 
SECTION 6.02  Duties of Collection Agent.  (a)  The Collection Agent shall take
or cause to be taken all such actions as may be necessary or advisable to
collect each Pool Receivable from time to time, all in accordance with
applicable laws, rules and regulations, with reasonable care and diligence, and
in accordance with the Credit and Collection Policy.  The Seller, the Program
Agent, the Investor Agents, the Banks and the Investors hereby appoint the
Collection Agent, from time to time designated pursuant to Section 6.01, as
agent for themselves
 
53
 

--------------------------------------------------------------------------------

 
and for the Investors and the Banks to enforce their respective rights and
interests in the Pool Receivables, the Related Security and the related
Contracts.  In performing its duties as Collection Agent, the Collection Agent
shall exercise the same care and apply the same policies as it would exercise
and apply if it owned such Receivables and shall act in the best interests of
the Seller, the Investors, the Banks, the Investor Agents and the Program
Agent.  The Collection Agent shall also take such actions and provide such
notices as are required pursuant to any Insurance Agreement in order to obtain
payment thereunder with respect to any Insured Receivables as to which an
Insured Receivable Default has occurred.
 
(b) The Collection Agent shall administer the Collections in accordance with the
procedures described in Section 2.04.
 
(c) If no Event of Termination or Incipient Event of Termination shall have
occurred and be continuing, the Originator, while it is the Collection Agent,
may, in accordance with the Credit and Collection Policy, extend the maturity or
adjust the Outstanding Balance of any Receivable as the Originator deems
appropriate to maximize Collections thereof, or otherwise amend or modify other
terms of any Receivable, provided that the classification of any such Receivable
as a Delinquent Receivable or Defaulted Receivable shall not be affected by any
such extension.
 
(d) The Collection Agent shall hold in trust for the Seller and each Investor
and Bank, in accordance with their respective interests, all documents,
instruments and records (including, without limitation, computer tapes or disks)
which evidence or relate to Pool Receivables.  The Collection Agent shall mark
the Seller’s master data processing records evidencing the Pool Receivables with
a legend, acceptable to the Program Agent, evidencing that Receivable Interests
therein have been sold and, at the request of the Program Agent, shall mark
conspicuously each invoice evidencing each Pool Receivable and the related
Contract with such a legend.
 
(e) The Collection Agent shall, within three Business Days following receipt
thereof, turn over to the Originator any cash collections or other cash proceeds
received with respect to Excluded Receivables, and, turn over to the Seller any
cash collections or other cash proceeds received with respect to Receivables not
constituting Pool Receivables.
 
(f) The Collection Agent shall, from time to time at the request of the Program
Agent or any Investor Agent, furnish to the Program Agent and the Investor
Agents (promptly after any such request) a calculation of the amounts set aside
for the Investors, the Banks and the Investor Agents pursuant to Section 2.04.
 
(g) (i)           On or prior to the 15th calendar day of each month (or if such
day is not a Business Day, the next Business Day), the Collection Agent shall
prepare and forward to the Program Agent and each Investor Agent a Monthly
Report relating to the Receivable Interests outstanding on the last day of the
immediately preceding month.
 
(ii) If a Level I Downgrade Event (but no Level II Downgrade Event) shall have
occurred and be continuing, on or prior to the close of business on the second
Business Day of each Week, the Collection Agent shall prepare and forward to the
Program
 
54
 

--------------------------------------------------------------------------------

 

Agent and each Investor Agent a Weekly Report which shall contain information
related to the Receivables current as of the close of business on the last
Business Day of the preceding Week.
 
(iii) If a Level II Downgrade Event shall have occurred and be continuing, the
Collection Agent shall, by no later than 3:00 P.M. (New York City time) on each
Business Day, prepare and forward to the Program Agent and each Investor Agent a
Daily Report which shall contain information relating to the Receivables current
as of the close of business on the immediately prior Business Day.
 
The Collection Agent may elect  to transmit Seller Reports to the Program Agent
and each Investor Agent by electronic mail (each an “E-Mail Seller Report”)
provided, that (i) the Collection Agent shall (A) make arrangements with
VeriSign, Inc. (or another authenticating organization acceptable to the Program
Agent and each Investor Agent) to enable the Collection Agent to generate
digital signatures and (B) safeguard the keys, access codes or other means of
generating its digital signature, (ii) each E-Mail Seller Report shall be
(A) formatted as the Program Agent and each Investor Agent may designate from
time to time and shall be digitally signed and (B) sent to the Program Agent and
each Investor Agent at an electronic mail address designated by such Agent, and
(iii) the Program Agent and each Investor Agent (A) shall be authorized to rely
upon such E-Mail Seller Report for purposes of this Agreement to the same extent
as if the contents thereof had been otherwise delivered to such Agent in
accordance with the terms of this Agreement and (B) may, upon notice in writing
to the Collection Agent and the Seller, terminate the right of the Collection
Agent to transmit E-Mail Seller Reports.
 
SECTION 6.03  Certain Rights of the Agents.  (a)  The Program Agent shall not
deliver to the Lock-Box Banks the Notices of Effectiveness attached to the
Lock-Box Agreements unless and until a Cash Control Triggering Event shall have
occurred.  The Seller hereby transfers to the Program Agent the exclusive
ownership and control of the Lock-Box Accounts to which the Obligors of Pool
Receivables shall make payments and the Cash Collateral Account.
 
(b) At any time following a Cash Control Triggering Event:
 
(i) The Program Agent may notify the Obligors of Pool Receivables (with a copy
to the Investor Agents), at the Seller’s expense, of the ownership of Receivable
Interests under this Agreement and direct that all payments  be made directly to
the Program Agent or its designee.
 
(ii) At the Agents’ request and at the Seller’s expense, the Seller shall notify
each Obligor of Pool Receivables (with a copy to the Program Agent and each
Investor Agent) of the ownership of Receivable Interests under this Agreement
and direct that payments be made directly to the Program Agent or its designee.
 
(iii) At the Program Agent’s request and at the Seller’s expense, the Seller and
the Collection Agent shall (A) assemble all of the documents, instruments and
other records (including, without limitation, computer tapes and
 
55
 

--------------------------------------------------------------------------------

 

disks) that evidence or relate to the Pool Receivables and the related Contracts
and Related Security, or that are otherwise necessary or desirable to collect
the Pool Receivables, and shall make the same available to the Program Agent at
a place selected by the Program Agent or its designee, and (B) segregate all
cash, checks and other instruments received by it from time to time constituting
Collections of Pool Receivables in a manner acceptable to the Program Agent and,
promptly upon receipt, remit all such cash, checks and instruments, duly
indorsed or with duly executed instruments of transfer, to the Program Agent or
its designee.
 
(iv) The Seller authorizes the Program Agent to take any and all steps in the
Seller’s name and on behalf of the Seller that are necessary or desirable, in
the determination of the Program Agent, to collect amounts due under the Pool
Receivables, including, without limitation, endorsing the Seller’s name on
checks and other instruments representing Collections of Pool Receivables and
enforcing the Pool Receivables and the Related Security and related Contracts.
 
SECTION 6.04  Rights and Remedies.  (a)  If the Collection Agent fails to
perform any of its obligations under this Agreement, the Program Agent may (but
shall not be required to) itself perform, or cause performance of, such
obligation; and the Program Agent’s costs and expenses incurred in connection
therewith shall be payable by the Collection Agent.
 
(b) The Seller and the Originator shall perform their respective obligations
under the Contracts related to the Pool Receivables to the same extent as if
Receivable Interests had not been sold and the exercise by the Program Agent on
behalf of the Investors, the Banks and the Investor Agents of their rights under
this Agreement shall not release the Collection Agent or the Seller from any of
their duties or obligations with respect to any Pool Receivables or related
Contracts.  Neither the Program Agent, the Investors, the Banks nor the Investor
Agents shall have any obligation or liability with respect to any Pool
Receivables or related Contracts, nor shall any of them be obligated to perform
the obligations of the Seller thereunder.
 
(c) In the event of any conflict between the provisions of Article VI of this
Agreement and Article VI of the Originator Purchase Agreement, the provisions of
Article VI of this Agreement shall control.
 
SECTION 6.05  Further Actions Evidencing Purchases.  The Originator agrees from
time to time, at its expense, to promptly execute and deliver all further
instruments and documents, and to take all further actions, that may, to its
knowledge, be necessary or desirable, or that the Program Agent or any Investor
Agent may reasonably request, to perfect, protect or more fully evidence the
Receivable Interests purchased hereunder, or to enable the Investors, the Banks,
the Investor Agents or the Program Agent to exercise and enforce their
respective rights and remedies hereunder.  Without limiting the foregoing, the
Originator will (i) upon the request of the Program Agent or any Investor Agent,
execute and file such financing or continuation statements, or amendments
thereto, and such other instruments and documents, that the Program Agent or any
Investor Agent may reasonably request, to perfect, protect or evidence such
Receivable Interests; (ii) mark its master data processing records evidencing
the Pool Receivables with a legend, acceptable to the Program Agent, evidencing
that Receivable
 
56
 

--------------------------------------------------------------------------------

 
Interests therein have been sold; and (iii) upon an Event of Termination and the
request of the Program Agent or any Investor Agent, mark conspicuously each
invoice evidencing each Pool Receivable with such a legend.
 
SECTION 6.06  Covenants of the Collection Agent and the Originator
(a) Audits.  The Collection Agent will, from time to time during regular
business hours as requested by the Program Agent or any Investor Agent, on a
reasonable and customary basis, permit the Program Agent or such Investor Agent,
or their agents or representatives (including independent public accountants,
which may be the Collection Agent’s independent public accountants), (i) to
conduct periodic audits of the Receivables, the Related Security and the related
books and records and collections systems of the Collection Agent, (ii) to
examine and make copies of and abstracts from all books, records and documents
(including, without limitation, computer tapes and disks) in the possession or
under the control of the Collection Agent relating to Pool Receivables and the
Related Security, including, without limitation, the Contracts, and (iii) to
visit the offices and properties of the Collection Agent for the purpose of
examining such materials described in clause (ii) above, and to discuss matters
relating to Pool Receivables and the Related Security or the Collection Agent’s
performance hereunder with any of the officers or employees of the Collection
Agent having knowledge of such matters.
 
(b) Change in Credit and Collection Policy.  The Originator will not make any
change in the Credit and Collection Policy that would impair the collectibility
of any Pool Receivable or the ability of the Originator (if it is acting as
Collection Agent) to perform its obligations under this Agreement. In the event
that the Collection Agent or the Originator makes any change to the Credit and
Collection Policy, it shall, within five Business Days of such change, provide
the Program Agent and each Investor Agent with an updated Credit and Collection
Policy and a summary of all material changes.
 
SECTION 6.07  Indemnities by the Collection Agent.  Without limiting any other
rights that the Program Agent, any Investor Agent, any Investor, any Bank or any
of their respective Affiliates (each, a “Special Indemnified Party”) may have
hereunder or under applicable law, and in consideration of its appointment as
Collection Agent, the Collection Agent hereby agrees to indemnify each Special
Indemnified Party from and against any and all claims, losses and liabilities
(including reasonable attorneys’ fees) (all of the foregoing being collectively
referred to as “Special Indemnified Amounts”) arising out of or resulting from
any of the following (excluding, however, (a) Special Indemnified Amounts to the
extent found by a court of competent jurisdiction to have resulted from gross
negligence or willful misconduct on the part of such Special Indemnified Party,
(b) recourse for uncollectible Receivables or (c) any income taxes or any other
tax or fee measured by income incurred by such Special Indemnified Party arising
out of or as a result of this Agreement or the ownership of Receivable Interests
or in respect of any Receivable or any Contract):
 
(i) any representation made or deemed made by the Collection Agent pursuant to
Section 4.02(g) hereof which shall have been incorrect in any respect when made
or any other representation or warranty or statement made or deemed made by the
Collection Agent under or in connection with this Agreement which shall have
been incorrect in any material respect when made;
 
57
 

--------------------------------------------------------------------------------

 
(ii) the failure by the Collection Agent to comply with any applicable law, rule
or regulation with respect to any Pool Receivable or Contract; or the failure of
any Pool Receivable or Contract to conform to any such applicable law, rule or
regulation;
 
(iii) the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Receivables in, or
purporting to be in, the Receivables Pool, the Contracts and the Related
Security and Collections in respect thereof, whether at the time of any purchase
or reinvestment or at any subsequent time;
 
(iv) any failure of the Collection Agent to perform its duties or obligations in
accordance with the provisions of this Agreement;
 
(v) the commingling of Collections of Pool Receivables at any time by the
Collection Agent with other funds;
 
(vi) any action or omission by the Collection Agent reducing or impairing the
rights of the Program Agent, the Investor Agents, the Investors or the Banks
with respect to any Pool Receivable or the value of any Pool Receivable;
 
(vii) any Collection Agent Fees or other costs and expenses payable to any
replacement Collection Agent, to the extent in excess of the Collection Agent
Fees payable to the Collection Agent hereunder; or
 
(viii) any claim brought by any Person other than a Special Indemnified Party
arising from any activity by the Collection Agent or its Affiliates in
servicing, administering or collecting any Receivable.
 
SECTION 6.08  Cash Collateral Account.  Within 10 Business Days following a
Level I Downgrade Event (and in any event within two Business Days following a
Level II Downgrade Event), the Collection Agent shall establish and maintain or
cause to be established and maintained in the name of the Seller, for the
benefit of the Investor Agents, the Investors and the Banks and under the sole
dominion and control of the Program Agent, with a financial institution
acceptable to the Program Agent and each Investor Agent a segregated interest
bearing deposit account (the “Cash Collateral Account”, and such financial
institution holding such account a “Cash Collateral Bank”).  Such Cash
Collateral Account shall be subject to a Cash Collateral Agreement in form and
substance satisfactory to the Program Agent, each Investor Agent, the Seller,
the Collection Agent and the Cash Collateral Bank (the “Cash Collateral
Agreement”).
 
58
 

--------------------------------------------------------------------------------

 
ARTICLE VII
 
EVENTS OF TERMINATION
 
SECTION 7.01  Events of Termination.  If any of the following events (“Events of
Termination”) shall occur and be continuing:
 
(a) The Collection Agent (i) shall fail to perform or observe any term, covenant
or agreement under this Agreement (other than as referred to in clauses (ii),
(iii), (iv), (v) or (vi) of this subsection (a)) and such failure shall remain
unremedied for 10 Business Days, (ii) shall fail to make when due any payment or
deposit with respect to Fees or Yield to be made by it under this Agreement and
such failure shall remain unremedied for one Business Day after notice thereof
has been delivered by the Program Agent or any Investor Agent, (iii) shall fail
to make when due any payment or deposit with respect to Capital to be made by it
under this Agreement, (iv) (A) shall fail to deliver when due any Weekly Report
or Daily Report and such failure shall remain unremedied for more than two
Business Days, in the case of a Weekly Report, or for more than one Business
Day, in the case of a Daily Report, or (B) shall fail to deliver when due more
than two Weekly Reports in any calendar month or more than two Daily Reports in
any calendar week, (v) shall fail to deposit into the Cash Collateral Account,
when due, the correct amount of any deposit required to be made into such
account, or (vi) shall fail to perform or observe any term, covenant or
agreement contained in Sections 6.02 or 6.08 (other than as set forth in clauses
(ii), (iii), (iv) or (v) of this subsection) and such failure shall remain
unremedied for more than five Business Days; or
 
(b) The Seller shall fail to make any payment required under Section 2.04(f) on
the Business Day on which the next payment in respect of Capital is required to
be made hereunder; or
 
(c) Any representation or warranty made or deemed made by the Seller or the
Collection Agent (or any of their respective officers) under or in connection
with this Agreement or any other Transaction Document or any information or
report delivered by the Seller or the Collection Agent pursuant to this
Agreement or any other Transaction Document shall prove to have been incorrect
or untrue in any material respect when made or deemed made or delivered;
provided, however, the making or deemed making of a incorrect or untrue
representation or warranty with respect to clause (iii)(2) of Section 4.01(b) or
Sections 4.01(d), (e), (f), (g), (i), (j), (k) or (m), or clause (iii)(2) of
Section 4.02(b) or Sections 4.02(d), (e) or (f) shall not constitute an Event of
Termination so long as within 10 Business Days after the earliest date on which
the Seller, the Originator or the Collection Agent obtains knowledge or receives
notice that any such representation or warranty is incorrect or untrue (i) the
Program Agent and each Investor Agent expressly waives in writing (at its sole
and absolute discretion), the Event of Termination which would otherwise arise
therefrom or (ii) the outstanding Capital hereunder is reduced to $0; or
 
(d) The Seller or the Originator (i) shall fail to perform or observe any other
term, covenant or agreement contained in this Agreement (other than as referred
to in clauses (ii),  (iii) or (iv) of this subsection (d)) on its part to be
performed or observed, (ii) shall fail to make when due any payment or deposit
with respect to Fees or Yield to be made by it under this Agreement and such
failure shall remain unremedied for one Business Day after notice thereof
 
59
 

--------------------------------------------------------------------------------

 

has been delivered by the Program Agent or any Investor Agent, (iii) shall fail
to make when due any payment or deposit with respect to Capital to be made by it
under this Agreement, or (iv) shall fail to perform or observe any term,
covenant or agreement contained in (x) Section 5.01 (b), (e), (g), (h),(k)(vii),
(t) or Section 5.02 and such failure shall remain unremedied for 10 Business
Days from the earliest date that the Seller, the Originator or the Collection
Agent obtains knowledge or receives notice of such failure (provided, that with
respect to Section 5.01(g) and (h) no such grace period shall apply if the
aggregate amount of Collections subject to such failure shall exceed $1,000,000,
and provided, further, that with respect to Section 5.01(t) no such grace period
shall apply if the aggregate amount of Collections subject to such failure shall
exceed $10,000,000) or (y) Section 5.01(a), (c), (f), (i), (k)(i), (k)(ii),
(k)(iii), (k)(v), (k)(vi), (k)(x), (k)(xi) and (k)(xiii) and such failure shall
remain unremedied for 20 Business Days from the earliest date that the Seller,
the Originator or the Collection Agent obtains knowledge or receives notice of
such failure; or
 
(e) The Collection Agent or the Originator shall fail to pay any principal of or
premium or interest on any of its Debt which is outstanding in a principal
amount of at least $100,000,000 in the aggregate when the same becomes due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such Debt;
or any other event shall occur or condition shall exist under any agreement or
instrument relating to any such Debt and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate, or to permit the acceleration of,
the maturity of such Debt; or any such Debt shall be declared to be due and
payable, or required to be prepaid (other than by a regularly scheduled required
prepayment), redeemed, purchased or defeased, or an offer to repay, redeem,
purchase or defease such Debt shall be required to be made, in each case prior
to the stated maturity thereof; or
 
(f) Any purchase or any reinvestment pursuant to this Agreement shall for any
reason (other than pursuant to the terms hereof) cease to create, or any
Receivable Interest shall for any reason cease to be, a valid and perfected
first priority undivided percentage ownership interest to the extent of the
pertinent Receivable Interest in each applicable Pool Receivable and the Related
Security and Collections with respect thereto; or the security interest created
pursuant to Section 2.11 shall for any reason cease to be a valid and perfected
first priority security interest in the collateral security referred to in that
section; or
 
(g) The Seller, Collection Agent or the Originator shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Seller or the
Originator seeking to adjudicate it a bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order
 
60
 

--------------------------------------------------------------------------------

 

for relief or the appointment of a receiver, trustee, custodian or other similar
official for it or for any substantial part of its property and, in the case of
any such proceeding instituted against it (but not instituted by it), either
such proceeding shall remain undismissed or unstayed for a period of 60 days, or
any of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) shall occur; or the Seller or the Originator shall take any corporate
action to authorize any of the actions set forth above in this subsection (g);
or
 
(h) As of the last day of any calendar month, (i) the three-month rolling
weighted average Dilution Ratio shall exceed 18%, (ii) the Default Ratio shall
exceed 6%, (iii) the Delinquency Ratio shall exceed 6% or (iv) the
Loss-to-Liquidation Ratio shall exceed 1.0%; provided, however, the foregoing
shall not constitute an Event of Termination so long as within 10 Business Days
after the earlier of (A) the date that the Seller Report setting forth such
calculations is required to be delivered by the Collection Agent pursuant to
Section 6.01(g) and (B) the actual date of delivery of such Seller Report,
either (i) the Program Agent and each Investor Agent expressly waives in
writing, the Event of Termination which would otherwise arise therefrom or
(ii) the outstanding Capital hereunder is reduced to $0; or
 
(i) (A) Prior to the occurrence of a Level I Downgrade Event, the sum of the
Receivable Interests shall on any Business Day be greater than 100% and shall
remain greater than 100% for a period of five consecutive Business Days; (B)
after the occurrence and during the continuation of a Level I Downgrade Event
(so long as no Level II Downgrade Event shall have occurred), the Net
Receivables Pool Balance is less than the Required Net Receivables Pool Balance
as of the close of business on the last Business Day of any Week and the Net
Receivables Pool Balance shall remain less than the Required Net Receivables
Pool Balance for a period of one Business Day after the delivery of the Weekly
Report for such Week; or (C) after the occurrence and during the continuation of
a Level II Downgrade Event, the Net Receivables Pool Balance is less than the
Required Net Receivables Pool Balance as of the close of business on any
Business Day and the Net Receivables Pool Balance shall remain less than the
Required Net Receivables Pool Balance for a period of one Business Day after the
delivery of the Daily Report for such Business Day;
 
(j) There shall occur any event which may (in the Program Agent and each
Investor Agent’s reasonable judgment) materially adversely affect (i) the
collectibility of more than 20% of the Receivables in the Receivables Pool or
(ii) the ability of the Seller or the Collection Agent to collect Receivables
which constitute more than 20% of the Receivables which are Pool Receivables or
otherwise perform its obligations under this Agreement; provided, however, the
foregoing clause (i) shall not constitute an Event of Termination so long as
within 10 Business Days thereafter, either (A) the Program Agent and each
Investor Agent expressly waives in writing, the Event of Termination which would
otherwise arise therefrom or (B) the outstanding Capital hereunder is reduced to
$0; or
 
(k) An “Event of Termination” or “Facility Termination Date” shall occur under
the Originator Purchase Agreement, or the Originator Purchase Agreement shall
cease to be in full force and effect, or the Seller or Originator shall state so
in writing; or
 
(l) All of the outstanding capital stock of the Seller shall cease to be owned,
directly or indirectly, by the Originator; or
 
61
 

--------------------------------------------------------------------------------

 
(m) (i) The Consolidated Leverage Ratio shall exceed 3.0:1.0 at any time or (ii)
the Consolidated Interest Coverage Ratio for any period of four consecutive
fiscal quarters of the Originator shall be less than 4.00:1.00; or
 
(n) a Collection Agent Default shall occur;
 
then, and in any such event, any or all of the following actions may be taken by
notice to the Seller:  (x) the Program Agent may in its discretion, and shall,
at the direction of any Investor Agent, declare the Facility Termination Date to
have occurred (in which case the Facility Termination Date shall be deemed to
have occurred), (y) the Program Agent may in its discretion, and shall, at the
direction of any Investor Agent, declare the Commitment Termination Date to have
occurred (in which case the Commitment Termination Date shall be deemed to have
occurred), and (z) without limiting any right under this Agreement to replace
the Collection Agent, the Program Agent may in its discretion, and shall, at the
direction of any Investor Agent, designate another Person to succeed the
Originator as the Collection Agent so long as a Collection Agent Default shall
have occurred and be continuing; provided, that, automatically upon the
occurrence of any event (without any requirement for the passage of time or the
giving of notice) described in paragraph (g) of this Section 7.01, the Facility
Termination Date and the Commitment Termination Date shall occur, the Originator
(if it is then serving as the Collection Agent) shall cease to be the Collection
Agent, and the Program Agent or its designee shall become the Collection
Agent.  Upon any such declaration or designation or upon such automatic
termination, the Investors, the Banks, the Investor Agents and the Program Agent
shall have, in addition to the rights and remedies which they may have under
this Agreement, all other rights and remedies provided after default under the
UCC and under other applicable law, which rights and remedies shall be
cumulative.
 
ARTICLE VIII
 
THE PROGRAM AGENT
 
SECTION 8.01  Authorization and Action.  Each Investor and each Bank hereby
appoints and authorizes the Program Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement and the other
Transaction Documents as are delegated to the Program Agent by the terms hereof
or thereof, together with such powers as are reasonably incidental thereto.  The
Program Agent shall not have any duties other than those expressly set forth in
the Transaction Documents, and no implied obligations or liabilities shall be
read into any Transaction Document, or otherwise exist, against the Program
Agent.  The Program Agent does not assume, nor shall it be deemed to have
assumed, any obligation to, or relationship of trust or agency with, the Seller
or the Originator.  Notwithstanding any provision of this Agreement or any other
Transaction Document, in no event shall the Program Agent ever be required to
take any action which exposes the Program Agent to personal liability or which
is contrary to any provision of any Transaction Document or applicable law.
 
SECTION 8.02  Program Agent’s Reliance, Etc.  Neither the Program Agent nor any
of its directors, officers, agents or employees shall be liable for any action
taken or omitted to be taken by it or them as Program Agent under or in
connection with this Agreement (including, without limitation, the Program
Agent’s servicing, administering or
 
62
 

--------------------------------------------------------------------------------

 
collecting Pool Receivables as Collection Agent) or any other Transaction
Document, except for its or their own gross negligence or willful
misconduct.  Without limiting the generality of the foregoing, the Program
Agent:  (a) may consult with legal counsel (including counsel for any Investor
Agent, the Seller and the Collection Agent), independent certified public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (b) makes no warranty or
representation to any Investor Agent, Investor or Bank (whether written or oral)
and shall not be responsible to any Investor Agent, Investor or Bank for any
statements, warranties or representations (whether written or oral) made in or
in connection with this Agreement or any other Transaction Document; (c) shall
not have any duty to ascertain or to inquire as to the performance or observance
of any of the terms, covenants or conditions of this Agreement or any other
Transaction Document on the part of the Seller or the Collection Agent or to
inspect the property (including the books and records) of the Seller or the
Collection Agent; (d) shall not be responsible to any Investor Agent, Investor
or Bank for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Transaction Document or any
other instrument or document furnished pursuant hereto or thereto; and (e) shall
incur no liability under or in respect of this Agreement or any other
Transaction Document by acting upon any notice (including notice by telephone),
consent, certificate or other instrument or writing (which may be by telecopier
or telex) believed by it to be genuine and signed or sent by the proper party or
parties.
 
SECTION 8.03  BTM and Affiliates.  BTM and any of its Affiliates may generally
engage in any kind of business with the Seller, the Collection Agent or any
Obligor, any of their respective Affiliates and any Person who may do business
with or own securities of the Seller, the Collection Agent or any Obligor or any
of their respective Affiliates, all as if BTM were not the Program Agent and
without any duty to account therefor to the Investor Agents, the Investors or
the Banks.
 
SECTION 8.04  Indemnification of Program Agent.  Each Bank agrees to indemnify
the Program Agent (to the extent not reimbursed by the Seller or the
Originator), ratably according to the respective Percentage of such Bank, from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by, or asserted against the
Program Agent in any way relating to or arising out of this Agreement or any
other Transaction Document or any action taken or omitted by the Program Agent
under this Agreement or any other Transaction Document, provided that no Bank
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Program Agent’s gross negligence or willful misconduct.
 
SECTION 8.05  Delegation of Duties.  The Program Agent may execute any of its
duties through agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties.  The Program Agent
shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.
 
63
 

--------------------------------------------------------------------------------

 
SECTION 8.06  Action or Inaction by Program Agent.  The Program Agent shall in
all cases be fully justified in failing or refusing to take action under any
Transaction Document unless it shall first receive such advice or concurrence of
the Investor Agents and assurance of its indemnification by the Banks, as it
deems appropriate.  The Program Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement or any other
Transaction Document in accordance with a request or at the direction of the
Investor Agents and such request or direction and any action taken or failure to
act pursuant thereto shall be binding upon all Investors, Banks, the Program
Agent and the Investor Agents.
 
SECTION 8.07  Notice of Events of Termination.  The Program Agent shall not be
deemed to have knowledge or notice of the occurrence of any Incipient Event of
Termination or of any Event of Termination unless the Program Agent has received
notice from any Investor Agent, Investor, Bank, the Collection Agent, the
Originator or the Seller stating that an Incipient Event of Termination or Event
of Termination has occurred hereunder and describing such Incipient Event of
Termination or Event of Termination.  If the Program Agent receives such a
notice, it shall promptly give notice thereof to each Investor Agent whereupon
each Investor Agent shall promptly give notice thereof to its respective
Investors and Related Banks.  The Program Agent shall take such action
concerning an Incipient Event of Termination or an Event of Termination as may
be directed by the Investor Agents (subject to the other provisions of this
Article VIII), but until the Program Agent receives such directions, the Program
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, as the Program Agent deems advisable and in the best
interests of the Investors and Banks.
 
SECTION 8.08  Non-Reliance on Program Agent and Other Parties.  Each Investor
Agent, Investor and Bank expressly acknowledges that neither the Program Agent,
any of its Affiliates nor any of their respective directors, officers, agents or
employees has made any representations or warranties to it and that no act by
the Program Agent hereafter taken, including any review of the affairs of the
Seller or the Originator, shall be deemed to constitute any representation or
warranty by the Program Agent.  Each Investor and Bank represents and warrants
to the Program Agent that, independently and without reliance upon the Program
Agent, any of its Affiliates, any Investor Agent (except to the extent otherwise
agreed in writing between such Investor and its Investor Agent) or any other
Investor or Bank and based on such documents and information as it has deemed
appropriate, it has made and will continue to make its own appraisal of and
investigation into the business, operations, property, prospects, financial and
other conditions and creditworthiness of the Seller and the Originator, and the
Receivable Interests and its own decision to enter into this Agreement and to
take, or omit, action under this Agreement or any other Transaction
Document.  Except for items expressly required to be delivered under this
Agreement or any other Transaction Document by the Program Agent to any Investor
Agent, Investor or Bank, the Program Agent shall not have any duty or
responsibility to provide any Investor Agent, Investor or Bank with any
information concerning the Seller or the Originator or any of their Affiliates
that comes into the possession of the Program Agent or any of its directors,
officers, agents, employees, attorneys-in-fact or Affiliates.
 
SECTION 8.09  Successor Program Agent.  The Program Agent may, upon at least
thirty (30) days’ notice to the Seller and each Investor Agent, resign as
Program Agent.  Such resignation shall not become effective until a successor
agent is appointed by the Investor
 
 
64
 

--------------------------------------------------------------------------------

 
Agents (with the approval of the Seller, which approval shall not be
unreasonably withheld and shall not be required if an Incipient Event of
Termination or an Event of Termination has occurred and is continuing) and has
accepted such appointment.  Upon such acceptance of its appointment as Program
Agent hereunder by a successor Program Agent, such successor Program Agent shall
succeed to and become vested with all the rights and duties of the retiring
Program Agent, and the retiring Program Agent shall be discharged from its
duties and obligations under the Transaction Documents.  After any retiring
Program Agent’s resignation hereunder, the provisions of this Article VIII and
Section 6.07 and Article X shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was the Program Agent.
 
SECTION 8.10  Reports and Notices.  The Program Agent hereby agrees to provide
each Investor Agent with copies of all material notices, reports and other
documents provided to the Program Agent by the Seller or the Collection Agent
hereunder (other than any notices received by the Program Agent referred to in
any of the definitions of Assignee Rate, Investor Rate or Fixed Period) which
are not otherwise required to be provided by the Seller or the Collection Agent
directly to the Investor Agents in accordance with the terms hereof.
 
ARTICLE IX
 
THE INVESTOR AGENTS
 
SECTION 9.01  Authorization and Action.  Each Investor and each Bank which
belongs to the same Group hereby appoints and authorizes the Investor Agent for
such Group to take such action as agent on its behalf and to exercise such
powers under this Agreement and the other Transaction Documents as are delegated
to such Investor Agent by the terms hereof and thereof, together with such
powers as are reasonably incidental thereto.  No Investor Agent shall have any
duties other than those expressly set forth in the Transaction Documents, and no
implied obligations or liabilities shall be read into any Transaction Document,
or otherwise exist, against any Investor Agent.  No Investor Agent assumes, nor
shall it be deemed to have assumed, any obligation to, or relationship of trust
or agency with, the Seller or the Originator.  Notwithstanding any provision of
this Agreement or any other Transaction Document, in no event shall any Investor
Agent ever be required to take any action which exposes such Investor Agent to
personal liability or which is contrary to any provision of any Transaction
Document or applicable law.
 
SECTION 9.02 Investor Agent’s Reliance, Etc.
 
  No Investor Agent nor any of its directors, officers, agents or employees
shall be liable for any action taken or omitted to be taken by it or them as an
Investor Agent under or in connection with this Agreement or the other
Transaction Documents (i) with the consent or at the request or direction of the
Investors and Banks in its Group or (ii) in the absence of its or their own
gross negligence or willful misconduct.  Without limiting the generality of the
foregoing, an Investor Agent:  (a) may consult with legal counsel (including
counsel for the Program Agent, the Seller, the Collection Agent or the
Originator), independent certified public accountants and other experts selected
by it and shall not be liable for any action taken or omitted to be taken in
good faith by it in accordance with the advice of such counsel, accountants or
experts; (b) makes no warranty or representation to any Investor or Bank
(whether written or
 
65
 

--------------------------------------------------------------------------------

 
oral) and shall not be responsible to any Investor or Bank for any statements,
warranties or representations (whether written or oral) made in or in connection
with this Agreement or any other Transaction Document; (c) shall not have any
duty to ascertain or to inquire as to the performance or observance of any of
the terms, covenants or conditions of this Agreement or any other Transaction
Document on the part of the Seller, the Originator or any other Person or to
inspect the property (including the books and records) of the Seller, the
Originator or the Collection Agent; (d) shall not be responsible to any Investor
or any Bank for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement, any other Transaction
Documents or any other instrument or document furnished pursuant hereto; and
(e) shall incur no liability under or in respect of this Agreement or any other
Transaction Document by acting upon any notice (including notice by telephone),
consent, certificate or other instrument or writing (which may be by telecopier
or telex) believed by it to be genuine and signed or sent by the proper party or
parties.
 
SECTION 9.03  Investor Agent and Affiliates.  With respect to any Receivable
Interest or interests therein owned by it, each Investor Agent shall have the
same rights and powers under this Agreement as any Bank and may exercise the
same as though it were not an Investor Agent.  Each Investor Agent and any of
its Affiliates may generally engage in any kind of business with the Seller, the
Originator, the Collection Agent or any Obligors, any of their respective
Affiliates and any Person who may do business with or own securities of the
Seller, any other Originator, the Collection Agent or any Obligor or any of
their respective Affiliates, all as if such Investor Agent were not an Investor
Agent and without any duty to account therefor to any Investors or Banks.
 
SECTION 9.04  Indemnification of Investor Agents.  Each Bank in any Group agrees
to indemnify the Investor Agent for such Group (to the extent not reimbursed by
the Seller or the Originator), ratably according to the proportion of the
Percentage of such Bank to the aggregate Percentages of all Banks in such Group,
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by, or asserted
against such Investor Agent in any way relating to or arising out of this
Agreement or any other Transaction Document or any action taken or omitted by
such Investor Agent under this Agreement or any other Transaction Document,
provided that no Bank shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from such Investor Agent’s gross negligence
or willful misconduct.
 
SECTION 9.05  Delegation of Duties.  Each Investor Agent may execute any of its
duties through agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties.  No Investor Agent
shall be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.
 
SECTION 9.06  Action or Inaction by Investor Agent.  Each Investor Agent shall
in all cases be fully justified in failing or refusing to take action under any
Transaction Document unless it shall first receive such advice or concurrence of
the Investors and Banks in its Group and assurance of its indemnification by the
Banks in its Group, as it deems appropriate.  Each Investor Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Transaction Document in accordance with a request or at
the
 
66
 

--------------------------------------------------------------------------------

 
direction of the Investors and Banks in its Group, and such request or direction
and any action taken or failure to act pursuant thereto shall be binding upon
all Investors and Banks in its Group.
 
SECTION 9.07  Notice of Events of Termination.  No Investor Agent shall be
deemed to have knowledge or notice of the occurrence of any Incipient Event of
Termination or of any Event of Termination unless such Investor Agent has
received notice from the Program Agent, any other Investor Agent, any Investor
or Bank, the Collection Agent, the Originator or the Seller stating that an
Incipient Event of Termination or Event of Termination has occurred hereunder
and describing such Incipient Event of Termination or Event of Termination.  If
an Investor Agent receives such a notice, it shall promptly give notice thereof
to the Investors and Banks in its Group and to the Program Agent (but only if
such notice received by such Investor Agent was not sent by the Program
Agent).  The Investor Agent shall take such action concerning an Incipient Event
of Termination or an Event of Termination as may be directed by the Investors
and Banks in its Group (subject to the other provisions of this Article IX), but
until such Investor Agent receives such directions, such Investor Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
as such Investor Agent deems advisable and in the best interests of the
Investors and Banks in its Group.
 
SECTION 9.08  Non-Reliance on Investor Agent and Other Parties.  Except to the
extent otherwise agreed to in writing between an Investor and its Investor
Agent, each Investor and Bank in the same Group expressly acknowledges that
neither the Investor Agent for its Group, any of its Affiliates nor any of such
Investor Agent’s or Affiliate’s directors, officers, agents or employees has
made any representations or warranties to it and that no act by such Investor
Agent hereafter taken, including any review of the affairs of the Seller, the
Collection Agent or the Originator, shall be deemed to constitute any
representation or warranty by such Investor Agent.  Except to the extent
otherwise agreed to in writing between an Investor and its Investor Agent, each
Investor and Bank in the same Group represents and warrants to the Investor
Agent for such Group that, independently and without reliance upon such Investor
Agent, any of its Affiliates, any other Investor Agent, the Program Agent or any
other Investor or Bank and based on such documents and information as it has
deemed appropriate, it has made and will continue to make its own appraisal of
and investigation into the business, operations, property, prospects, financial
and other conditions and creditworthiness of the Seller, the Originator and the
Receivable Interests and its own decision to enter into this Agreement and to
take, or omit, action under this Agreement or any other Transaction
Document.  Except for items expressly required to be delivered under this
Agreement or any other Transaction Document by an Investor Agent to any Investor
or Bank in its Group, no Investor Agent shall have any duty or responsibility to
provide any Investor or Bank in its Group with any information concerning the
Seller, the Originator or any of their Affiliates that comes into the possession
of such Investor Agent or any of its directors, officers, agents, employees,
attorneys-in-fact or Affiliates.
 
SECTION 9.09  Successor Investor Agent.  Any Investor Agent may, upon at least
thirty (30) days’ notice to the Program Agent, the Seller and the Investors and
Banks in its Group, resign as Investor Agent for its Group.  Such resignation
shall not become effective until a successor investor agent is appointed by the
Investors and Banks in such Group and has accepted such appointment.  Upon such
acceptance of its appointment as Investor Agent for such Group hereunder by a
successor Investor Agent, such successor Investor Agent shall succeed to
 
67
 

--------------------------------------------------------------------------------

 
and become vested with all the rights and duties of the retiring Investor Agent,
and the retiring Investor Agent shall be discharged from its duties and
obligations under the Transaction Documents.  After any retiring Investor
Agent’s resignation hereunder, the provisions of this Article IX and Section
6.07 and Article X shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was an Investor Agent.
 
SECTION 9.10  Reliance on Investor Agent.  Unless otherwise advised in writing
by an Investor Agent or by any Investor or Bank in such Investor Agent’s Group,
each party to this Agreement may assume that (i) such Investor Agent is acting
for the benefit and on behalf of each of the Investors and Banks in its Group,
as well as for the benefit of each assignee or other transferee from any such
Person, and (ii) each action taken by such Investor Agent has been duly
authorized and approved by all necessary action on the part of the Investors and
Banks in its Group.
 
ARTICLE X
 
INDEMNIFICATION
 
SECTION 10.01  Indemnities by the Seller.  Without limiting any other rights
that the Program Agent, the Investor Agents, the Investors, the Banks or any of
their respective Affiliates (each, an “Indemnified Party”) may have hereunder or
under applicable law, the Seller hereby agrees to indemnify each Indemnified
Party from and against any and all claims, losses and liabilities (including
reasonable attorneys’ fees) (all of the foregoing being collectively referred to
as “Indemnified Amounts”) arising out of or resulting from this Agreement or the
other Transaction Documents or the use of proceeds of purchases or reinvestments
or the ownership of Receivable Interests or in respect of any Receivable or any
Contract, excluding, however, (a) Indemnified Amounts to the extent found by a
court of competent jurisdiction to have resulted from gross negligence or
willful misconduct on the part of such Indemnified Party, (b) recourse (except
as otherwise specifically provided in this Agreement) for uncollectible
Receivables or (c) any income taxes incurred by such Indemnified Party arising
out of or as a result of this Agreement or the ownership of Receivable Interests
or in respect of any Receivable or any Contract.  Without limiting or being
limited by the foregoing, the Seller shall pay on demand to each Indemnified
Party any and all amounts necessary to indemnify such Indemnified Party from and
against any and all Indemnified Amounts relating to or resulting from any of the
following:
 
(i) the characterization in any Seller Report or other written statement made by
or on behalf of the Seller of any Receivable as an Eligible Receivable or as
included in the Net Receivables Pool Balance which, as of the date of such
Seller Report or other statement, is not an Eligible Receivable or should not be
included in the Net Receivables Pool Balance;
 
(ii) any representation or warranty or statement made or deemed made by the
Seller (or any of its officers) under or in connection with this Agreement or
any of the other Transaction Documents which shall have been incorrect in any
material respect when made;
 
68
 

--------------------------------------------------------------------------------

 
(iii) the failure by the Seller or the Originator to comply with any applicable
law, rule or regulation with respect to any Pool Receivable or the related
Contract; or the failure of any Pool Receivable or the related Contract to
conform to any such applicable law, rule or regulation;
 
(iv) the failure to vest in the Investors or the Banks, as the case may be,
(a) a perfected undivided percentage ownership interest, to the extent of each
Receivable Interest, in the Receivables in, or purporting to be in, the
Receivables Pool and the Related Security and Collections in respect thereof, or
(b) a perfected security interest as provided in Section 2.11, in each case free
and clear of any Adverse Claim;
 
(v) the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Receivables in, or
purporting to be in, the Receivables Pool and the Related Security and
Collections in respect thereof, whether at the time of any purchase or
reinvestment or at any subsequent time;
 
(vi) any dispute, claim, offset or defense (other than discharge in bankruptcy
of the Obligor) of the Obligor to the payment of any Receivable in, or
purporting to be in, the Receivables Pool (including, without limitation, a
defense based on such Receivable or the related Contract not being a legal,
valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the sale of the
merchandise or services related to such Receivable or the furnishing or failure
to furnish such merchandise or services or relating to collection activities
with respect to such Receivable (if such collection activities were performed by
the Seller or any of its Affiliates acting as Collection Agent);
 
(vii) any failure of the Seller to perform its duties or obligations in
accordance with the provisions hereof or to perform its duties or obligations
under the Contracts;
 
(viii) any products liability or other claim arising out of or in connection
with merchandise, insurance or services which are the subject of any Contract;
 
(ix) the commingling of Collections of Pool Receivables at any time with other
funds;
 
(x) any third party investigation, litigation or proceeding related to this
Agreement or the use of proceeds of purchases or reinvestments or the ownership
of Receivable Interests or in respect of any Receivable or Related Security or
Contract (excluding any collection costs of the Program Agent, the Investor
Agents, the Investors or the Banks arising directly from the financial inability
of an Obligor to pay in respect of any Receivable);
 
69
 

--------------------------------------------------------------------------------

 
(xi) any failure of the Seller to comply with its covenants contained in this
Agreement or any other Transaction Document;
 
(xii) any claim brought by any Person other than an Indemnified Party arising
from any activity by the Seller or any Affiliate of the Seller in servicing,
administering or collecting any Receivable; or
 
(xiii) the failure of the Seller or the Originator to comply with any term or
provision of any Contract that contains a confidentiality provision that
purports to restrict the ability of the Program Agent, the Investor Agents, the
Investors or the Banks to exercise their rights under this Agreement, including,
without limitation, their right to review the Contract.
 
ARTICLE XI
 


 
MISCELLANEOUS
 
SECTION 11.01  Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or consent to any departure by the Seller therefrom shall be effective
unless in a writing signed by each Investor Agent and the Program Agent (and, in
the case of any amendment, also signed by the Seller), and then such amendment,
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no amendment, waiver
or consent shall, unless in writing and signed by the Collection Agent in
addition to each Investor Agent and the Program Agent, affect the rights or
duties of the Collection Agent under this Agreement.  No failure on the part of
the Investors, the Banks, the Investor Agents or the Program Agent to exercise,
and no delay in exercising, any power, right or remedy hereunder shall operate
as a waiver thereof; nor shall any single or partial exercise of any such power,
right or remedy hereunder preclude any other or further exercise thereof or the
exercise of any other power, right or remedy.  The rights and remedies herein
provided shall be cumulative and nonexclusive of any rights or remedies provided
by law.  Any waiver of this Agreement shall be effective only in the specific
instance and for the specific purpose for which given.
 
SECTION 11.02  Notices, Etc.  All notices and other communications hereunder
shall, unless otherwise stated herein, be in writing (which shall include
facsimile communication) and faxed or delivered, to each party hereto, at its
address set forth under its name on the signature pages hereof or at such other
address as shall be designated by such party in a written notice to the other
parties hereto.  Notices and communications by facsimile shall be effective when
sent (and shall be followed by hard copy sent by regular mail), and notices and
communications sent by other means shall be effective when received.
 
SECTION 11.03  Assignability.  (a)  This Agreement and the Investors’ rights and
obligations herein (including ownership of each Receivable Interest) shall be
assignable by the Investors and their successors and assigns (prior to an Event
of Termination or Incipient Event of Termination, with the prior written consent
of the Seller, such consent not to be unreasonably withheld or delayed; provided
that assignments to any Investor Agent, the Program Agent or an Affiliate of
such Agents or to a receivables securitization company
 
70
 

--------------------------------------------------------------------------------

 
administered by any Investor Agent, the Program Agent or an Affiliate of such
Agents shall not require such consent).  Each assignor of a Receivable Interest
or any interest therein shall notify the Program Agent, its Investor Agent and
the Seller of any such assignment.  Each assignor of a Receivable Interest or
any interest therein may, in connection with any such assignment or
participation, disclose to the assignee or participant any information relating
to the Seller or the Originator, including the Receivables, furnished to such
assignor by or on behalf of the Seller or by the Program Agent; provided that,
prior to any such disclosure, the assignee or participant agrees to preserve the
confidentiality of any confidential information relating to the Seller or the
Originator received by it from any of the foregoing entities.
 
(b) Each Bank may assign to any Eligible Assignee or to any other Bank all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Bank Commitment and any Receivable Interests
or interests therein owned by it) (prior to an Event of Termination or Incipient
Event of Termination, with the prior written consent of the Seller, such consent
not to be unreasonably withheld or delayed; provided that assignments to any
Investor Agent, the Program Agent or an Affiliate of such Agents shall not
require such consent).  The parties to each such assignment shall execute and
deliver to the Program Agent (with a copy to the assignor’s Investor Agent) an
Assignment and Acceptance.  In addition, any Bank may assign any of its rights
(including, without limitation, rights to payment of Capital and Yield) under
this Agreement to any Federal Reserve Bank without notice to or consent of the
Seller or the Program Agent.
 
(c) This Agreement and the rights and obligations of the Agents herein shall be
assignable by the Agents and their successors and assigns.
 
(d) The Seller may not assign its rights or obligations hereunder or any
interest herein without the prior written consent of the Program Agent or any
Investor Agent.
 
(e) An Investor, each of its Related Banks or, if there is no Investor with
respect to any Group, the Related Banks with respect to such Group, and the
Investor Agent for such Group may concurrently assign all or a portion of their
respective rights and obligations hereunder (including such Investor’s Investor
Purchase Limit, each such Related Bank’s Bank Commitment and any Receivable
Interest owned by them) to an Eligible Investor (if any), one or more Eligible
Related Banks and their designated Investor Agent, respectively, thereby adding
an Additional Group to this Agreement; provided, however, that:
 
(i)           the parties to each such assignment shall execute and deliver to
the Program Agent, for its acceptance and recording in the Register, a Group
Assignment, together with a processing and recordation fee of $2,500;
 
(ii)           the amount of the Investor Purchase Limit (if any) being assigned
pursuant to each such assignment shall be equal to the aggregate Bank
Commitments being assigned pursuant to such Group Assignment, which shall in no
event be less than 20% of the Purchase Limit; and
 
71
 

--------------------------------------------------------------------------------

 
(iii)           the purchase price for such assignment shall be equal to the
Capital of the portion of the Receivable Interests assigned plus accrued and
unpaid Yield and Fees thereon and shall be paid in immediately available funds
on the effective date specified in such Group Assignment to the Investor Agent
for the assignor Investor and its Related Banks.
 
Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in such Group Assignment, (x) the Eligible Investor (if
any), Eligible Related Banks and Investor Agent named therein shall be parties
to this Agreement and, to the extent that rights and obligations hereunder have
been assigned to them pursuant to such Group Assignment, have the rights and
obligations of an Investor, a Bank or an Investor Agent hereunder, as
applicable, and (y) the assignor Investor, Related Banks and Investor Agent
shall, to the extent that rights and obligations hereunder have been assigned by
them pursuant to such Group Assignment, relinquish such rights and be released
from such obligations under this Agreement (and, in the case of a Group
Assignment covering all or the remaining portion of the rights and obligations
of the members of a Group under this Agreement, such members of the assigning
Group shall cease to be parties hereto).
 
SECTION 11.04  Costs, Expenses and Taxes.  (a)  In addition to the rights of
indemnification granted under Section 10.01 hereof, the Seller agrees to pay on
demand all costs and expenses in connection with the preparation, execution,
delivery and administration (including periodic auditing and the other
activities contemplated in Section 5.02) of this Agreement, any Asset Purchase
Agreement and the other documents and agreements to be delivered hereunder,
including, without limitation, the reasonable fees and out-of-pocket expenses of
counsel for the Program Agent, each Investor Agent, each Investor, each Bank and
their respective Affiliates with respect thereto and with respect to advising
the Program Agent, each Investor Agent, each Investor, each Bank and their
respective Affiliates as to their rights and remedies under this Agreement, and
all costs and expenses, if any (including reasonable counsel fees and expenses),
of the Program Agent, each Investor Agent, each Investor, each Bank and their
respective Affiliates, in connection with the enforcement of this Agreement and
the other documents and agreements to be delivered hereunder.
 
(b) In addition, the Seller shall pay (i) to the extent not included in the
calculation of Yield, any and all commissions of placement agents and dealers in
respect of commercial paper notes issued to fund the purchase or maintenance of
any Receivable Interest, and (ii) any and all costs and expenses of any issuing
and paying agent or other Person responsible for the administration of any
Investor’s commercial paper program in connection with the preparation,
completion, issuance, delivery or payment of commercial paper notes issued to
fund the purchase or maintenance of any Receivable Interest.
 
(c) The Seller also shall pay on demand all other costs, expenses and taxes
(excluding the cost of auditing an Investor’s books by certified public
accountants, the cost of rating an Investor’s commercial paper by independent
financial rating agencies and income taxes) incurred by an Investor or any
partner or stockholder of an Investor (“Other Costs”),
 
72
 

--------------------------------------------------------------------------------

 

including the taxes (excluding income taxes) resulting from an Investor’s
operations, and the reasonable fees and out-of-pocket expenses of counsel for
any director, officer or member of an Investor with respect to advising as to
rights and remedies under this Agreement, the enforcement of this Agreement or
advising as to matters relating to an Investor’s operations; provided that the
Seller and any other Persons who from time to time sell receivables or interests
therein to an Investor (“Other Sellers”) each shall be liable for such Other
Costs ratably in accordance with the usage under their respective facilities;
and provided further that if such Other Costs are attributable to the Seller and
not attributable to any Other Seller, the Seller shall be solely liable for such
Other Costs.
 
SECTION 11.05  No Proceedings.  Each of the Seller, the Program Agent, each
Investor Agent, the Collection Agent, each Investor, each Bank, each assignee of
a Receivable Interest or any interest therein and each entity which enters into
a commitment to purchase Receivable Interests or interests therein hereby agrees
that it will not institute against, or join any other Person in instituting
against, any Investor any proceeding of the type referred to in Section 7.01(g)
so long as any commercial paper or other senior indebtedness issued by such
Investor shall be outstanding or there shall not have elapsed one year plus one
day since the last day on which any such commercial paper or other senior
indebtedness shall have been outstanding.
 
SECTION 11.06  Confidentiality.  (a)  The Seller, the Originator and the
Collection Agent each agrees to maintain the confidentiality of this Agreement
in communications with third parties and otherwise; provided that this Agreement
may be disclosed (i) to third parties to the extent such disclosure is made
pursuant to a written agreement of confidentiality in form and substance
reasonably satisfactory to the Agents, (ii) to the legal counsel and auditors of
the Seller and the Collection Agent if they agree to hold it confidential and
(iii) to the extent required by applicable law or regulation or by any court,
regulatory body or agency having jurisdiction over such party; and provided,
further, that such party shall have no obligation of confidentiality in respect
of any information which may be generally available to the public or becomes
available to the public through no fault of such party.
 
(b) Each Investor, each Bank, each Investor Agent and the Program Agent agrees
to maintain the confidentiality of all information with respect to the Seller,
the Originator or the Receivables Pool (including the Seller Reports) furnished
or delivered to it pursuant to this Agreement; provided, that such information
may be disclosed (i) to such party’s legal counsel, bank examiners and auditors
and to such party’s assignees and participants and potential assignees and
participants and their respective counsel if they agree to hold it confidential,
(ii) to the rating agencies and the providers of credit enhancement or liquidity
for each Investor, and (iii) to the extent required by applicable law or
regulation or by any court, regulatory body or agency having jurisdiction over
such party; and provided, further, that such party shall have no obligation of
confidentiality in respect of any information which may be generally available
to the public or becomes available to the public through no fault of such party.
 
(c) Notwithstanding any other provision herein, each party hereto (and each
employee, representative or other agent of each party hereto) may disclose to
any and all Persons, without limitation of any kind, the U.S. tax treatment and
U.S. tax structure of the transaction contemplated by this Agreement and the
other Transaction Documents and all
 
73
 

--------------------------------------------------------------------------------

 

materials of any kind (including opinions or other tax analyses) that are
provided to such party relating to such U.S. tax treatment and U.S. tax
structure, other than any information for which nondisclosure is reasonably
necessary in order to comply with applicable securities laws.  The preceding
sentence is intended to cause this Agreement to be treated as not having been
offered under conditions of confidentiality for purposes of Section
1.6011-4(b)(3) (or any successor provision) of the U.S. Treasury Regulations
promulgated under Section 6011 of the Internal Revenue Code of 1986, as amended,
and shall be construed in a manner consistent with such purpose.
 
SECTION 11.07  GOVERNING LAW.  THIS AGREEMENT SHALL, IN ACCORDANCE WITH SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT
REGARD TO ANY CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD CALL FOR THE
APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION, EXCEPT TO THE EXTENT THAT,
PURSUANT TO THE UCC OF THE STATE OF NEW YORK, THE PERFECTION AND THE EFFECT OF
PERFECTION OR NON-PERFECTION OF THE INTERESTS OF THE INVESTORS AND THE BANKS IN
THE RECEIVABLES AND THE ORIGINATOR PURCHASE AGREEMENT ARE GOVERNED BY THE LAWS
OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK.
 
SECTION 11.08  Execution in Counterparts.  This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement.
 
SECTION 11.09  Survival of Termination.  The provisions of Sections 2.08, 2.09,
6.07, 10.01, 11.04, 11.05 and 11.06 shall survive any termination of this
Agreement.
 
SECTION 11.10  Consent to Jurisdiction.  (a)  Each party hereto hereby
irrevocably submits to the non-exclusive jurisdiction of any New York State or
Federal court sitting in New York City in any action or proceeding arising out
of or relating to this Agreement or the other Transaction Documents, and each
party hereto hereby irrevocably agrees that all claims in respect of such action
or proceeding may be heard and determined in such New York State court or, to
the extent permitted by law, in such Federal court.  The parties hereto hereby
irrevocably waive, to the fullest extent they may effectively do so, the defense
of an inconvenient forum to the maintenance of such action or proceeding.  The
parties hereto agree that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.
 
(b) Each of the Seller, the Collection Agent and the Originator consents to the
service of any and all process in any such action or proceeding by the mailing
of copies of such process to it at its address specified in Section
11.02.  Nothing in this Section 11.10 shall affect the right of the Investors,
any Bank or any Agent to serve legal process in any other manner permitted by
law.
 
74
 

--------------------------------------------------------------------------------

 
SECTION 11.11  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED OR DELIVERED PURSUANT HERETO.
 
[Remainder of this page intentionally left blank.]
 


75
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
 
SELLER:
LEXMARK RECEIVABLES CORPORATION

 
 
By:
 

 
Name:

 
Title:



 
2215 B-5 Renaissance Dr.

 
Las Vegas, NV  89119

 
Facsimile No. 702-966-4247

 
Telephone No. 702-740-4244

INVESTOR:
GOTHAM FUNDING CORPORATION

 
 
By:
 

 
Name:

 
Title:



 
c/o The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch

 
1251 Avenue of the Americas

 
New York, New York  10020

 
Attn:  Securitization Group

 
Facsimile No.   212-782-6998

 
Telephone No.  212-782-4908

INVESTOR AGENT
AND PROGRAM
AGENT:                                                                THE BANK
OF TOKYO-MITSUBISHI UFJ,
                                                                                                              
LTD., NEW YORK BRANCH
 
 
 
By:
 

 
 
 
Name:

 
 
 
Title:

 
 


 
                       1251 Avenue of the Americas
                                                                                                               
 New York, NY  10020
                                                                                                              
Attention:  Securitization Group
                                                                                                              
Facsimile No. 212-782-6998
                                                                                                              
Telephone No. 212-782-4908
 
 

 
 
 

 
 
 
 

 
 
 
 

 
 
 
 

 


 


 
 

--------------------------------------------------------------------------------

 


BANK:
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,  NEW YORK BRANCH

 
 
By:
 

 
Name:

 
Title:

 
 
Percentage:  80%

 
 


 
                                                                                                               1251
Avenue of the Americas
                                                                                                               New
York, NY  10020
                                                                                                              Attn:  US
Corporate Banking
                                                                                                              
Facsimile No.   212-782-6440
                                                                                                              Telephone
No.  212-782-4307
 
BANK AND INVESTOR AGENT:
FIFTH THIRD BANK

 
By:
 

 
Name:

 
Title:





 
Percentage:  20%



 
38 Fountain Square Plaza — MD109046

 
Cincinnati, OH  45202

 
Attention:  Asset Securitization Department

 
Facsimile No. (513) 534-0319

 
Telephone No. (513) 534-0836

 
 
ORIGINATOR
 

AND COLLECTION
 

AGENT:
LEXMARK INTERNATIONAL, INC.

 
 
By:
 

 
Name:

 
Title:



 
740 West New Circle Road

 
Building 1, Dept. 857

 
Lexington, Kentucky  40550

 
Facsimile No. 859-232-5137

 
Telephone No. 859-232-3645



 